Exhibit 10.1

Execution Version

 

 

 

Published Deal CUSIP Number: 12514DAA3

Published Revolving Credit (USD) Facility CUSIP Number: 12514DAB1

Published Revolving Credit (MC) Facility CUSIP Number: 12514DAD7

Published Term Loan Facility CUSIP Number: 12514DAE5

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of September 3, 2015

among

CECO ENVIRONMENTAL CORP.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

an L/C Issuer,

CITIZENS BANK OF PENNSYLVANIA

and

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

FIFTH THIRD BANK,

as Documentation Agent,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner,

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       

Page

 

ARTICLE I.

  

DEFINITIONS AND ACCOUNTING TERMS

  

1.01

   Defined Terms      1   

1.02

   Other Interpretive Provisions      40   

1.03

   Accounting Terms      41   

1.04

   Rounding      42   

1.05

   Times of Day      42   

1.06

   Letter of Credit Amounts      42   

1.07

   Adjustments for Specified Transactions      42   

1.08

   Exchange Rates; Currency Equivalents      43   

1.09

   Additional Alternative Currencies      43   

1.10

   Change of Currency      44   

ARTICLE II.

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01

   Loans      45   

2.02

   Borrowings, Conversions and Continuations of Loans      46   

2.03

   Letters of Credit      48   

2.04

   Swing Line Loans      58   

2.05

   Prepayments      61   

2.06

   Termination or Reduction of Revolving Credit (USD) Commitments or Revolving
Credit (MC) Commitments      65   

2.07

   Repayment of Loans      65   

2.08

   Interest      66   

2.09

   Fees      67   

2.10

   Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     68   

2.11

   Evidence of Debt      69   

2.12

   Payments Generally; Administrative Agent’s Clawback      69   

2.13

   Sharing of Payments by Lenders      71   

2.14

   Designated Borrowers      72   

2.15

   Increase Option      74   

2.16

   Cash Collateral      77   

2.17

   Defaulting Lenders      78   

ARTICLE III.

  

TAXES, YIELD PROTECTION AND ILLEGALITY

  

3.01

   Taxes      81   

3.02

   Illegality      86   

3.03

   Inability to Determine Rates      86   

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans      87   

3.05

   Compensation for Losses      89   

3.06

   Mitigation Obligations; Replacement of Lenders      90   

3.07

   Survival      90   

 

i



--------------------------------------------------------------------------------

Section

       

Page

  ARTICLE IV.       

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

4.01

   Conditions of Initial Credit Extension      90   

4.02

   Conditions to all Credit Extensions      96   

ARTICLE V.

  

REPRESENTATIONS AND WARRANTIES

  

5.01

   Existence, Qualification and Power      97   

5.02

   Authorization; No Contravention      97   

5.03

   Governmental Authorization; Other Consents      97   

5.04

   Binding Effect      97   

5.05

   Financial Statements; No Material Adverse Effect      98   

5.06

   Litigation      98   

5.07

   No Default      99   

5.08

   Ownership of Property; Liens      99   

5.09

   Environmental Compliance      99   

5.10

   Insurance      99   

5.11

   Taxes      99   

5.12

   ERISA Compliance      99   

5.13

   Subsidiaries; Equity Investments; Loan Parties      101   

5.14

   Margin Regulations; Investment Company Act      101   

5.15

   Disclosure      101   

5.16

   Compliance with Laws      102   

5.17

   Intellectual Property; Licenses, Etc      102   

5.18

   OFAC      102   

5.19

   Solvency      102   

5.20

   Casualty, Etc      102   

5.21

   Labor Matters      102   

5.22

   Collateral Documents      102   

5.23

   Representations as to Foreign Obligors      103   

5.24

   Anti-Corruption Laws; Sanctions; Use of Proceeds      104   

ARTICLE VI.

  

AFFIRMATIVE COVENANTS

  

6.01

   Financial Statements      104   

6.02

   Certificates; Other Information      105   

6.03

   Notices      107   

6.04

   Payment of Obligations      108   

6.05

   Preservation of Existence, Etc      108   

6.06

   Maintenance of Properties      108   

6.07

   Maintenance of Insurance      108   

6.08

   Compliance with Laws      108   

6.09

   Books and Records      109   

6.10

   Inspection Rights      109   

6.11

   Use of Proceeds      109   

 

ii



--------------------------------------------------------------------------------

Section

       

Page

 

6.12

   Additional Subsidiaries and Real Property      109   

6.13

   Compliance with Environmental Laws      112   

6.14

   Further Assurances      112   

6.15

   Approvals and Authorizations      113   

6.16

   Anti-Corruption Laws      113   

ARTICLE VII.

  

NEGATIVE COVENANTS

  

7.01

   Liens      113   

7.02

   Investments      114   

7.03

   Indebtedness      116   

7.04

   Fundamental Changes      117   

7.05

   Dispositions      117   

7.06

   Restricted Payments      118   

7.07

   Change in Nature of Business      118   

7.08

   Transactions with Affiliates      118   

7.09

   Burdensome Agreements      119   

7.10

   Use of Proceeds      119   

7.11

   Financial Covenants      119   

7.12

   Amendment or Modification of Organization Documents      120   

7.13

   Accounting Changes      120   

7.14

   Amendment, Etc. of Closing Date Acquisition Documents      120   

7.15

   Interest Rate Protection      120   

ARTICLE VIII.

  

EVENTS OF DEFAULT AND REMEDIES

  

8.01

   Events of Default      120   

8.02

   Remedies Upon Event of Default      123   

8.03

   Application of Funds      123   

ARTICLE IX.

  

ADMINISTRATIVE AGENT

  

9.01

   Appointment and Authority      124   

9.02

   Rights as a Lender      125   

9.03

   Exculpatory Provisions      125   

9.04

   Reliance by Administrative Agent      126   

9.05

   Delegation of Duties      127   

9.06

   Resignation of Administrative Agent      127   

9.07

   Non-Reliance on Administrative Agent and Other Lenders      128   

9.08

   No Other Duties, Etc      128   

9.09

   Administrative Agent May File Proofs of Claim; Credit Bidding      129   

9.10

   Collateral and Guaranty Matters      130   

9.11

   Secured Cash Management Agreements and Secured Hedging Agreements      131   

 

iii



--------------------------------------------------------------------------------

Section

       

Page

 

ARTICLE X.

  

MISCELLANEOUS

  

10.01

   Amendments, Etc      131   

10.02

   Notices; Effectiveness; Electronic Communication      133   

10.03

   No Waiver; Cumulative Remedies; Enforcement      135   

10.04

   Expenses; Indemnity; Damage Waiver      136   

10.05

   Payments Set Aside      138   

10.06

   Successors and Assigns      139   

10.07

   Treatment of Certain Information; Confidentiality      144   

10.08

   Right of Setoff      145   

10.09

   Interest Rate Limitation      145   

10.10

   Counterparts; Integration; Effectiveness      146   

10.11

   Survival of Representations and Warranties      146   

10.12

   Severability      146   

10.13

   Replacement of Lenders      146   

10.14

   Governing Law; Jurisdiction; Etc      147   

10.15

   Waiver of Jury Trial      148   

10.16

   No Advisory or Fiduciary Responsibility      149   

10.17

   Electronic Execution of Assignments and Certain Other Documents      149   

10.18

   USA PATRIOT Act      150   

10.19

   Keepwell      150   

10.20

   Judgment Currency      150    SIGNATURES      S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

  

  1.01A

   Closing Date Mortgaged Property   

  1.01B

   Existing Letters of Credit   

  1.01C

   Consolidated EBITDA Adjustments for Specified 2014 Acquisitions and Closing
Date Acquisition   

  2.01

   Commitments and Applicable Percentages   

  2.07(a)

   Term Loan Facility Amortization Schedule   

  5.05(b)

   Supplement to Interim Financial Statements   

  5.12(d)

   Pension Plans   

  5.13

   Subsidiaries; Equity Investments; Loan Parties   

  5.21

   Collective Bargaining Agreements and Multiemployer Plans   

  7.01

   Existing Liens   

  7.02

   Existing Investments   

  7.03

   Existing Indebtedness   

10.02

   Administrative Agent’s Office; Certain Addresses for Notices   

EXHIBITS

     

Form of

  

A

   Loan Notice   

B

   Swing Line Loan Notice   

C-1

   Revolving Credit (USD) Note   

C-2

   Term Loan Note   

C-3

   Revolving Credit (MC) Note   

D

   Compliance Certificate   

E

   Assignment and Assumption   

F

   U.S. Tax Compliance Certificates   

G

   Letters of Credit Report   

H

   Designated Borrower Request and Assumption Agreement   

I

   Designated Borrower Notice   

J

   Notice of Loan Prepayment   

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered into as
of September 3, 2015, among CECO ENVIRONMENTAL CORP., a Delaware corporation
(the “Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.14 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer, and each
other L/C Issuer from time to time party hereto.

RECITALS:

A. The Borrowers, the lenders party thereto and the Administrative Agent have
entered into that certain Credit Agreement, dated as of August 27, 2013 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”).

B. The Borrowers have requested, and subject to the terms and conditions set
forth in this Agreement, the Administrative Agent and the Lenders have agreed to
amend and restate the Existing Credit Agreement and extend certain credit
facilities to the Borrowers.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Aarding” means Aarding Thermal Acoustics B.V., a private limited company
organized in the Netherlands.

“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or substantially all of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person.

“Act” has the meaning specified in Section 10.18.

“Additional Commitment” has the meaning set forth in Section 2.15(a).

“Additional Commitments Amendment” has the meaning set forth in Section 2.15(d).

 

1



--------------------------------------------------------------------------------

“Additional Commitments Closing Date” has the meaning set forth in
Section 2.15(f).

“Additional Commitments Effective Date” has the meaning set forth in
Section 2.15(e).

“Additional Lenders” has the meaning set forth in Section 2.15(c).

“Additional Loans” has the meaning set forth in Section 2.15(a).

“Additional Term Loans” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means Bank of America, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent hereafter may
designate by written notice to the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form provided by the Administrative Agent or any other form
approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Revolving Credit (MC) Commitments” means the Revolving Credit (MC)
Commitments of all the Revolving Credit (MC) Lenders.

“Aggregate Revolving Credit (USD) Commitments” means the Revolving Credit (USD)
Commitments of all Revolving Credit (USD) Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means (a) with respect to the Revolving Credit (MC)
Facility, Euro and each other currency (other than Dollars) that is approved in
accordance with Section 1.09 with respect to such Facility and (b) with respect
to Letters of Credit issued by any L/C Issuer pursuant to the Revolving Credit
(USD) Facility, Euro, Rupees and each other currency (other than Dollars) that
is approved in accordance with Section 1.09 with respect to such L/C Issuer and
such Facility.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Excess Cash Flow Percentage” has the meaning assigned thereto in
Section 2.05(b)(iv).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Term Loan Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term Loan Facility represented by (i) on or prior to
the funding of its Term Loan on the Closing Date, the sum of such Lender’s Term
Loan Commitment at such time plus the principal amount of such Term Loan
Lender’s Term Loan outstanding at such time and (ii) thereafter, the aggregate
principal amount of such Term Loan Lender’s Term Loans outstanding at such time,
(b) in respect of the Revolving Credit (USD) Facility, with respect to any
Revolving Credit (USD) Lender at any time, the percentage (carried out to the
ninth decimal place) of the Aggregate Revolving Credit (USD) Commitments
represented by such Revolving Credit (USD) Lender’s Revolving Credit (USD)
Commitment at such time, in each case, subject to adjustment as provided in
Section 2.17, and (c) in respect of the Revolving Credit (MC) Facility, with
respect to any Revolving Credit (MC) Lender at any time, the percentage (carried
out to the ninth decimal place) of the Aggregate Revolving Credit (MC)
Commitments represented by such Revolving Credit (MC) Lender’s Revolving Credit
(MC) Commitment at such time. If the commitment of each Revolving Credit (USD)
Lender to make Revolving Credit (USD) Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated, or if the Aggregate
Revolving Credit (USD) Commitments have expired, then the Applicable Percentage
of each Revolving Credit (USD) Lender in respect of the Revolving Credit (USD)
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit (USD) Lender in respect of the Revolving Credit (USD) Facility
most recently in effect, giving effect to any subsequent assignments. If the
commitment of each Revolving Credit (MC) Lender to make Revolving Credit (MC)
Loans has been terminated, or if the Aggregate Revolving Credit (MC) Commitments
have expired, then the Applicable Percentage of each Revolving Credit (MC)
Lender in respect of the Revolving Credit (MC) Facility shall be determined
based on the Applicable Percentage of such Revolving Credit (MC) Lender in
respect of the Revolving Credit (MC) Facility most recently in effect, giving
effect to any subsequent assignments. On and after the Closing Date, the initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing

Level

  

Consolidated

Leverage Ratio

  

Commitment

Fee

   

Eurocurrency Rate
Loans and

Letter of Credit Fee

   

Base

Rate Loans

 

I

   Less than 1.75 to 1.00      0.250 %      2.000 %      1.000 % 

II

   Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00      0.300
%      2.250 %      1.250 % 

III

   Greater than or equal to 2.25 to 1.00 but less than 2.75 to 1.00      0.350
%      2.500 %      1.500 % 

IV

   Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00      0.450
%      2.750 %      1.750 % 

V

   Greater than or equal to 3.25 to 1.00      0.500 %      3.000 %      2.000 % 

 

3



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Term Loan Lenders (in the case of the Term Loan Facility), the
Required Revolving Credit (USD) Lenders (in the case of the Revolving Credit
(USD) Facility) or the Required Revolving Credit (MC) Lenders (in the case of
the Revolving Credit (MC) Facility), as the case may be, Pricing Level V shall
apply in respect of the Term Loan Facility, the Revolving Credit (USD) Facility
and the Revolving Credit (MC) Facility, as applicable, in each case as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered until the first Business Day after such
Compliance Certificate is delivered. The Applicable Rate in effect from the
Closing Date until the first Business Day following the delivery of the
Compliance Certificate for the fiscal quarter ending September 30, 2015, shall
be determined based upon Pricing Level IV.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit (USD) Percentage” means with respect to any
Revolving Credit (USD) Lender at any time, such Revolving Credit (USD) Lender’s
Applicable Percentage in respect of the Revolving Credit (USD) Facility at such
time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.

“ATA Beheer” means ATA Beheer B.V., a private limited company organized in the
Netherlands.

 

4



--------------------------------------------------------------------------------

“ATA Beheer Earn-Outs” means the earn-out payments made pursuant to Section 3.4
of the Share Purchase Agreement dated as of February 28, 2013 between N.F.J.A.
Pieterse Beheer B.V. and W.M. Pranger Beheer B.V., as “Sellers”, and CECO
Environmental, as “Purchaser”, and the Company, as “Guarantor”, related to the
acquisition of ATA Beheer and its Subsidiaries.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means (a) in the case of the Revolving Credit (USD)
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date, (ii) the date of termination of the Aggregate Revolving
Credit (USD) Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit (USD) Lender to make
Revolving Credit (USD) Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02 and (b) in the case of the
Revolving Credit (MC) Facility, the period from and including the Closing Date
to the earliest of (i) the Maturity Date, (ii) the date of termination of the
Aggregate Revolving Credit (MC) Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit (MC)
Lender to make Revolving Credit (MC) Loans pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Base Rate Revolving Credit (USD) Loan” means a Revolving Credit (USD) Loan that
is a Base Rate Loan.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

 

5



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit (USD) Borrowing, a Revolving Credit (MC)
Borrowing, a Swing Line Borrowing or a Term Loan Borrowing, as the context may
require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Revolving Credit (USD) Lenders, as collateral for L/C Obligations or obligations
of the Revolving Credit (USD) Lenders to fund participations in respect of L/C
Obligations, cash or deposit account balances or, if the Administrative Agent
and the L/C Issuers shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance reasonably
satisfactory to (a) the Administrative Agent and (b) the L/C Issuers. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

6



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments:

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 90 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
and

(d) Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services
(including any Treasury Management Agreement).

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party, is a Lender or an Affiliate of a Lender, or (b) at
the time it (or its Affiliate) becomes a Lender, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if such Person ceases to be a Lender or such
Person’s Affiliate ceased to be a Lender).

“CECO Environmental” means CECO Environmental Netherlands B.V., a private
limited company organized in the Netherlands.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption, phase-in or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation,

 

7



--------------------------------------------------------------------------------

implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
(other than the Specified Existing Shareholders) becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (such individuals, the
“Continuing Directors”); or

(c) the passage of thirty days from the date upon which any Person or two or
more Persons (other than one or more of the Specified Existing Shareholders)
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation thereof, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Company, or control over the equity securities of the Company entitled to vote
for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such Person or Persons have the right to acquire pursuant to any option
right) representing 35% or more of the combined voting power of such securities.

 

8



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Acquisition” means the Acquisition of the Target and its
Subsidiaries as more specifically described in the Closing Date Purchase
Agreement.

“Closing Date Acquisition Documents” means the Closing Date Purchase Agreement
and all other material documents executed between or among the Company and its
Subsidiaries and the Target and its Subsidiaries in connection with the Closing
Date Acquisition.

“Closing Date Material Adverse Effect” means (a) any event, change, effect or
occurrence that has a material adverse effect on the business, assets,
liabilities, results of operations or financial condition of the Target and its
Subsidiaries, taken as a whole, or the Company and its Subsidiaries, taken as a
whole, as applicable, or (b) a material adverse effect on the ability of the
Target or the Company, the Merger Sub (as defined in the Closing Date Purchase
Agreement) or Successor Sub (as defined in the Closing Date Purchase Agreement),
as applicable, to consummate the transactions contemplated by the Closing Date
Purchase Agreement; provided, however, that none of the following, and no event,
change, effect or occurrence arising out of or resulting from the following,
shall constitute a Closing Date Material Adverse Effect or be considered in
determining whether a Closing Date Material Adverse Effect has occurred or would
be reasonably likely to occur: (i) the public announcement or the pendency of
the Closing Date Purchase Agreement or the transactions contemplated thereby or
any actions required to be taken (or refrained from being taken) in compliance
therewith, (ii) changes in the economy, financial markets or economic conditions
generally in the United States and/or in any other country in which the Target
and its Subsidiaries or the Company and its Subsidiaries, as applicable, conduct
operations, (iii) any failure by the Target or the Company, as applicable, to
meet any projections or forecasts for any period ending (or for which revenues
or earnings are released) on or after the date of the Closing Date Purchase
Agreement; provided, however, that the exception in this clause (iii) shall not
apply to the underlying causes giving rise to or contributing to any such
failure or prevent any of such underlying causes from being taken into account
in determining whether a Closing Date Material Adverse Effect has occurred,
(iv) changes in GAAP or in any applicable Law (or the interpretation thereof)
after the date of the Closing Date Purchase Agreement, (v) changes generally
affecting the industries in which the Target or the Company, as applicable,
operate, or (vi) any outbreak, escalation or occurrence after the date of the
Closing Date Purchase Agreement of significant hostilities in which the United
States or any other jurisdiction in which the Target or the Company, as
applicable, or its Subsidiaries have material operations is involved, or any
outbreak, escalation or occurrence of acts of war, terrorism or sabotage within
such jurisdictions; provided further that, with respect to clauses (ii), (iv),
(v) and (vi), any such event, change, effect or occurrence shall be taken into
account to the extent it has a disproportionately adverse effect on the Target
and its Subsidiaries, taken as a whole, or the Company and its Subsidiaries,
taken as a whole, as applicable, compared to other similarly situated
participants operating in their respective industries and markets.

“Closing Date Purchase Agreement” means that certain Agreement and Plan of
Merger dated as of May 3, 2015 by and among the Company, the Target, TOP GEAR
ACQUISITION INC., a Delaware corporation, and TOP GEAR ACQUISITION II LLC, a
Delaware limited liability company, including all schedules and exhibits
thereto.

 

9



--------------------------------------------------------------------------------

“Closing Date Transaction” means, collectively, the Closing Date Acquisition,
the repayment in full of the Specified Pay-Off Indebtedness, the execution and
delivery of this Agreement and certain other Loan Documents on the Closing Date
and the funding of the Loans thereunder on the Closing Date.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the property that is or is intended under the terms of
the Collateral Documents to be subject to Liens in favor of the Administrative
Agent for the benefit of the Secured Parties, including all of the “Collateral”
and “Mortgaged Property” referred to therein.

“Collateral Documents” means, collectively, each Security Agreement, each
Security Joinder Agreement, each Pledge Agreement, each Pledge Joinder
Agreement, each Pledge Agreement Supplement, each Mortgage and each of the other
security agreements, pledge agreements, mortgages, collateral assignments or
other similar agreements, instruments or documents that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a Term Loan Commitment, a Revolving Credit (USD) Commitment
or a Revolving Credit (MC) Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Company Guaranty dated as of August 27, 2013, made
by the Company in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Competitor” means (a) any Person (a “Direct Competitor”) that is a bona fide
direct competitor of the Company or any of its Subsidiaries in the same industry
or a substantially similar industry which offers a substantially similar product
or service as the Company or any of its Subsidiaries, and (b) any Person whose
primary business is owning a Direct Competitor.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, subject to Section 1.07, an amount equal
to Consolidated Net Income for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(i) Consolidated Interest Charges for such period, (ii) the provision for
Federal, state, local and foreign income taxes by the Company and its
Subsidiaries for such period, (iii) depreciation and amortization expense for
such period, (iv) other items reducing Consolidated Net Income that do not
constitute a cash charge or cash expense in such

 

10



--------------------------------------------------------------------------------

period or in any future period, including, without limitation, goodwill
impairment charges, stock compensation or other stock related charges (excluding
amortization of a prepaid cash item that was paid in a prior period),
(v) reasonable and documented out-of-pocket fees and expenses incurred in
connection with the Specified 2014 Acquisitions; provided that the aggregate
amount of such fees and expenses permitted to be added back pursuant to this
clause (v) during the term of this Agreement shall not exceed $2,000,000,
(vi) ATA Beheer Earn-Outs and any other “earn-out” and similar payments in
connection with Acquisitions permitted hereby that reduced Consolidated Net
Income for such period, (vii) any reduction to Consolidated Net Income for such
period arising from the retention portion of the purchase price for the
acquisition by the Company of ATA Beheer and its subsidiaries; provided that the
aggregate amount permitted to be added back pursuant to this clause (vii) shall
not exceed $260,000 with respect to any particular fiscal quarter, and
(viii) reasonable and documented out-of-pocket fees and expenses incurred in
connection with the Closing Date Acquisition Transaction provided that the
aggregate amount of such fees and expenses permitted to be added back pursuant
to this clause (viii) during the term of this Agreement shall not exceed
$11,000,000, and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period; provided
that, for purposes of calculating the Consolidated Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio at any time, Consolidated EBITDA for
each of the fiscal quarters listed on Schedule 1.01C shall be increased by the
amount(s) set forth opposite such fiscal quarter to account for (x) the
incremental EBITDA generated by the Person(s) and/or assets acquired pursuant to
the applicable Specified 2014 Acquisition and Closing Date Acquisition
referenced on Schedule 1.01C prior to the date of consummation of such Specified
2014 Acquisition or Closing Date Acquisition, as applicable, and (y) the
expected savings in operating expenses directly attributable to such Specified
2014 Acquisition and Closing Date Acquisition.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) the remainder of (i) Consolidated EBITDA for the
period of the four fiscal quarters most recently ended minus (ii) Capital
Expenditures during such period (excluding (A) Capital Expenditures constituting
payments in respect of capital leases and Capital Expenditures financed by
Indebtedness permitted hereunder, (B) amounts expended as consideration for
Acquisitions permitted hereunder to the extent such amounts would otherwise be
included as Capital Expenditures and (C) Capital Expenditures paid for with
proceeds of casualty insurance as evidenced in writing and submitted to the
Administrative Agent together with any Compliance Certificate delivered pursuant
to Section 6.02(a)) minus (iii) Federal, state, local and foreign income taxes
paid by the Company and its Subsidiaries during such period to (b) Consolidated
Fixed Charges for such period.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Charges paid in cash during such period, (b) scheduled principal payments of
Consolidated Funded Indebtedness during such period, (c) dividends and
distributions paid in cash by the Company to its shareholders during such
period, and (d) ATA Beheer Earn-Outs and any other “earn-out” and similar
payments in connection with Acquisitions that are paid in cash during such
period.

 

11



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (excluding
from such calculation direct obligations with respect to (i) undrawn performance
standby letters of credit, (ii) undrawn performance-based bank guarantees and
(iii) performance-based surety bonds on which no claims have been asserted, but
in all cases including (x) any payment and reimbursement obligations due in
respect of the foregoing and (y) all obligations with respect to financial
standby letters of credit and bank guarantees or bonds providing assurance with
respect to financial obligations), (d) all obligations in respect of the
deferred purchase price of property or services (other than (x) trade accounts
payable in the ordinary course of business and (y) “earn-out” and similar
payments in connection with Acquisitions permitted hereby), (e) Attributable
Indebtedness in respect of capital leases and Synthetic Lease Obligations,
(f) without duplication, all Guarantees with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Company or any Subsidiary, and (g) all Indebtedness of the types referred to
in clauses (a) through (f) above of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary (it being understood that any Indebtedness owed by the Company to any
Subsidiary, by any Subsidiary to the Company or by any Subsidiary to another
Subsidiary will be netted out for purposes of calculating Consolidated Funded
Indebtedness to the extent such netting would be made when making calculations
on “a consolidated basis” in accordance with GAAP).

“Consolidated Interest Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, subject to Section 1.07, the net income
(or loss) of the Company and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains or losses,
(b) any gains attributable to a sale of assets (other than inventory sold in the
ordinary course of business) and the write-up of assets, (c) any equity interest
of the Company or any Subsidiary of the Company in the unremitted earnings of
any Person that is not a Subsidiary, (d) the net income of any Subsidiary to the
extent that the declaration or payment of dividends or

 

12



--------------------------------------------------------------------------------

similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary, except that the Company’s
equity in any net loss of any such Subsidiary shall be included in determining
Consolidated Net Income and (e) any income (or loss) of any Person accrued prior
to the date it becomes a Subsidiary or is merged into or consolidated with the
Company or any Subsidiary or the date that such Person’s assets are acquired by
the Company or any Subsidiary.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets of the Company and its Subsidiaries on such date determined
on a consolidated basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Current Assets” means, with respect to the Company and its Subsidiaries on a
consolidated basis at any date of determination, all assets (other than cash and
Cash Equivalents) that would, in accordance with GAAP, be classified on a
consolidated balance sheet of the Company and its Subsidiaries as current assets
at such date of determination, other than amounts related to current or deferred
Taxes based on income, profits, assets held for sale, loans (permitted) to third
parties, employee pension benefit plan assets, deferred bank fees and derivative
financial instruments.

“Current Liabilities” means, with respect to the Company and its Subsidiaries on
a consolidated basis at any date of determination, all liabilities that would,
in accordance with GAAP, be classified on a consolidated balance sheet of the
Company and its Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any long term Indebtedness,
(b) Revolving Credit (MC) Borrowings, Revolving Credit (USD) Exposure, (c) the
current portion of Consolidated Interest Charges, (d) accruals for current or
deferred Taxes based on income or profits, (e) accruals of any costs or expenses
related to restructuring reserves and (f) deferred revenue.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

13



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including, in the case of any Revolving Credit (USD) Lender, in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Company, the
Administrative Agent, any L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Company), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.

 

14



--------------------------------------------------------------------------------

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Emtrol Acquisition” means the Acquisition of Emtrol LLC, a New York limited
liability company consummated on or about November 4, 2014.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

15



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan,

(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate approved by the Administrative
Agent, as published on

 

16



--------------------------------------------------------------------------------

the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

(ii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such currency
at the time such currency was approved by the Administrative Agent and the
Lenders pursuant to Section 1.09(a) or, if such rate is unavailable on any date
of determination for any reason, a comparable or successor rate approved by the
Administrative Agent; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility, nor shall it have any liability with respect
to the administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Revolving Credit (USD) Loan, a Revolving Credit
(MC) Loan or a Term Loan that bears interest at a rate based on clause (a) of
the definition of “Eurocurrency Rate.” Revolving Credit (USD) Loans and Term
Loans that are Eurocurrency Rate Loans must be denominated in Dollars. Revolving
Credit (MC) Loans that are Eurocurrency Rate Loans may be denominated in Dollars
or in an Alternative Currency. All Revolving Credit (MC) Loans denominated in an
Alternative Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year and without duplication of any of
the following to the extent already accounted for in determining Consolidated
EBITDA or otherwise deducted in any other item subtracted below, the positive
remainder (if any) of (a) Consolidated EBITDA for such fiscal year; minus
(b) Consolidated Interest Charges paid in cash during such fiscal year; minus
(c) federal, state, local and foreign income taxes (including franchise and

 

17



--------------------------------------------------------------------------------

similar taxes in the nature of income taxes) paid and payable in cash by the
Company and its Subsidiaries for such fiscal year; minus (d) Capital
Expenditures of the Company and its Subsidiaries during such fiscal year
(excluding the portion thereof financed with the proceeds of debt or equity
issuances or other proceeds that would not be included in Consolidated EBITDA);
minus (e) the aggregate amount of all scheduled payments of Consolidated Funded
Indebtedness made during such fiscal year; minus (f) “earnout” and similar
payments paid in cash by Company and its Subsidiaries for such fiscal year in
connection with Acquisitions permitted hereby (excluding the portion thereof
financed with the proceeds of debt or equity issuances); minus (g) any
reasonable, out-of-pocket cash expense of Company and its Subsidiaries incurred
in connection with any merger, acquisition, investment or financing permitted by
this Agreement, paid during such fiscal year (excluding the portion thereof
financed with the proceeds of debt or equity issuances); minus (h) fees and
expenses paid or payable in cash to unaffiliated third parties in connection
with the transactions contemplated hereby and with any other issuances of debt
or equity permitted hereby, whether or not such issuances are successful
(excluding the portion thereof financed with the proceeds of debt or equity
issuances); minus (i) dividends paid by the Company during such fiscal year in
an aggregate amount not to exceed $9,000,000; and (j) plus or minus, as the case
may be, changes in Working Capital for such fiscal year; provided, that,
notwithstanding the foregoing, the calculation of Excess Cash Flow during any
fiscal year that includes a Permitted Acquisition shall exclude the results of
operations of the Person or assets subject to such Permitted Acquisition prior
to the date such Permitted Acquisition is consummated.

“Excluded Subsidiary” means a Subsidiary that is neither a Loan Party nor a
Material Subsidiary nor a Subsidiary that has been selected by the Company to
become a Subsidiary Guarantor (whether pursuant to Section 6.12 or otherwise).

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
Lien to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation thereof) by virtue of such Subsidiary Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 10.19 and any
other “keepwell, support or other agreement” for the benefit of such Subsidiary
Guarantor and any and all guarantees of such Subsidiary Guarantor’s Swap
Obligations by other Loan Parties) at the time the Guarantee of such Subsidiary
Guarantor, or a grant by such Subsidiary Guarantor of a Lien, becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes excluded in accordance with the
first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in,

 

18



--------------------------------------------------------------------------------

the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” is defined in Recital A.

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01B.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility” means the Term Loan Facility, the Revolving Credit (USD) Facility or
the Revolving Credit (MC) Facility, as the context may require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto reasonably
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such

 

19



--------------------------------------------------------------------------------

transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means (a) the letter agreement dated as of May 3, 2015, between
the Company and the Arranger, as amended, and (b) the letter agreement dated
September 3, 2015, between the Company and Bank of America, as amended.

“Foreign/Non-Loan Party Investment Basket” means, with respect to any fiscal
year, an amount equal to $15,000,000; provided that any portion of the foregoing
basket, if not used pursuant to Section 7.02(c)(vi) or 7.02(g)(ii) in the fiscal
year for which it is permitted (commencing with the fiscal year ending
December 31, 2015), may be carried over for use in the next following fiscal
year; it being understood that if any such amount is so carried over, it will be
deemed used in the subsequent fiscal year after the foregoing basket for such
fiscal year.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit (USD) Lender, (a) with respect to any L/C Issuer, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations on
account of Letters of Credit issued by such L/C Issuer other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit (USD) Lenders or Cash Collateralized
in accordance with the terms hereof, and (b) with respect to the Swing Line
Lender, such Defaulting Lender’s Applicable Percentage of Swing Line Loans other
than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Revolving Credit (USD) Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

20



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranties” means the Company Guaranty and the Subsidiary Guaranties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is party to a
Swap Contract, in each case, in its capacity as a party to such Swap Contract.

 

21



--------------------------------------------------------------------------------

“HEE Acquisition” means the Acquisition by the Company, directly or indirectly
through a Subsidiary, of certain assets of HEE Environmental Engineering, LLC
consummated on or about August 13, 2014.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

 

22



--------------------------------------------------------------------------------

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“ING Debt” has the meaning specified in Section 6.12(c).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date;
and (c) as to any Swing Line Loan, such other date as may be specified in any
Treasury Management Agreement.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (in each case subject to availability), as selected by
the Company in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

 

23



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Company (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit (USD) Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit (USD) Percentage. All L/C Advances shall be
denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit (USD) Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as an issuer of Letters of Credit hereunder
or any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder and (b) Fifth Third Bank, in its capacity as an issuer of
Letters of Credit hereunder or any successor to Fifth Third Bank in its capacity
as an issuer of Letters of Credit hereunder; provided, that, for so long as any
Existing Letter of Credit issued by Citibank, N.A., is outstanding, the term
“L/C Issuer” shall also include, with respect to any Existing Letter of Credit
and any related L/C Advances, L/C Credit Extensions and L/C Obligations,
Citibank, N.A., in its capacity as issuer of such Existing Letters of Credit;
provided, further, that, notwithstanding any provision hereof to the contrary,
Citibank, N.A. shall not, and shall not have any obligation to, issue any Letter
of Credit (other than the Existing Letters of Credit deemed issued by it
hereunder), but may, in its sole discretion, elect from time to time, subject to
the terms and conditions of this Agreement, to renew or amend any such Existing
Letter of Credit upon request therefor from the Company.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date

 

24



--------------------------------------------------------------------------------

of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Credit (USD) Commitments and (b) $40,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit (USD) Commitments.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit (USD) Loan, a Revolving Credit (MC) Loan, a
Swing Line Loan or a Term Loan.

“Loan Documents” means, collectively, this Agreement, each Designated Borrower
Request and Assumption Agreement, each Note, the Ratification Agreement, each
Collateral Document, each Issuer Document, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.16 of this
Agreement, the Fee Letters, the Company Guaranty, each Subsidiary Guaranty and
each Subsidiary Guaranty Joinder Agreement.

 

25



--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Revolving
Credit (USD) Borrowing, (c) a Revolving Credit (MC) Borrowing, (d) a conversion
of Loans from one Type to the other, or (e) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Company.

“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor and
each Designated Borrower.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or of the ability of any Loan Party to perform its obligations under
any Loan Document to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Subsidiary” means, as of any date of determination, each direct or
indirect Subsidiary of the Company that either (a) has assets as of such date
equal to 5% or more of the Consolidated Total Assets as of the last day of the
four fiscal quarter period of the Company most recently ended for which
financial information is available or (b) had revenues in such four fiscal
quarter period equal to 5% or more of the consolidated total revenues of the
Company and its Subsidiaries. For the purpose of the foregoing calculations,
(i) revenues shall be calculated giving effect to any pro forma adjustments,
with respect to any Specified Transaction, in a manner consistent with the
adjustments described in Section 1.07 and (ii) the assets and revenues of a
Subsidiary shall be deemed to include the assets and revenues of its
Subsidiaries.

“Maturity Date” means September 3, 2020; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Mefiag” means Mefiag B.V., a private limited company organized in the
Netherlands.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of any L/C Issuer with respect to
Letters of Credit issued by such L/C Issuer and outstanding at such time,
(b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Section 2.16(a)(i),
(a)(ii) or (a)(iii), an amount equal to 103% of the Outstanding Amount of all
L/C Obligations, and (c) otherwise, an amount determined by the Administrative
Agent and the L/C Issuers in their sole discretion.

 

26



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee or leasehold mortgages, deeds of trust and deeds
executed by a Loan Party that purport to grant a Lien to the Administrative
Agent (or a trustee for the benefit of the Administrative Agent) for the benefit
of the Secured Parties in any Mortgaged Properties, in form and substance
reasonably satisfactory to the Administrative Agent.

“Mortgaged Property” means any owned or leased (after giving effect to the
Closing Date Acquisition) property of a Loan Party listed on Schedule 1.01A and
any other owned or leased real property of a Loan Party that is or will become
encumbered by a Mortgage in favor of the Administrative Agent in accordance with
the terms of this Agreement.

“Mortgaged Property Support Documents” means, with respect to any real property
constituting Collateral, such warehousemen and bailee letters, third party
consents, intercreditor agreements, mortgagee title insurance policies (in
amounts and with endorsements acceptable to the Administrative Agent), surveys,
appraisals, environmental reports, flood hazard certifications and, evidence of
flood insurance (if such insurance is required by applicable Law), leases,
landlord waivers and such other mortgage-related documents as the Administrative
Agent may request.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Company or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Company or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
the Company or such Subsidiary in connection with such transaction and
(C) income taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction as a result of any gain recognized in
connection therewith; provided that, if the amount of any estimated taxes
pursuant to subclause (C) exceeds the amount of taxes actually required to be
paid in cash in respect of such Disposition, the aggregate amount of such excess
shall constitute Net Cash Proceeds; and

 

27



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by the
Company or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Company or such Subsidiary in connection
therewith.

“Netherlands Designated Borrowers” means, collectively, CECO Environmental, ATA
Beheer, Aarding and Mefiag.

“Non-Consenting Lender” means, as applicable, (a) any Lender that does not
approve any consent, waiver or amendment that (i) requires the approval of all
Lenders or all affected Lenders in accordance with the terms of Section 10.01
and (ii) has been approved by the Required Lenders, (b) any Revolving Credit
(USD) Lender that does not approve any consent, waiver or amendment that
(i) requires the approval of all Revolving Credit (USD) Lenders or all affected
Revolving Credit (USD) Lenders in accordance with the terms of Section 10.01 and
(ii) has been approved by the Required Revolving Credit (USD) Lenders, (c) any
Revolving Credit (MC) Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Revolving Credit (MC) Lenders or
all affected Revolving Credit (MC) Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Required Revolving Credit (MC)
Lenders or (d) any Term Loan Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Term Loan Lenders or all
affected Term Loan Lenders in accordance with the terms of Section 10.01 and
(ii) has been approved by the Required Term Loan Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Term Loan Note, a Revolving Credit (USD) Note or a Revolving
Credit (MC) Note, as the context may require.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit J or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of

 

28



--------------------------------------------------------------------------------

any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest and fees are allowed claims
in such proceeding; provided that the “Obligations” of a Subsidiary Guarantor
shall exclude any Excluded Swap Obligations with respect to such Subsidiary
Guarantor.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
(USD) Loans, Revolving Credit (MC) Loans and Swing Line Loans on any date, the
Dollar Equivalent Amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments of Term Loans, Revolving
Credit (USD) Loans, Revolving Credit (MC) Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the Dollar Equivalent amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to

 

29



--------------------------------------------------------------------------------

any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition (other than the Closing Date
Acquisition and any Specified 2014 Acquisition) by the Company or any Subsidiary
as to which the following conditions are satisfied:

(a) immediately before and immediately after giving effect to any such
Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), no Default shall have occurred and be continuing;

(b) either the required majority of the Board of Directors (or other equivalent
governing body) of the Person so to be acquired (or that owns the assets to be
acquired) incumbent at the time such Acquisition is proposed has acquiesced to
such Acquisition, or such Acquisition is otherwise deemed in the reasonable
judgment of the Administrative Agent to be a “friendly” Acquisition;

(c) the lines of business of the Person to be (or the property of which is to
be) so acquired shall be permitted by Section 7.07; and

(d) the Company and its Subsidiaries shall be in pro forma compliance with the
covenants set forth in Section 7.11, such compliance to be determined on the
basis of

 

30



--------------------------------------------------------------------------------

financial information for the fiscal period most recently ended for which
financial information is available and calculated in accordance with
Section 1.07; provided that with respect to the Consolidated Leverage Ratio
covenant in Section 7.11(b), such compliance must be satisfied at a level 0.50
below the required covenant compliance level then applicable, and, with respect
to each Acquisition or series of related Acquisitions involving aggregate
consideration of $15,000,000 or more, the Company shall have delivered to the
Administrative Agent a Compliance Certificate demonstrating the pro forma
compliance required by this clause (d).

“Permitted Liens” means the Liens permitted by Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreements” means, collectively, the Securities Pledge Agreement (the
“U.S. Pledge Agreement”) dated as of August 27, 2013, made by the Company and
certain other Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties specified therein and (b) any other securities pledge
agreement now or hereafter in effect executed by one or more Loan Parties that
are Foreign Subsidiaries in favor of the Administrative Agent for the benefit of
any of the Secured Parties, each of which shall be in form and substance
satisfactory to the Administrative Agent, in each case, as supplemented from
time to time by the execution and delivery of Pledge Joinder Agreements and
Pledge Agreement Supplements.

“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to a Pledge Agreement, executed and
delivered by a Loan Party to the Administrative Agent.

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to a Pledge Agreement, executed and delivered by a
Subsidiary to the Administrative Agent.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement Representations” has the meaning specified in Section 4.01.

“Ratification Agreement” means the Ratification Agreement dated as of the
Closing Date executed by the Company and certain other Loan Parties in favor of
the Administrative Agent for the benefit of the Secured Parties specified
therein.

 

31



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit (USD) Loans, Revolving Credit (MC) Loans or
Term Loans, a Loan Notice, (b) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line
Loan Notice.

“Required Facility Lenders” means (a) for the Revolving Credit (USD) Facility,
the Required Revolving Credit (USD) Lenders, (b) for the Revolving Credit (MC)
Facility, the Required Revolving Credit (MC) Lenders and (c) for the Term Loan
Facility, the Required Term Loan Lenders.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Revolving Credit (USD) Lender has failed to fund
that have not been reallocated to and funded by another Revolving Credit (USD)
Lender shall be deemed to be held by the Lender that is the Swing Line Lender or
an L/C Issuer, as the case may be, in making such determination.

“Required Revolving Credit (MC) Lenders” means, at any time, Lenders having more
than 50% of the sum of the Outstanding Amount of Revolving Credit (MC) Loans
plus the aggregate unused Revolving Credit (MC) Commitments. The aggregate
Outstanding Amount of Revolving Credit (MC) Loans and unused Revolving Credit
(MC) Commitment of any Defaulting Lender shall be disregarded in determining
Required Revolving Credit (MC) Lenders at any time.

“Required Revolving Credit (USD) Lenders” means, at any time, Lenders having
more than 50% of the sum of the aggregate Revolving Credit (USD) Exposure plus
the aggregate unused Revolving Credit (USD) Commitments. The Revolving Credit
(USD) Exposure and unused Revolving Credit (USD) Commitment of any Defaulting
Lender shall be disregarded in determining Required Revolving Credit (USD)
Lenders at any time; provided that, the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Revolving Credit
(USD) Lender shall be deemed to be held by the Lender that is the Swing Line
Lender or an L/C Issuer, as the case may be, in making such determination.

 

32



--------------------------------------------------------------------------------

“Required Term Loan Lenders” means, at any time, Lenders having more than 50% of
the sum of the Outstanding Amount of Term Loans plus the unfunded Term Loan
Commitments. The Outstanding Amount of Term Loans and unfunded Term Loan
Commitments of any Defaulting Lender shall be disregarded in determining
Required Term Loan Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
reasonably requested by the Administrative Agent, appropriate authorization
documentation, in form and substance reasonably satisfactory to the
Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Revolving Credit (MC) Loan,
each of the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Revolving Credit (MC) Lenders shall require; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iv) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date and
(v) such additional dates as the Administrative Agent or any L/C Issuer shall
reasonably determine or the Required Revolving Credit (USD) Lenders or Required
Revolving Credit (MC) Lenders shall reasonably require.

“Revolving Credit (MC) Borrowing” means a borrowing consisting of simultaneous
Revolving Credit (MC) Loans of the same Type, in the same currency and, in the
case of Eurocurrency Rate Loans, having the same Interest Period made by each of
the Lenders pursuant to Section 2.01(c).

 

33



--------------------------------------------------------------------------------

“Revolving Credit (USD) Borrowing” means a borrowing consisting of simultaneous
Revolving Credit (USD) Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Lenders pursuant
to Section 2.01(a).

“Revolving Credit (MC) Commitment” means, as to each Lender, its obligation to
make Revolving Credit (MC) Loans to the Borrowers pursuant to Section 2.01(c),
in an aggregate principal amount at any one time outstanding not to exceed the
Dollar amount set forth opposite such Lender’s name on Schedule 2.01 under the
caption “Revolving Credit (MC) Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

“Revolving Credit (USD) Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit (USD) Loans to the U.S. Borrowers pursuant to
Section 2.01(a), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
(USD) Commitment” or opposite such caption in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

“Revolving Credit (USD) Exposure” means, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Credit
(USD) Loans and such Lender’s participations in L/C Obligations and Swing Line
Loans at such time.

“Revolving Credit (MC) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(MC) Commitments.

“Revolving Credit (USD) Facility” means, at any time, the revolving credit
facility provided in this Agreement pursuant to the Aggregate Revolving Credit
(USD) Commitments, including the participations in L/C Obligations and Swing
Line Loans thereunder.

“Revolving Credit (MC) Lender” means, at any time, any Lender that has a
Revolving Credit (MC) Commitment or outstanding Revolving Credit (MC) Loans at
such time.

“Revolving Credit (USD) Lender” means, at any time, any Lender that has a
Revolving Credit (USD) Commitment or Revolving Credit (USD) Exposure at such
time.

“Revolving Credit (MC) Loan” has the meaning specified in Section 2.01(c).

“Revolving Credit (USD) Loan” has the meaning specified in Section 2.01(a).

“Revolving Credit (MC) Note” means a promissory note made by a Borrower in favor
of a Revolving Credit (MC) Lender evidencing Revolving Credit (MC) Loans made by
such Revolving Credit (MC) Lender to such Borrower, substantially in the form of
Exhibit C-3.

 

34



--------------------------------------------------------------------------------

“Revolving Credit (USD) Note” means a promissory note made by a U.S. Borrower in
favor of a Revolving Credit (USD) Lender evidencing Revolving Credit (USD) Loans
or Swing Line Loans, as the case may be, made by such Revolving Credit (USD)
Lender to such Borrower, substantially in the form of Exhibit C-1.

“Rupees” means the lawful currency of India.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“SAT Acquisition” means the Acquisition by the Company, directly or indirectly
through a Subsidiary, of the Equity Interests in SAT Technology, Inc.
consummated on or about September 26, 2014.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted hereunder that is
entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreements” means, collectively, (a) the Security Agreement (the “U.S.
Security Agreement”) dated as of August 27, 2013, made by the Company and
certain other Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties specified therein and (b) any other security agreement
now or hereafter in effect executed by one or more Loan Parties that are Foreign
Subsidiaries in favor of the Administrative Agent for the benefit of any of the
Secured Parties, each of which shall be in form and substance satisfactory to
the Administrative Agent, in each case as supplemented from time to time by the
execution and delivery of Security Joinder Agreements.

 

35



--------------------------------------------------------------------------------

“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to a Security Agreement, executed and
delivered by a Subsidiary to the Administrative Agent.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified 2014 Acquisitions” means, collectively, the HEE Acquisition, the SAT
Acquisition, the Emtrol Acquisition and the Zhongli Acquisition.

“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Company or any division,
business unit, product line or line of business.

“Specified Existing Shareholders” means, collectively, Phillip DeZwirek, Jason
Louis DeZwirek and Icarus Investment Corp., a Delaware corporation (“Icarus”),
to the extent that Icarus is Controlled by either Phillip DeZwirek or Jason
Louis DeZwirek.

“Specified Pay-Off Indebtedness” means, all outstanding indebtedness of the
Target or any Subsidiary thereof under that certain Credit Agreement dated as
September 7, 2012, among the Target, Peerless Mfg. Co, Citibank, N.A., as
Administrative Agent and the lenders party thereto, as in effect on the date
hereof.

“Specified Representations” has the meaning specified in Section 4.01.

“Specified Transactions” means (a) any Specified Disposition, (b) any Permitted
Acquisition and (c) the Closing Date Acquisition.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or any L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or any L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that any L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business

 

36



--------------------------------------------------------------------------------

or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Subsidiary Guarantors” means, collectively, the Subsidiaries party to a
Subsidiary Guaranty (including by execution of a Subsidiary Guaranty Joinder
Agreement).

“Subsidiary Guaranties” means, collectively, (a) the Subsidiary Guaranty
Agreement (the “U.S. Subsidiary Guaranty”) dated as of August 27, 2013, made by
certain Subsidiaries of the Company in favor of the Administrative Agent for the
benefit of the Secured Parties specified therein and (b) means any other
subsidiary guaranty agreement now or hereafter in effect executed by one or more
Loan Parties that are Foreign Subsidiaries in favor of the Administrative Agent
for the benefit of any of the Secured Parties, each of which shall be in form
and substance satisfactory to the Administrative Agent, in each case as
supplemented from time to time by the execution and delivery of Subsidiary
Guaranty Joinder Agreements

“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to a Subsidiary Guaranty,
executed and delivered by a Subsidiary to the Administrative Agent.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

37



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Company.

“Swing Line Sublimit” means, at any time, an amount equal to the lesser of
(a) $10,000,000 and (b) the Aggregate Revolving Credit (USD) Commitments. The
Swing Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Credit (USD) Commitments.

“Swiss Franc” means the lawful currency of Switzerland.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Target” means PMFG, Inc., a Delaware corporation.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

38



--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an advance made by any Lender under the Term Loan Facility.

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(b).

“Term Loan Commitment” means, as to each Lender, its obligation to make a Term
Loan to the Company pursuant to Section 2.01(b) on the Closing Date in a
principal amount not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term Loan Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Loan Facility” means, at any time, the term loan facility provided
pursuant to Section 2.01(b) of this Agreement.

“Term Loan Lender” means, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan at such time.

“Term Loan Note” means a promissory note made by the Company in favor of a Term
Loan Lender evidencing the Term Loan made by such Term Loan Lender,
substantially in the form of Exhibit C-2.

“Threshold Amount” means $7,500,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit (USD) Exposure, outstanding Revolving Credit (MC)
Loans and outstanding Term Loans of such Lender at such time.

“Total Revolving Credit (USD) Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit (USD) Loans, Swing Line Loans and L/C
Obligations.

“Treasury Management Agreement” means any treasury management services,
autoborrow, sweep or similar agreement entered into between the Company and the
Swing Line Lender from time to time.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

39



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Borrowers” means, collectively, the Company and each Designated Borrower
that is a Domestic Subsidiary.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Pledge Agreement” has the meaning specified in the definition of Pledge
Agreements.

“U.S. Security Agreement” has the meaning specified in the definition of
Security Agreements.

“U.S. Subsidiary Guaranty” has the meaning specified in the definition of
Subsidiary Guaranties.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Working Capital” means, for the Company and its Subsidiaries on a consolidated
basis and calculated in accordance with GAAP, as of any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, increases or decreases in Working Capital
shall be calculated without regard to any changes in Current Assets or Current
Liabilities as a result of (a) any reclassification in accordance with GAAP of
assets or liabilities, as applicable, between current and noncurrent or (b) the
effects of purchase accounting.

“Yen” and “¥” means the lawful currency of Japan.

“Zhongli Acquisition” means the Acquisition relating to the equity interests of,
or certain assets of, Jiangyin Zhongli Machinery Industry Co., Ltd. consummated
on or about December 14, 2014.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall

 

40



--------------------------------------------------------------------------------

include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the

 

41



--------------------------------------------------------------------------------

Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07 Adjustments for Specified Transactions. For each four-quarter period ending
next following the date of any Specified Transaction, for purposes of
determining the Consolidated Leverage Ratio, Consolidated EBITDA shall be
computed as if such Specified Transaction (and all other Specified Transactions
that have been consummated during the applicable period) occurred as of the
first day of the applicable period of measurement and:

(a) all income statement items (whether positive or negative) attributable to
the property or person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the property or person acquired in the Closing Date Acquisition or a Permitted
Acquisition shall be included (provided that such income statement items to be
included are reflected in financial statements or other financial data
reasonably acceptable to the Administrative Agent and based upon reasonable
assumptions and calculations which are expected to have a continuous impact);
and

 

42



--------------------------------------------------------------------------------

(b) non-recurring costs, extraordinary expenses and other pro forma adjustments
attributable to such transaction may be included to the extent that such costs,
expenses or adjustments:

(i) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on a certificate of a
Responsible Officer of the Company delivered to the Administrative Agent; and

(ii) are calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934;

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of Consolidated EBITDA or clause (a) above.

1.08 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

(b) Wherever in this Agreement in connection with a Revolving Credit (MC)
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit (MC) Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated
in an Alternative Currency, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

1.09 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans that
are Revolving Credit (MC) Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans that are Revolving Credit (MC) Loans, such request shall
be subject to the approval of the Administrative Agent and the Revolving Credit
(MC) Lenders; and in the case of any such request with respect to the issuance
of Letters of Credit,

 

43



--------------------------------------------------------------------------------

such request shall be subject to the approval of the Administrative Agent and at
least one of the L/C Issuers (it being acknowledged and agreed that no L/C
Issuer shall be obligated to issue any Letter of Credit denominated in a
currency requested by the Company pursuant to this Section 1.09(a) if such
currency has not been approved by such L/C Issuer).

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans that are Revolving Credit (MC) Loans, the
Administrative Agent shall promptly notify each Revolving Credit (MC) Lender
thereof; and in the case of any such request pertaining to Letters of Credit,
the Administrative Agent shall promptly notify the L/C Issuers thereof. Each
Revolving Credit (MC) Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or each L/C Issuer (in the case of a request pertaining
to Letters of Credit) shall notify the Administrative Agent, not later than
11:00 a.m., ten (10) Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c) Any failure by a Revolving Credit (MC) Lender or an L/C Issuer, as the case
may be, to respond to such request within the time period specified in the last
sentence of Section 1.09(b) shall be deemed to be a refusal by such Lender or
such L/C Issuer, as the case may be, to permit Eurocurrency Rate Loans to be
made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Credit (MC) Lenders consent to making
Eurocurrency Rate Loans in such requested currency, the Administrative Agent
shall so notify the Company and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Revolving
Credit (MC) Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and at least one of the L/C Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances by
the consenting L/C Issuers. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.09, the
Administrative Agent shall promptly so notify the Company.

1.10 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Credit (MC) Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Revolving Credit (MC)
Borrowing, at the end of the then current Interest Period.

 

44



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time reasonably
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Revolving Credit (USD) Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit (USD) Lender severally agrees to make loans
(each such loan, a “Revolving Credit (USD) Loan”) to the U.S. Borrowers, in
Dollars, from time to time, on any Business Day during the Availability Period
with respect to the Revolving Credit (USD) Facility, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving Credit
(USD) Commitment; provided, however, that after giving effect to any Revolving
Credit (USD) Borrowing, (i) the Total Revolving Credit (USD) Outstandings shall
not exceed the Aggregate Revolving Credit (USD) Commitments and (ii) the
Revolving Credit (USD) Exposure of any Revolving Credit (USD) Lender shall not
exceed such Lender’s Revolving Credit (USD) Commitment. Within the limits of
each Revolving Credit (USD) Lender’s Revolving Credit (USD) Commitment, and
subject to the other terms and conditions hereof, the U.S. Borrowers may borrow
under this Section 2.01(a), prepay under Section 2.05, and reborrow under this
Section 2.01(a). Revolving Credit (USD) Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

(b) Term Loan Borrowing. Subject to the terms and conditions set forth herein,
each Term Loan Lender severally agrees to make a loan to the Company, in
Dollars, on the Closing Date in an amount not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 as such Lender’s Term Loan
Commitment (each loan described in this Section 2.01(b), a “Term Loan”). Amounts
borrowed under this Section 2.01(b) and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(c) Revolving Credit (MC) Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit (MC) Lender severally agrees to make loans
(each such loan, a “Revolving Credit (MC) Loan”) to the Borrowers, in Dollars or
in one or more Alternative Currencies, from time to time, on any Business Day
during the Availability Period with respect to the Revolving Credit (MC)
Facility, in an aggregate amount not to exceed at

 

45



--------------------------------------------------------------------------------

any time outstanding the amount of such Lender’s Revolving Credit (MC)
Commitment; provided, however, that after giving effect to any Revolving Credit
(MC) Borrowing, (i) the aggregate Outstanding Amount of all Revolving Credit
(MC) Loans shall not exceed the Aggregate Revolving Credit (MC) Commitments and
(ii) the aggregate Outstanding Amount of all Revolving Credit (MC) Loans of any
Revolving Credit (MC) Lender shall not exceed such Lender’s Revolving Credit
(MC) Commitment. Within the limits of each Revolving Credit (MC) Lender’s
Revolving Credit (MC) Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(c), prepay under
Section 2.05, and reborrow under this Section 2.01(c). Revolving Credit (MC)
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Revolving Credit (USD) Borrowing, each Revolving Credit (MC) Borrowing,
each Term Loan Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by:
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans denominated in
Dollars or of any conversion of Eurocurrency Rate Loans denominated in Dollars
to Base Rate Loans, (ii) four Business Days (or five Business Days in the case
of a Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Each Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Loan Notice (whether telephonic or written) shall specify (i) whether the
Company is requesting a Term Loan Borrowing, a Revolving Credit (USD) Borrowing,
a Revolving Credit (MC) Borrowing, a conversion of Term Loans, Revolving Credit
(USD) Loans or Revolving Credit (MC) Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans, Revolving Credit (USD) Loans or Revolving Credit (MC) Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto, (vi) if applicable, the currency of the Revolving Credit (MC) Loans to
be borrowed, and (vii) if applicable, the Designated Borrower. If the Company
fails to specify a currency in a Loan Notice requesting a Revolving Credit (MC)
Borrowing, then the Revolving Credit (MC) Loans so requested shall be made in
Dollars. If the Company fails to specify a Type of Loan in a Loan Notice or if
the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans, Revolving Credit (USD) Loans or
Revolving

 

46



--------------------------------------------------------------------------------

Credit (MC) Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Revolving Credit (MC) Loans denominated in an Alternative Currency, such Loans
shall be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Company requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Revolving Credit (MC) Loan
may be converted into or continued as a Revolving Credit (MC) Loan denominated
in a different currency, but instead must be prepaid in the original currency of
such Revolving Credit (MC) Loan and reborrowed in the other currency.

(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Lender under such Facility of the amount (and, if
applicable, the currency) of its Applicable Percentage under such Facility of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender under
the applicable Facility of the details of any automatic conversion to Base Rate
Loans or continuation of Revolving Credit (MC) Loans denominated in a currency
other than Dollars, in each case as described in the preceding subsection. In
the case of a Term Loan Borrowing, a Revolving Credit (USD) Borrowing or a
Revolving Credit (MC) Borrowing, each Lender under the applicable Facility shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office for the applicable currency not later
than 1:00 p.m., in the case of any Loan denominated in Dollars, and not later
than the Applicable Time specified by the Administrative Agent in the case of
any Revolving Credit (MC) Loan in an Alternative Currency, in each case on the
Business Day specified in the applicable Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Loan Notice with
respect to a Revolving Credit (USD) Borrowing is given by the Company, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit (USD)
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and, second, shall be made available to the applicable Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

 

47



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit (USD) Borrowings, all
conversions of Revolving Credit (USD) Loans from one Type to the other, and all
continuations of Revolving Credit (USD) Loans as the same Type, there shall not
be more than eight Interest Periods in effect with respect to Revolving Credit
(USD) Loans. After giving effect to all Revolving Credit (MC) Borrowings, all
conversions of Revolving Credit (MC) Loans from one Type to the other, and all
continuations of Revolving Credit (MC) Loans as the same Type, there shall not
be more than four Interest Periods in effect with respect to Revolving Credit
(MC) Loans. After giving effect to all Term Loan Borrowings, all conversions of
Term Loans from one Type to the other, and all continuations of Term Loans as
the same Type, there shall not be more than eight Interest Periods in effect
with respect to Term Loans.

(f) Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit (USD) Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies applicable to such L/C Issuer, for the account of the Company or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Credit (USD) Lenders severally agree to
participate in Letters of Credit issued for the account of the Company or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Revolving Credit (USD) Outstandings shall not exceed the Aggregate Revolving
Credit (USD) Commitments, (y) the Revolving Credit (USD) Exposure of any Lender
shall not exceed such Lender’s Revolving Credit (USD) Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Company for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Company that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and

 

48



--------------------------------------------------------------------------------

conditions hereof, the Company’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Company may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if the expiry date of the
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Credit (USD) Lenders have approved such expiry
date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense that was not applicable on the Closing Date and that such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency applicable to such L/C Issuer;

(E) such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue letters of credit in the requested currency;

(F) any Revolving Credit (USD) Lender is at that time a Defaulting Lender,
unless the L/C Issuers have entered into arrangements, including the delivery of
Cash Collateral, satisfactory to the L/C Issuers (in their sole discretion) with
the Company or such Revolving Credit (USD) Lender to eliminate the L/C Issuers’
actual or potential Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuers have actual or potential
Fronting Exposure, as they may elect in their sole discretion;

 

49



--------------------------------------------------------------------------------

(G) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension; or

(H) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit (USD) Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least two Business Days (or such later date and time as the Administrative
Agent and such L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such

 

50



--------------------------------------------------------------------------------

beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as such L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may require. Additionally, the Company shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit (USD) Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Company (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit (USD) Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Credit (USD) Lender’s Applicable Revolving Credit
(USD) Percentage times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
each L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Company shall not be required to make
a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit (USD)
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that no L/C Issuer shall permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in

 

51



--------------------------------------------------------------------------------

its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it
has received notice (which may be by telephone or in writing) on or before the
day that is seven Business Days before the Non-Extension Notice Date (1) from
the Administrative Agent that the Required Revolving Credit (USD) Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit (USD) Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each L/C Issuer will also deliver to the Company and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall promptly
notify the Company and the Administrative Agent thereof. In the case of a Letter
of Credit denominated in an Alternative Currency, the Company shall reimburse
the applicable L/C Issuer in such Alternative Currency, unless (A) such L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Company of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 11:00 a.m. on the date of any payment by the applicable
L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (B) the Dollar amount paid by the Company, whether on or
after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Company agrees, as a separate and
independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the Company fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit (USD) Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed

 

52



--------------------------------------------------------------------------------

Amount”), and the amount of such Revolving Credit (USD) Lender’s Applicable
Revolving Credit (USD) Percentage thereof. In such event, the Company shall be
deemed to have requested a Revolving Credit (USD) Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Credit (USD) Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Loan Notice). Any notice
given by the applicable L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit (USD) Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Revolving Credit (USD) Percentage
of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit (USD) Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Credit
(USD) Loan to the Company in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit (USD) Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit (USD)
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit (USD) Lender funds its Revolving Credit (USD)
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Revolving Credit (USD) Percentage of such amount
shall be solely for the account of such L/C Issuer.

(v) Each Revolving Credit (USD) Lender’s obligation to make Revolving Credit
(USD) Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including

 

53



--------------------------------------------------------------------------------

(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Company, any Subsidiary or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default; or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit (USD)
Lender’s obligation to make Revolving Credit (USD) Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Company of a Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the Company to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit (USD) Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit (USD) Loan included in the
relevant Revolving Credit (USD) Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the applicable L/C
Issuer submitted to any Revolving Credit (USD) Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit (USD) Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Credit (USD) Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit (USD) Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable

 

54



--------------------------------------------------------------------------------

Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Revolving Credit (USD)
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit made by such L/C Issuer and
to repay each L/C Borrowing shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement under
all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by any
L/C Issuer which does not in fact materially prejudice the Company;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC or the ISP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

55



--------------------------------------------------------------------------------

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;

provided, however, that anything in the foregoing to the contrary
notwithstanding, the Company may have a claim against an L/C Issuer, and an L/C
Issuer may be liable to the Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will promptly notify the applicable L/C Issuer. The Company shall be
conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit (USD) Lenders or the Required
Revolving Credit (USD) Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Company
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuers, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the

 

56



--------------------------------------------------------------------------------

presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
Each L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

(g) Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by the applicable L/C Issuer and the Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each standby Letter of Credit
issued by such L/C Issuer. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Company for, and no L/C Issuer’s rights and remedies against
the Company shall be impaired by, any action or inaction of such L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit (USD) Lender in accordance, subject to
Section 2.17, with its Applicable Revolving Credit (USD) Percentage, in Dollars,
a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the Dollar Equivalent of daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Credit (USD) Lenders, while any Event of Default exists,
all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Company shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by
(A) Bank of America in its capacity as an L/C Issuer, at the rate per annum
specified in the Fee Letter to which Bank of America is

 

57



--------------------------------------------------------------------------------

a party, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears and (B) any
other L/C Issuer, at a rate separately agreed between the Company and such L/C
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the first Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, the Company shall pay directly to each L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

(l) Letters of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer (other than Bank of America) is outstanding, such L/C Issuer shall
deliver to the Administrative Agent on the last Business Day of each calendar
month, and on each date that an L/C Credit Extension occurs with respect to any
such Letter of Credit, a report in the form of Exhibit G, appropriately
completed with the information for every outstanding Letter of Credit issued by
such L/C Issuer.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Revolving Credit
(USD) Lenders set forth in this Section 2.04, may in its sole discretion, make
loans (each such loan, a “Swing Line Loan”) to the Company, in Dollars, from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Revolving Credit (USD) Percentage of the Outstanding Amount
of Revolving Credit (USD) Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit (USD)
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit (USD) Outstandings shall not exceed the Aggregate
Revolving Credit (USD)

 

58



--------------------------------------------------------------------------------

Commitments, and (ii) the Revolving Credit (USD) Exposure of any Lender shall
not exceed such Lender’s Revolving Credit (USD) Commitment, and provided,
further, that the Company shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Company may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit (USD) Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit (USD) Lender’s Applicable
Revolving Credit (USD) Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
(USD) Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds. Notwithstanding the foregoing, Swing Line Borrowings may be
advanced without regard to the notice requirements, minimum amounts and other
requirements set forth above in this Section 2.04(b) in accordance with and as
set forth in any Treasury Management Agreement.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit (USD)
Lender make a Base Rate Revolving Credit (USD) Loan in an amount equal to such
Revolving Credit (USD) Lender’s Applicable Revolving Credit (USD) Percentage of
the amount

 

59



--------------------------------------------------------------------------------

of Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Loan Notice for purposes hereof)
and in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Aggregate Revolving Credit
(USD) Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Company with a copy of the applicable Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit (USD) Lender shall make an amount equal to its Applicable
Revolving Credit (USD) Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in Same Day Funds for the account of the
Swing Line Lender at the Administrative Agent’s Office for Dollar-denominated
payments not later than 1:00 p.m. on the day specified in such Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit (USD) Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Credit (USD) Loan to the Company in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit (USD) Borrowing in accordance with Section 2.04(c)(i), the
request for Base Rate Revolving Credit (USD) Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Credit (USD) Lenders fund its risk
participation in the relevant Swing Line Loan and each Revolving Credit (USD)
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii) If any Revolving Credit (USD) Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit (USD) Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Credit (USD) Lender’s Revolving Credit (USD) Loan
included in the relevant Revolving Credit (USD) Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit (USD) Lender’s obligation to make Revolving Credit
(USD) Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment,

 

60



--------------------------------------------------------------------------------

defense or other right which such Lender may have against the Swing Line Lender,
the Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit (USD) Lender’s obligation to make Revolving Credit (USD) Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Company to repay Swing Line Loans, together with
interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit (USD) Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit (USD) Lender its Applicable Revolving Credit
(USD) Percentage thereof in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit (USD) Lender shall pay to the Swing Line
Lender its Applicable Revolving Credit (USD) Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swing Line Lender. The obligations of the Revolving Credit (USD) Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit (USD) Lender funds its Base Rate Revolving Credit
(USD) Loan or risk participation pursuant to this Section 2.04 to refinance such
Revolving Credit (USD) Lender’s Applicable Revolving Credit (USD) Percentage of
any Swing Line Loan, interest in respect of such Applicable Revolving Credit
(USD) Percentage shall be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) Each Borrower may, upon notice from the Company to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Revolving Credit

 

61



--------------------------------------------------------------------------------

(USD) Loans, Revolving Credit (MC) Loans and Term Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (1) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans denominated in Dollars,
(2) four Business Days (or five, in the case of prepayment of Loans denominated
in Special Notice Currencies) prior to any date of prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies and (3) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans
denominated in Dollars shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof; (C) any prepayment of Eurocurrency
Rate Loans denominated in Alternative Currencies shall be in a minimum principal
amount of $1,000,000 or a whole multiple thereof; and (D) any prepayment of Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans.
The Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a) shall be applied to the principal repayment installments thereof
on a pro rata basis. Subject to Section 2.17, each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

(ii) The Company may, upon notice to the Swing Line Lender pursuant to delivery
to the Swingline Lender of a Notice of Loan Prepayment (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Notwithstanding the foregoing, Swing Line Borrowings may be repaid without
regard to the notice requirements, minimum amounts and other requirements set
forth above in this Section 2.04(a)(ii) in accordance with and as set forth in
any Treasury Management Agreement.

(b) Mandatory.

(i) If the Company or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(a), (b), (c),
(d) or

 

62



--------------------------------------------------------------------------------

(e)) which results in the realization by such Person of Net Cash Proceeds in
excess of $2,500,000 in a given transaction or series of related transactions,
the Company shall prepay Term Loans and, if so provided in the applicable
Additional Commitments Amendment, Additional Term Loans then outstanding in an
amount equal to 100% of such Net Cash Proceeds immediately upon receipt thereof
by such Person (such prepayment to be applied as set forth in clause
(iv) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(i), at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of such Disposition), and so long as no Event of Default
shall have occurred and be continuing, the Company or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as (A) within 180 days after the receipt of such Net Cash Proceeds, a
definitive agreement for the purchase of such assets shall have been entered
into and (B) within 270 days after the receipt of such Net Cash Proceeds, such
purchase shall have been consummated (as certified by the Company in writing to
the Administrative Agent); and provided further, however, that any Net Cash
Proceeds not subject to such definitive agreement or so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(i).

(ii) Upon the incurrence or issuance by the Company or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.03), the Company shall prepay Term Loans and, if
so provided in the applicable Additional Commitments Amendment, Additional Term
Loans then outstanding in an amount equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Company or such
Subsidiary (such prepayment to be applied as set forth in clause (iv) below).

(iii) Upon any Extraordinary Receipt received by or paid to or for the account
of the Company or any of its Subsidiaries, and not otherwise included in clause
(i) or (ii) of this Section 2.05(b) which results in the realization by such
Person of Net Cash Proceeds in excess of $2,500,000, the Company shall prepay
Term Loans and, if so provided in the applicable Additional Commitments
Amendment, Additional Term Loans then outstanding in an amount equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Company or such Subsidiary (such prepayment to be applied as set forth in clause
(iv) below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Company (as notified by the Company to the Administrative Agent
on or prior to the date of receipt of such insurance proceeds, condemnation
awards or indemnity payments), and so long as no Event of Default shall have
occurred and be continuing, the Company or such Subsidiary may utilize such
insurance proceeds, condemnation awards or payments within 270 days after the
receipt of such cash proceeds to replace or repair the equipment, fixed assets
or real property in respect of which such Net Cash Proceeds were received; and
provided, further, however, that any Net Cash Proceeds not so utilized shall be
immediately applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iii).

 

63



--------------------------------------------------------------------------------

(iv) Excess Cash Flow. After the end of each fiscal year (commencing with the
fiscal year ending December 31, 2016), within ten (10) Business Days after the
delivery of the financial statements and related Compliance Certificate for such
fiscal year pursuant to Section 6.01(a) and Section 6.02(a), the Company shall
prepay Term Loans and, if so provided in the applicable Additional Commitments
Amendment, Additional Term Loans then outstanding in an amount equal to (A) the
Applicable Excess Cash Flow Percentage times Excess Cash Flow for the fiscal
year covered by such financial statements minus (B) the aggregate amount of all
optional prepayments of any Term Loan during such fiscal year pursuant to
Section 2.05(a)(i), solely to the extent that such prepayments are not funded
with the incurrence of any Indebtedness or any amounts that are, or may become,
the subject of any other mandatory prepayment pursuant to this Section 2.05(b).
For the purpose hereof, “Applicable Excess Cash Flow Percentage” means, for any
fiscal year, (a) 50% if the Consolidated Leverage Ratio as of the end of such
fiscal year is greater than or equal to 3.25 to 1.00, (b) 25% if the
Consolidated Leverage Ratio as of the end of such fiscal year is less than 3.25
to 1.00 but greater than or equal to 3.00 to 1.00 and (c) 0% if the Consolidated
Leverage Ratio as of the end of such fiscal year is less than 3.00 to 1.00.

(v) Each prepayment of Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied to the principal repayment installments of the
Term Loans on a pro-rata basis (excluding from such calculation the final
payment due at maturity). Subject to Section 2.17, such prepayments in respect
of the Term Loan Facility shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the Term Loan Facility. Each
prepayment of Additional Term Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied to the principal repayment installments of the
Additional Term Loans as set forth in the applicable Additional Commitments
Amendment (or if not specified therein in the same manner as the Term Loans).

(vi) If for any reason the Total Revolving Credit (USD) Outstandings at any time
exceed the Aggregate Revolving Credit (USD) Commitments at such time, the U.S.
Borrowers shall immediately prepay Revolving Credit (USD) Loans, Swing Line
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Company shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(vi) unless, after the prepayment of the Revolving Credit (USD)
Loans and Swing Line Loans, the Total Revolving Credit (USD) Outstandings exceed
the Aggregate Revolving Credit (USD) Commitments at such time.

(vii) If for any reason the Outstanding Amount of all Revolving Credit (MC)
Loans at any time exceeds the Aggregate Revolving Credit (MC) Commitments at
such time, the Borrowers shall immediately prepay Revolving Credit (MC) Loans in
an aggregate amount equal to such excess.

(viii) Notwithstanding anything in this Section 2.05(b) to the contrary, no
prepayment shall be required pursuant to (A) clause (i), (ii) or (iii) of this
Section 2.05(b) as a result of any actions of a Foreign Subsidiary if such
prepayment by such

 

64



--------------------------------------------------------------------------------

Foreign Subsidiary or the upstreaming of cash by such Foreign Subsidiary in
order to make such prepayment would not be permitted by local law (e.g.,
financial assistance, corporate benefit, restrictions on upstreaming of cash
intra-group and the fiduciary and statutory duties of the directors of such
Foreign Subsidiary) and (B) clause (i) of this Section 2.05(b) as a result of
the Disposition of assets by a Foreign Subsidiary or clause (iii) of this
Section 2.05(b) as a result of the receipt of Extraordinary Receipts by a
Foreign Subsidiary if, in either case, the Company and its Subsidiaries would
suffer material adverse tax consequences (as determined in good faith by the
Company) as a result of upstreaming cash to make any such prepayment (including
the imposition of withholding taxes).

2.06 Termination or Reduction of Revolving Credit (USD) Commitments or Revolving
Credit (MC) Commitments. The Company may, upon notice to the Administrative
Agent, terminate the Aggregate Revolving Credit (USD) Commitments or Aggregate
Revolving Credit (MC) Commitments, or from time to time permanently reduce the
Aggregate Revolving Credit (USD) Commitments or Aggregate Revolving Credit (MC)
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction in the
Aggregate Revolving Credit (USD) Commitments or the Aggregate Revolving Credit
(MC) Commitments shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Company shall not
(A) terminate or reduce the Aggregate Revolving Credit (USD) Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit (USD) Outstandings would exceed the Aggregate Revolving
Credit (USD) Commitments or (B) terminate or reduce the Aggregate Revolving
Credit (MC) Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of all Revolving Credit (MC) Loans
would exceed the Aggregate Revolving Credit (MC) Commitments, and (iv) if, after
giving effect to any reduction of the Aggregate Revolving Credit (USD)
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Credit (USD) Commitments, such Sublimit
shall be automatically reduced by the amount of such excess. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate Revolving Credit (USD) Commitments or the Aggregate
Revolving Credit (MC) Commitments. Subject to clause (iv) of the proviso to the
first sentence of this Section, the amount of any such Aggregate Revolving
Credit (USD) Commitment reduction shall not be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Company.
Any reduction of the Aggregate Revolving Credit (USD) Commitments shall be
applied to the Revolving Credit (USD) Commitment of each Lender according to its
Applicable Revolving Credit (USD) Percentage. Any reduction of the Aggregate
Revolving Credit (MC) Commitments shall be applied to the Revolving Credit (MC)
Commitment of each Lender according to its Applicable Percentage with respect to
the Revolving Credit (MC) Facility. All fees accrued until the effective date of
any termination of the Aggregate Revolving Credit (USD) Commitments or Aggregate
Revolving Credit (MC) Commitments, as the case may be, shall be paid on the
effective date of such termination.

2.07 Repayment of Loans. (a) Term Loans. The Company shall repay to the Term
Loan Lenders the aggregate principal amount of all Term Loans in quarterly
principal installments as set forth on Schedule 2.07(a) (which principal amounts
shall be reduced as a

 

65



--------------------------------------------------------------------------------

result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05); provided, however, that the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date and
in any event shall be in an amount equal to the aggregate principal amount of
all Term Loans outstanding on such date.

(b) Revolving Credit (USD) Loans. Each U.S. Borrower shall repay to the
Revolving Credit (USD) Lenders on the Maturity Date the aggregate principal
amount of Revolving Credit (USD) Loans made to such U.S. Borrower outstanding on
such date.

(c) Revolving Credit (MC) Loans. Each Borrower shall repay to the Revolving
Credit (MC) Lenders on the Maturity Date the aggregate principal amount of
Revolving Credit (MC) Loans made to such Borrower outstanding on such date.

(d) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) While any Event of Default of the type described in Section 8.01(f) exists,
the Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Term Loan Lenders (in the case of the Term Loan
Facility), the Required Revolving Credit (USD) Lenders (in the case of the
Revolving Credit (USD) Facility) or the Required Revolving Credit (MC) Lenders
(in the case of the Revolving Credit (MC) Facility), as the case may be, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

66



--------------------------------------------------------------------------------

(iv) Upon the request of the Required Term Loan Lenders (in the case of the Term
Loan Facility), the Required Revolving Credit (USD) Lenders (in the case of the
Revolving Credit (USD) Facility) or the Required Revolving Credit (MC) Lenders
(in the case of the Revolving Credit (MC) Facility), as the case may be, while
any Event of Default exists (other than as set forth in clauses (b)(i), (b)(ii)
and (b)(iii) above), the Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee.

(i) The Company shall pay to the Administrative Agent for the account of each
Revolving Credit (USD) Lender in accordance with its Applicable Revolving Credit
(USD) Percentage, a commitment fee equal to the Applicable Rate times the actual
daily amount by which the Aggregate Revolving Credit (USD) Commitments exceed
the sum of (i) the Outstanding Amount of Revolving Credit (USD) Loans and
(ii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.17. For the avoidance of doubt, the Outstanding Amount of
Swing Line Loans shall not be counted towards or considered usage of the
Aggregate Revolving Credit (USD) Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period with respect to the Revolving Credit (USD) Facility,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period with respect to the Revolving Credit (USD) Facility. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.

(ii) The Company shall pay to the Administrative Agent for the account of each
Revolving Credit (MC) Lender in accordance with its Applicable Percentage in
respect of the Revolving Credit (MC) Facility, a commitment fee equal to the
Applicable Rate times the actual daily amount by which the Aggregate Revolving

 

67



--------------------------------------------------------------------------------

Credit (MC) Commitments exceed the Outstanding Amount of Revolving Credit (MC)
Loans, subject to adjustment as provided in Section 2.17. The commitment fee
shall accrue at all times during the Availability Period with respect to the
Revolving Credit (MC) Facility, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period with respect to the Revolving
Credit (MC) Facility. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(b) Other Fees. (i) The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii) The Company shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year) or, in
the case of interest in respect of Revolving Credit (MC) Loans denominated in
Alternative Currencies as to which market practice differs from the foregoing,
in accordance with such market practice. Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to

 

68



--------------------------------------------------------------------------------

the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or any L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII. The Borrowers’ obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender to a Borrower made through the Administrative Agent, such
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans to such Borrower in
addition to such accounts or records. Each Lender may attach schedules to a Note
and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Revolving Credit (MC) Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require (upon reasonable notice) that any payments due
under this Agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Law from making any required payment

 

69



--------------------------------------------------------------------------------

hereunder in an Alternative Currency, such Borrower shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Revolving Credit (USD) Lenders, the Revolving
Credit (MC) Lenders, the Term Loan Lenders or L/C Issuers, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Revolving Credit (USD) Lenders, the Revolving Credit
(MC) Lenders, the Term Loan Lenders

 

70



--------------------------------------------------------------------------------

or the L/C Issuers, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit (USD) Loans, Revolving Credit (MC) Loans and Term Loans,
to fund participations in Letters of Credit and Swing Line Loans and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities due and payable to
all Lenders hereunder and under the other Loan Documents at such time obtained
by all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender

 

71



--------------------------------------------------------------------------------

receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.14 Designated Borrowers.

(a) The Company may at any time, upon not less than fifteen (15) Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
wholly-owned Subsidiary of the Company (an “Applicant Borrower”) as a Designated
Borrower to receive Revolving Credit (MC) Loans or Revolving Credit (USD) Loans,
as the case may be, hereunder by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each Revolving Credit (USD)
Lender or Revolving Credit (MC) Lender, as applicable) a duly executed notice
and agreement in substantially the form of Exhibit H (a “Designated Borrower
Request and Assumption Agreement”). The parties hereto acknowledge and agree
that prior to any Applicant Borrower becoming entitled to utilize the Revolving
Credit (MC) Facility or the Revolving Credit (USD) Facility, as the case may be,
(i) the Administrative Agent, each Revolving Credit (MC) Lender and, in the case
of any Applicant Borrower that is a Domestic Subsidiary, each Revolving Credit
(USD) Lender shall have approved such Applicant Borrower as a Designated
Borrower and received all documentation and other information that such Person
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act, (ii) the

 

72



--------------------------------------------------------------------------------

Administrative Agent, each Revolving Credit (MC) Lender and, in the case of any
Applicant Borrower that is a Domestic Subsidiary, each Revolving Credit (USD)
Lender shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent, the Revolving Credit (MC) Lenders or the Revolving
Credit (USD) Lenders in their sole discretion, and (iii) each Revolving Credit
(MC) Lender shall have received Revolving Credit (MC) Notes and each Revolving
Credit (USD) Lender shall have received Revolving Credit (USD) Notes, in each
case signed by such new Borrowers to the extent requested thereby. If the
Administrative Agent, the Revolving Credit (MC) Lenders and, in the case of any
Applicant Borrower that is a Domestic Subsidiary, the Revolving Credit (USD)
Lenders agree that an Applicant Borrower shall be entitled to receive Revolving
Credit (MC) Loans or Revolving Credit (USD) Loans, as the case may be,
hereunder, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit I (a “Designated Borrower Notice”) to the Company, the Revolving Credit
(MC) Lenders and, in the case of any Applicant Borrower that is a Domestic
Subsidiary, the Revolving Credit (USD) Lenders specifying the effective date
upon which the Applicant Borrower shall constitute a Designated Borrower for
purposes hereof, whereupon each of the Revolving Credit (MC) Lenders agrees to
permit such Designated Borrower to receive Revolving Credit (MC) Loans hereunder
and, in the case of any Applicant Borrower that is a Domestic Subsidiary, each
of the Revolving Credit (USD) Lenders agrees to permit such Designated Borrower
to receive Revolving Credit (USD) Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Designated Borrower until the date five (5) Business Days after such
effective date; and provided further that, effective as of the date hereof,
(x) the Administrative Agent and the Revolving Credit (MC) Lenders hereby agree
that each of the Netherlands Designated Borrowers may become a “Designated
Borrower” hereunder and may receive Revolving Credit (MC) Loans for its account
on the terms and conditions set forth in this Agreement and (y) the
Administrative Agent, the Revolving Credit (USD) Lenders and the Revolving
Credit (MC) Lenders hereby agree that Met-Pro Technologies LLC, a Delaware
limited liability company may become a “Designated Borrower” hereunder and may
receive Revolving Credit (MC) Loans and Revolving Credit (USD) Loans for its
account on the terms and conditions set forth in this Agreement, in the case of
each Person identified in the foregoing clauses (x) and (y), upon delivery of a
duly executed Designated Borrower Request and Assumption Agreement and
satisfaction of the conditions set forth in clauses (i) through (iii) of the
second sentence this Section 2.14(a) without any requirement of further written
consent from the Administrative Agent, the Revolving Credit (USD) Lenders or
Revolving Credit (MC) Lenders.

(b) The Obligations of each U.S. Borrower shall be joint and several in nature.
The Obligations of all Designated Borrowers that are Foreign Subsidiaries shall
be several in nature.

(c) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this Section 2.14 hereby irrevocably appoints the Company as its
agent for all

 

73



--------------------------------------------------------------------------------

purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Revolving
Credit (USD) Loans or Revolving Credit (MC) Loans made by the Lenders to any
such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d) The Company may from time to time, upon not less than fifteen (15) Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such, provided that there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination. The Administrative Agent will promptly
notify the Lenders of any such termination of a Designated Borrower’s status.

2.15 Increase Option.

(a) Request for Increase. Upon notice to the Administrative Agent (which shall
promptly notify the Lenders), at any time after the Closing Date, the Company
may request additional Commitments (each an “Additional Commitment” and all of
them, collectively, the “Additional Commitments”); provided that (x) after
giving effect to any such addition, the aggregate amount of Additional
Commitments that have been added pursuant to this Section 2.15 after the Closing
Date shall not exceed $50,000,000, and (y) any such addition shall be in an
aggregate amount of not less than $10,000,000 or any whole multiple of
$1,000,000 in excess thereof (or, in either case, such lesser amount as may be
acceptable to the Administrative Agent). Any loans made in respect of any such
Additional Commitments (the “Additional Loans”) may be made, at the option of
the Company, by either (i) increasing the Aggregate Revolving Credit (USD)
Commitments with the same terms (including pricing) as the existing Revolving
Credit (USD) Facility, or (ii) creating a new tranche of terms loans (any loans
provided pursuant to such additional tranche, the “Additional Term Loans”) (it
being understood that the Company has the absolute right to pursue Additional
Commitments in accordance with this Section 2.15 and no Lender shall have the
ability to block any such pursuit although no Lender shall be obligated to
provide any Additional Commitments).

(b) Ranking and Other Provisions. The Additional Term Loans shall (i) rank pari
passu in right of payment and in respect of lien priority as to the Collateral
with the outstanding Loans, (ii) not have a weighted average life that is
shorter than the weighted average life of the outstanding Term Loans, (iii) not
mature earlier than the Maturity Date, and (iv) not contain additional or
different financial or other covenants which are more restrictive in any
material respect than the covenants applicable to the Term Loans unless either
such covenants benefit all of the Lenders or are otherwise consented to by the
Administrative Agent.

 

74



--------------------------------------------------------------------------------

(c) Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Additional Commitments. Additional Commitments (or any portion thereof) may be
made by any existing Lender or by any other bank or financial institution that
is an Eligible Assignee (any such bank or other financial institution, together
with any existing Lenders making any Additional Loans, the “Additional
Lenders”), in each case on terms permitted in this Section and otherwise on
terms reasonably acceptable to the Administrative Agent. At the time of the
sending of such notice, the Company (in consultation with the Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders). No Lender shall be obligated to provide
any Additional Loans, unless it so agrees. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to provide
an Additional Commitment and, if so, whether by an amount equal to, greater
than, or less than its Applicable Percentage of such requested increase. Any
Lender not responding within such time period shall be deemed to have declined
to provide an Additional Commitment. The Administrative Agent shall notify the
Company and each Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Company may
also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) Additional Commitment Amendment. Additional Commitments shall become
Commitments under this Agreement pursuant to an amendment (an “Additional
Commitment Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrowers, the other Loan Parties, each Additional
Lender and the Administrative Agent. An Additional Commitment Amendment may,
without the consent of any other Lenders, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section (including,
without limitation, to incorporate the Additional Loans and Additional
Commitments into the calculation of the “Required Lenders”, “Required Facility
Lenders” and related provisions). Upon execution, the Administrative Agent shall
provide a copy of any Additional Commitment Amendment to all Lenders.

(e) Effective Date and Allocations. If any Additional Commitments are added in
accordance with this Section 2.15, the Administrative Agent and the Company
shall determine the effective date (each, an “Additional Commitments Effective
Date”) and the final allocation thereof. The Administrative Agent shall promptly
notify the Company, the existing Lenders and the Additional Lenders of the final
allocation of such addition and the Additional Commitments Effective Date.

(f) Conditions to Effectiveness of Increase. The effectiveness of any Additional
Commitment Amendment shall, unless otherwise agreed to by the Administrative
Agent and each Additional Lender, be subject to the satisfaction on the date
thereof (each, an “Additional Commitments Closing Date”) of each of the
following conditions:

(i) the Administrative Agent shall have received on or prior to the Additional
Commitments Closing Date each of the following, each dated the applicable
Additional Commitments Closing Date unless otherwise indicated or agreed to by
the

 

75



--------------------------------------------------------------------------------

Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent: (A) the applicable Additional Commitment Amendment;
and (B) a certificate of each Loan Party dated as of the Additional Commitments
Closing Date signed by a Responsible Officer of such Loan Party certifying and
attaching the resolutions adopted by the board of directors (or other
appropriate governing body) of such Loan Party approving or consenting to the
Additional Commitment Amendment and the Additional Commitments provided thereby,
and in the case of the Company, certifying that, before and after giving effect
to the Additional Commitment Amendment and the Additional Commitments provided
thereby, (x) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Additional
Commitments Closing Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date and except that for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (y) no Default exists or will result from the Additional
Commitments or from the application of the proceeds thereof;

(ii) immediately after giving effect to such Additional Commitment Amendment, no
Default shall exist;

(iii) the Company shall have delivered evidence to the Administrative Agent
(which shall be reasonably acceptable to the Administrative Agent) that the
Company and its Subsidiaries will be in pro forma compliance with all of the
covenants set forth in Section 7.11 after giving effect to such Additional
Commitment Amendment and the Indebtedness to be incurred in connection
therewith; and

(iv) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Lenders (including any Person becoming a Lender
as part of such Additional Commitment Amendment on the related Additional
Commitments Closing Date), as applicable, all fees and expenses (including
reasonable and documented out-of-pocket fees, charges and disbursements of
counsel) that are due and payable on or before the Additional Commitments
Closing Date.

(g) Effect of Additional Commitment Amendment. On each Additional Commitments
Closing Date, (i) each Eligible Assignee which is providing an Additional
Commitment shall become a “Lender” for all purposes of this Agreement and the
other Loan Documents, (ii) each Additional Commitment shall become “Commitments”
hereunder, (iii) each loan provided pursuant to an Additional Commitment shall
be a “Loan” for all purposes of this Agreement and the other Loan Documents, and
(iv) in the case of any increase of the Aggregate Revolving Credit (USD)
Commitments, the Company shall prepay any Revolving Credit (USD) Loans
outstanding (and pay any additional amounts required pursuant to Section 3.05)
to the extent necessary to keep the outstanding Revolving Credit (USD) Loans
ratable with any revised Applicable Revolving Credit (USD) Percentages arising
from any nonratable increase in the Revolving Credit (USD) Commitments under
this Section.

 

76



--------------------------------------------------------------------------------

(h) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the close of business on the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding,
(iii) the Company shall be required to provide Cash Collateral pursuant to
Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the Company
shall immediately (in the case of clause (iii) above) or within one Business Day
(in all other cases) following any request by the Administrative Agent or any
L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.17(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 103% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by any
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

77



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
Revolving Credit (USD) Lenders”, “Required Revolving Credit (MC) Lenders”,
“Required Term Loan Lenders” and Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against that Defaulting Lender as a result of that

 

78



--------------------------------------------------------------------------------

Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders under the applicable Facility on a pro rata basis (and
ratably among all applicable Facilities computed in accordance with the
Defaulting Lenders’ respective funding deficiencies) prior to being applied to
the payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
under the applicable Facility until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.17(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender which is a Revolving Credit (USD) Lender shall be
entitled to receive Letter of Credit Fees for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Applicable
Revolving Credit (USD) Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Company shall (x) pay to
each Non-Defaulting Lender which is a Revolving Credit (USD) Lender that portion
of any such Letter of Credit Fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the applicable L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

79



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Revolving Credit (USD) Percentages to Reduce
Fronting Exposure. All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders which are Revolving Credit (USD) Lenders in accordance
with their respective Applicable Revolving Credit (USD) Percentages (calculated
without regard to such Defaulting Lender’s Revolving Credit (USD) Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Company shall have
otherwise notified the Administrative Agent at such time, the Company shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit (USD) Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Credit (USD) Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, and, in
the case that a Defaulting Lender is a Revolving Credit (USD) Lender, the Swing
Line Lender and the L/C Issuers agree in writing in their sole discretion that a
Lender under any Facility is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders under such Facility or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans under such
Facility and, in the case of the Revolving Credit (USD) Facility, the funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders under such Facility in accordance with their
Applicable Percentages (without giving effect to Section 2.17(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

80



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

81



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, each Borrower shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications.

(i) Each Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 10 Business Days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A reasonably detailed certificate as to the
amount of such payment or liability delivered to the Company by a Lender or an
L/C Issuer (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender or an L/C Issuer, shall be
conclusive absent manifest error. Each Borrower shall, and does hereby,
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 Business Days after demand therefor, for any amount which a Lender or
an L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 Business Days
after demand therefor, (x) the Administrative Agent against any Indemnified
Taxes attributable to such Lender or such L/C Issuer (but only to the extent
that any Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of each Borrower to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrowers, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Borrower in connection
with any Loan Document, and any reasonable and documented out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Company or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the

 

82



--------------------------------------------------------------------------------

Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Company shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Company, as the case may be, the
original or a copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Company or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or the taxing authorities of a
jurisdiction pursuant to such applicable law or reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(D) below or (B) required by applicable law other than the Code or the
taxing authorities of the jurisdiction pursuant to such applicable law to comply
with the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

83



--------------------------------------------------------------------------------

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender

 

84



--------------------------------------------------------------------------------

were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines that it has received a refund of any Taxes as to
which it has been indemnified by any Borrower or with respect to which any
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Borrower, upon the request of
the Recipient, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

85



--------------------------------------------------------------------------------

(h) Treatment of Certain FATCA Matters. Solely for purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Company and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

3.02 Illegality. If any Lender determines in good faith that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency), or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate
Revolving Credit (USD) Loans to Eurocurrency Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurocurrency Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (ii) adequate and reasonable means do

 

86



--------------------------------------------------------------------------------

not exist for determining the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan (whether denominated in
Dollars or an Alternative Currency) or in connection with an existing or
proposed Base Rate Loan, or (b) the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, (x) the obligation of the
Lenders under the appropriate Facility to make or maintain Eurocurrency Rate
Loans in the affected currency or currencies shall be suspended (to the extent
of the affected Eurocurrency Rate Loans or Interest Periods), and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Revolving Credit (USD) Lenders (in the case of the Revolving Credit (USD)
Facility), the Required Revolving Credit (MC) Lenders (in the case of the
Revolving Credit (MC) Facility) or the Required Term Loan Lenders (in the case
of the Term Loan Facility)) revokes such notice. Upon receipt of such notice,
the Company may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in the affected currency or currencies
(to the extent of the affected Eurocurrency Rate Loans or Interest Periods)
under the appropriate Facility or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans under
the appropriate Facility in the amount specified therein; provided that, in the
case of a pending request for a Loan denominated in an Alternative Currency, the
Borrowers, the Administrative Agent and the Revolving Credit (MC) Lenders may
alternatively establish a mutually acceptable alternative rate.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or

 

87



--------------------------------------------------------------------------------

to increase the cost to such Lender or such L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount), in each of the foregoing cases, by
an amount deemed material by such Lender or such L/C Issuer, as applicable,
then, upon request of such Lender or such L/C Issuer, the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), in each of the foregoing cases, by an amount deemed material by such
Lender or such L/C Issuer, as applicable, then from time to time the Company
will pay (or cause the applicable Designated Borrower to pay) such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or such L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

88



--------------------------------------------------------------------------------

(e) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, which in each case shall be due and payable on each date on
which interest is payable on such Loan, provided the Company shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
10 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or reasonable and documented
out-of-pocket expense actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Designated
Borrower to pay) any customary administrative fees charged by such Lender in
connection with the foregoing.

 

89



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company (or applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Company such Lender or such L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or such L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or such L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Designated
Borrower to pay) all reasonable costs and out-of-pocket expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Documentation. Subject to the Certain Funds Provision set forth below, the
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies

 

90



--------------------------------------------------------------------------------

(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Ratification Agreement, a
Pledge Agreement Supplement Agreement (as to Equity Interests of Subsidiaries
acquired in the Closing Date Transaction) and, as appropriate, Pledge Joinder
Agreement (as to Equity Interests of Subsidiaries acquired in the Closing Date
Transaction), a Security Joinder Agreement (as to Subsidiary Guarantors acquired
in the Closing Date Transaction) and a Subsidiary Guaranty Joinder Agreement (as
to Subsidiary Guarantors acquired in the Closing Date Transaction), in each case
sufficient in number for distribution to the Administrative Agent, each Lender
and the Company;

(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) favorable opinions of counsel to the Loan Parties addressed to the
Administrative Agent and each Lender, as to the matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;

(vi) a certificate of a Responsible Officer of each Loan Party attaching copies
of all Closing Date Acquisition Documents;

(vii) a certificate of a Responsible Officer of the Company certifying that the
conditions specified in subsections (c), (d), (e), (f), (h) and (i) of this
Section 4.01 have been satisfied;

(viii) a certificate of the chief financial officer of the Company as to the
Solvency of the Company and the Company and its Subsidiaries, taken as a whole,
after giving effect to the Closing Date Transaction and the Indebtedness
incurred in connection therewith;

 

91



--------------------------------------------------------------------------------

(ix) searches of UCC filings in the jurisdiction of incorporation or formation,
as applicable, of each Loan Party, the Target and its Subsidiaries and each
jurisdiction where any Collateral is located or where a filing would need to be
made in order to perfect the Administrative Agent’s security interest in the
Collateral, copies of the financing statements on file in such jurisdictions and
evidence that no Liens exist other than Permitted Liens;

(x) delivery of Uniform Commercial Code financing statements suitable in form
and substance for filing in all places required by applicable Law to perfect the
Liens of the Administrative Agent under the Collateral Documents as a first
priority Lien as to items of Collateral in which a security interest may be
perfected by the filing of financing statements, and such other documents and/or
evidence of other actions as may be reasonably necessary under applicable Law to
perfect the Liens of the Administrative Agent under such Collateral Documents as
a first priority Lien (subject only to Permitted Liens) in and to such other
Collateral as the Administrative Agent may require including without limitation
the delivery by the Loan Parties of stock or membership certificates, if any,
evidencing the Equity Interests pledged pursuant to the Collateral Documents and
undated stock or transfer powers duly executed in blank; in each case to the
extent such Equity Interests are certificated (except to the extent permitted to
be delivered pursuant to Section 7.15);

(xi) delivery of amendments to the Mortgages with respect to the real property
located in Illinois, Indiana and Michigan reflecting the new maturity date and
maximum secured principal amount of the Facilities contemplated by this
Agreement (it being understood that each of the parties hereto, by its signature
below, consents to such amendments), together with the Mortgaged Property
Support Documents (including flood hazard certifications and, evidence of flood
insurance (if such insurance is required by applicable Law)), requested by the
Administrative Agent; and

(xii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, each L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.

(b) Insurance. The Company shall have delivered to the Administrative Agent
evidence of insurance coverage on the Company’s and each Subsidiary’s property
satisfying the requirements of Section 6.07, and where required by the
Administrative Agent, with loss payable endorsements in favor of the
Administrative Agent for the benefit of the Secured Parties.

(c) Closing Date Acquisition. The Closing Date Acquisition shall have been
consummated, or shall be consummated substantially simultaneously with the
Closing Date, in all material respects in accordance with the terms of the
Closing Date Purchase Agreement, without giving effect to any modifications,
amendments, consents or waivers thereto that are material and adverse to the
interests of the Lenders, as reasonably determined by the Arranger, without the
prior consent of the Arranger, it being understood that any substantive material
modification, amendment, consent or waiver to (i) the Company Disclosure
Schedules (as defined in the Closing Date Purchase Agreement), the Parent
Disclosure Schedules (as defined

 

92



--------------------------------------------------------------------------------

in the Closing Date Purchase Agreement) or the definition of “Material Adverse
Effect” in the Closing Date Purchase Agreement, (ii) the third party beneficiary
rights in the Closing Date Purchase Agreement applicable to the Arranger and/or
the Lenders (including, without limitation, any substantive modification,
amendment, consent or waiver of any of the provisions referenced in Sections
9.5(c), 10.5 or 10.8 of the Closing Date Purchase Agreement) or (iii) the
governing law of the Closing Date Purchase Agreement shall in each case be
deemed to be material and adverse to the interests of the Lenders.

(d) Closing Date Material Adverse Effect. (A) Except as set forth in Section 5.8
of the Parent Disclosure Schedules or in the Parent SEC Reports (as defined in
the Closing Date Purchase Agreement) filed with the SEC since December 31, 2014
and publicly available prior to the date of the Closing Date Purchase Agreement,
and except for the transactions contemplated by the Closing Date Purchase
Agreement, since December 31, 2014, there has not occurred any event,
occurrence, condition, change, development, set of facts or circumstances that
has had or would reasonably be expected to have a Closing Date Material Adverse
Effect on the Company, and (B) except as set forth in Section 4.8 of the Company
Disclosure Schedules or in the Company SEC Reports (as defined in the Closing
Date Purchase Agreement) filed with the SEC since June 28, 2014 and publicly
available prior to the date of the Closing Date Purchase Agreement, and except
for the transactions contemplated by the Closing Date Purchase Agreement, since
June 28, 2014, there has not occurred any event, occurrence, condition, change,
development, set of facts or circumstances that has had or would reasonably be
expected to have a Closing Date Material Adverse Effect on the Target.

(e) Absence of Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the actual knowledge of the Company after reasonable
inquiry, threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
the Target or any of its Subsidiaries or against any of their properties or
revenues that (A) could reasonably be expected to materially adversely affect
the Loan Documents or any of the transactions contemplated thereby, or (B) would
result in clause (d) above not being satisfied; provided, however, that the
foregoing shall not include any shareholder class action or derivative
litigation commenced against the Company or the Target (or either of their
respective boards of directors) since the date of the Closing Date Purchase
Agreement and arising from allegations of breach of fiduciary duty of the
Company’s or the Target’s respective directors relating to their respective
negotiation and approval of the Closing Date Purchase Agreement or from
allegations of false or misleading public disclosure by the Company or the
Target with respect to the Closing Date Transaction, including, without
limitation, the Closing Date Purchase Agreement.

(f) No Change in Information. The Administrative Agent shall be satisfied that
all of the information and evaluations prepared by the Company and its advisors,
or on their behalf, relating to the Closing Date Transaction (including
projections) is complete and correct in all material respects considered as a
whole; and no new or additional information, shall have been received or
discovered by the Administrative Agent or the Arranger regarding the Company or
its Subsidiaries, the Target or its Subsidiaries or the Closing Date Transaction
after May 3, 2015, that, either individually or in the aggregate, (A) would
result in clause (d) above or clause (h) below not being satisfied if such new
information were deemed to constitute a change or development for the purposes
thereof or (B) could reasonably be expected to materially and adversely affect
the Facilities or any other aspect of the Closing Date Transaction.

 

93



--------------------------------------------------------------------------------

(g) Financial Information. The Administrative Agent shall have received
(i) audited financial statements of each of the Company and its Subsidiaries as
of December 31, 2014 and the Target and its Subsidiaries as of June 28, 2014,
(ii) all interim financial statements of each of the Company and its
Subsidiaries and the Target and its Subsidiaries from and the after the most
recent fiscal year end through the most recent quarter for which financial
statements are available which are not inconsistent with the information
provided to the Arranger prior to May 3, 2015, if such inconsistency would
result in clause (d) above or clause (h) below not being satisfied, (iii) a
satisfactory quality of earnings report with respect to the Target and its
Subsidiaries prepared by an independent certified public accountant acceptable
to the Arranger (it being agreed that the quality of earnings report delivered
to the Arranger on April 8, 2015, satisfies this condition) and (iv) pro forma
consolidated financial statements as to the Company and its Subsidiaries giving
effect to all elements of the Closing Date Transaction to be effected on or
before the Closing Date, and forecasts prepared by management of the Company of
balance sheets, income statements and cash flow statements on a quarterly basis
for the fiscal year 2015 and on an annual basis for each fiscal year thereafter
during the contemplated term of this Agreement.

(h) Maximum Consolidated Leverage Ratio. The Administrative Agent shall have
received evidence reasonably satisfactory to it that, on the Closing Date after
giving pro forma effect to all Credit Extensions hereunder on the Closing Date,
the consummation of the Closing Date Transaction and the repayment of
Indebtedness (including the repayment of Indebtedness which may occur on the
date immediately succeeding the Closing Date) reflected on the funds flow
statement executed in connection with the Closing Date Transaction, the
Consolidated Leverage Ratio is less than 3.50 to 1.00.

(i) Accuracy of Representations / No Default. Subject to the Certain Funds
Provision set forth below, (A) the representations and warranties of each
Borrower and each other Loan Party contained in Article V and in each other Loan
Document shall be true and correct in all material respects (or, to the extent
any such representation and warranty is modified by a materiality or Material
Adverse Effect standard, in all respects) as of the Closing Date and (B) no
Event of Default shall have occurred and be continuing, provided that the
condition in this clause (B) shall not be a condition to the availability of the
Facilities on the Closing Date with respect to any Event of Default relating to
the making of any representation or warranty on the Closing Date other than a
Specified Representation or a Purchase Agreement Representation.

(j) Specified Pay-Off Indebtedness. The Administrative Agent shall have received
evidence reasonably satisfactory to it that, concurrently with the closing,
(i) the Specified Pay-Off Indebtedness is paid in full, the related credit
facilities thereunder are terminated and any Liens securing the same are
released and (ii) the outstanding principal and interest of the term loan under
the Existing Credit Agreement has been paid in full.

(k) Fees. Any fees required to be paid on or before the Closing Date shall have
been paid.

 

94



--------------------------------------------------------------------------------

(l) Legal Fees and Expenses. Unless waived by the Administrative Agent, the
Company shall have paid all reasonable and documented out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent or
its counsel).

(m) Outside Date. The conditions specified in this Section 4.01 shall have been
satisfied no later than December 31, 2015.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Notwithstanding anything in this Section 4.01 to the contrary, (i) the only
representations and warranties related to the Target and its Subsidiaries in the
Loan Documents the accuracy of which will be a condition to the availability of
the Facilities on the Closing Date will be (A) such representations and
warranties regarding the Target and its Subsidiaries in the Purchase Agreement
as are material to the interests of Administrative Agent and the Lenders, but
only to the extent that the Company or its Affiliates have the right to
terminate the Company’s or its Affiliates’ obligations under the Closing Date
Purchase Agreement (or the right not to consummate the Closing Date Acquisition
pursuant to the Closing Date Purchase Agreement) as a result of a failure of
such representations and warranties to be true and correct (the “Purchase
Agreement Representations”) and (B) the Specified Representations (as defined
below) and (ii) the terms of the Loan Documents (including, without limitation,
the conditions precedent to the effectiveness thereof) will not impair
availability of the Facilities on the Closing Date if the conditions expressly
set forth in this Section 4.01 are satisfied (it being understood that, to the
extent a perfected security interest in any Collateral (the security interest in
respect of which cannot be perfected by means of the filing of a UCC financing
statement, the making of a federal intellectual property filing or delivery of
possession of capital stock or other certificated security) is not able to be
provided on the Closing Date after the Company’s use of commercially reasonable
efforts to do so, the perfection of such security interest in such Collateral
will not constitute a condition precedent to the availability of the Facilities
on the Closing Date, but a security interest in such collateral will be required
to be perfected after the Closing Date pursuant to arrangements to be mutually
agreed between the Company and the Administrative Agent). For purposes hereof,
the term “Specified Representations” mean the representations and warranties set
forth in Sections 5.01, 5.02(a), 5.02(b)(solely, in the case of 5.02(b)(i) to
material debt agreements), 5.02(c) (to the extent such violation could be
reasonably be expected to have a Material Adverse Effect), 5.03, 5.04, 5.14,
5.15, 5.18, 5.19, 5.22 (subject to the limitations on perfection set forth
above) and 5.24. For the avoidance of doubt, the foregoing provisions of this
paragraph shall be referred to herein as the “Certain Funds Provisions”.

 

95



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions other than Credit Extensions to be made
on the Closing Date. The obligation of each Lender and each L/C Issuer to honor
any Request for Credit Extension after the Closing Date (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document or in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively; provided that, notwithstanding anything in this Agreement to the
contrary, for the purposes of determining whether the conditions precedent to
the Credit Extensions on the Closing Date have been satisfied, the
representations and warranties made on the Closing Date by the Borrowers in
Sections 5.05(c) and 5.06 shall be deemed to be limited to be representations
that the conditions set forth in subsections (d) and (e) of Section 4.01 will be
satisfied immediately before and immediately after giving effect to the
consummation of the Closing Date Transaction.

(b) No Default shall exist or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Credit (MC) Lenders (in the case of any Revolving Credit
(MC) Loans to be denominated in an Alternative Currency) or the applicable L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

96



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Except as otherwise provided in Section 5.23, each Borrower represents and
warrants to the Administrative Agent and the Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than the creation of a Lien
in favor of the Administrative Agent under the Collateral Documents) under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof) or (d) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law).

 

97



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
dated June 30, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Company and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05(b)
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the Closing
Date that are not reflected on such financial statements, including liabilities
for taxes, material commitments and Indebtedness but excluding the Indebtedness
under the Loan Documents.

(c) Since December 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) The consolidated pro forma balance sheet of the Company and its Subsidiaries
as at June 30, 2015, and the related consolidated pro forma statements of income
and cash flows of the Company and its Subsidiaries for the four fiscal quarter
period then ended, certified by the chief financial officer or treasurer of the
Company, copies of which have been furnished to each Lender, fairly present the
consolidated pro forma financial condition of the Company and its Subsidiaries
as at such date and the consolidated pro forma results of operations of the
Company and its Subsidiaries for the period ended on such date, all in
accordance with GAAP.

(e) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of delivery of such
forecasts (it being understood that such forecasts are subject to uncertainties
and contingencies, some of which are beyond the control of the Company, that no
assurance can be given that any particular forecast will be realized, that
actual results may differ and that such differences may be material).

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of the Company after reasonable inquiry,
threatened or contemplated,

 

98



--------------------------------------------------------------------------------

at law, in equity, in arbitration or before any Governmental Authority, by or
against the Company or any of its Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of any
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.

5.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service or
is permitted to rely on an opinion

 

99



--------------------------------------------------------------------------------

letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from federal
income tax under Section 501(a) of the Code, or an application for such a
determination letter is currently being processed by the Internal Revenue
Service. To the best knowledge of the Company, nothing has occurred that would
prevent or cause the loss of such tax-qualified status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than (i) on the Closing Date (after giving
effect to the Closing Date Acquisition), those listed on Schedule 5.12(d) and
(ii) thereafter, Pension Plans not otherwise prohibited by this Agreement.

(e) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the
Company or any Subsidiary that is not subject to United States law (a “Foreign
Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

 

100



--------------------------------------------------------------------------------

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

5.13 Subsidiaries; Equity Investments; Loan Parties. As of the Closing Date
(after giving effect to the Closing Date Acquisition), the Company has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable and are owned by a Loan Party
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens except those created under the Collateral Documents. As of the Closing
Date (after giving effect to the Closing Date Acquisition), the Company has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. All of the outstanding
Equity Interests in the Company have been validly issued and are fully paid and
nonassessable. Part (c) of Schedule 5.13 sets forth the name, jurisdiction of
organization and U.S. taxpayer identification number of each Loan Party (or, in
the case of any Foreign Obligor, the unique identification number of such Person
that has been issued by its jurisdiction of organization) as of the Closing Date
(after giving effect to the Closing Date Acquisition).

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. The Company has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under

 

101



--------------------------------------------------------------------------------

which they were made, not misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being understood that any projected financial information is subject to
uncertainties and contingencies, some of which are beyond the control of the
Company, that no assurance can be given that any particular projected financial
information will be realized, that actual results may differ and that such
differences may be material).

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. The Company and its Subsidiaries own,
or possess the right to use, all of the material trademarks, service marks,
trade names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without infringing
upon the rights of any other Person. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Company, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.18 OFAC. Neither the Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions, nor is the Company or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

5.19 Solvency. The Loan Parties, on a consolidated basis, are Solvent.

5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.21 Labor Matters. Except for those listed on Schedule 5.21, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Company or any of its Subsidiaries as of the Closing Date. Neither the
Company nor any Subsidiary has suffered any strikes, walkouts, work stoppages or
other material labor difficulty within the last five years.

5.22 Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid

 

102



--------------------------------------------------------------------------------

and enforceable first priority Lien (subject to Permitted Liens) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein. Except for filings completed on or prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.

5.23 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

 

103



--------------------------------------------------------------------------------

5.24 Anti-Corruption Laws; Sanctions; Use of Proceeds

(a) The Company and its Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

(b) The Company will not and will not permit any Subsidiary, directly or
indirectly, to use the proceeds of any Credit Extension, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as a Lender, the Arranger, the
Administrative Agent, the L/C Issuers, the Swing Line Lender, or otherwise) of
Sanctions.

(c) The Company will not and will not permit any Subsidiary, to directly or
indirectly use the proceeds of any Credit Extension for any purpose which would
breach the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent and the
Required Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company (or, if earlier, 15 days after the date required to
be filed with the SEC (after giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

104



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 5 days after the date required to be filed with the SEC (after giving
effect to any extension permitted by the SEC)) (commencing with the fiscal
quarter ended June 30, 2015), a consolidated balance sheet of the Company and
its Subsidiaries as at the end of such fiscal quarter, the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and cash flows for the portion of the
Company’s fiscal year then ended, in each case setting forth in comparative
form, as applicable, the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Company as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Company and its Subsidiaries in accordance with GAAP, subject only
to normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, forecasts prepared by management of the Company, in
form reasonably satisfactory to the Administrative Agent and the Required
Lenders, of consolidated balance sheets and statements of income or operations
and cash flows of the Company and its Subsidiaries on a quarterly basis for the
current fiscal year (including the fiscal year in which the Maturity Date
occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent and the Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which

 

105



--------------------------------------------------------------------------------

the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof; and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC”

 

106



--------------------------------------------------------------------------------

shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” such Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to such Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including any such matter arising from (i) a breach
or non-performance of, or any default under, a Contractual Obligation of the
Company or any Subsidiary involving more than the Threshold Amount; (ii) a
material dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws, involving more than the Threshold Amount;

(c) of the occurrence of any ERISA Event with respect to any Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to such Pension Plan, such
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount;

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b); and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), and (iii) receipt of any Extraordinary Receipt for which
the Company is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

107



--------------------------------------------------------------------------------

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
Federal, State and other material tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Company or
such Subsidiary; (b) all other lawful claims which, if unpaid, would by law
become a Lien upon its property; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing or governing such Indebtedness.

6.05 Preservation of Existence, Etc. (a) (i) Preserve, renew and maintain in
full force and effect its legal existence under the Laws of the jurisdiction of
its organization except in a transaction permitted by Section 7.04 or 7.05 and
(ii) preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05 and except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect;
(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and as may be required by applicable Law and as are required by
any Collateral Document. All such insurance shall, (a) provide that no
cancellation or material modification thereof shall be effective until at least
30 days after receipt by the Administrative Agent of written notice thereof
(except in the case of cancellation as a result of non-payment of premium in
which case only 10 days’ prior written notice shall be required), (b) name the
Administrative Agent and each Lender as an additional insured party thereunder
and (c) in the case of each casualty insurance policy, name the Administrative
Agent as lender’s loss payee.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

 

108



--------------------------------------------------------------------------------

6.09 Books and Records. Maintain proper books of record and account, with
entries that are full, true and correct in all material respects in conformity
with GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Company or such Subsidiary, as
the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company; provided, however, that (a) when no
Event of Default exists, the Company shall not be obligated to pay for more than
one such visitation and inspection in the period beginning on the Closing Date
and ending on the day prior to the first anniversary of the Closing Date, or in
any subsequent twelve-month period commencing on an anniversary of the Closing
Date and ending twelve months thereafter and (b) when an Event of Default exists
the Administrative Agent (or its representatives or independent contractors) may
do any of the foregoing at the expense of the Company at any time during normal
business hours, without advance notice and as often as may be reasonably deemed
necessary or prudent to protect the interests of the Secured Parties. Each
Lender shall be provided advance notice by the Administrative Agent of any such
inspection and shall be permitted, at such Lender’s expense, to accompany (or to
have its representatives or independent contractors accompany) the
Administrative Agent (or its representatives or independent contractors) on any
such inspection.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes (including, without limitation, in connection with the
Closing Date Acquisition and Permitted Acquisitions) not in contravention of any
Law or of any Loan Document.

6.12 Additional Subsidiaries and Real Property.

(a) Subject to the limits and exclusions set forth in Section 6.12(d) below, if
(i) at any time the Company acquires or forms any additional Subsidiary, merges
any Subsidiary into another Person or Disposes of assets from any Subsidiary to
another Person and, as a result of such acquisition, formation, merger or
Disposition, a Person becomes a Material Subsidiary, or (ii) as of the end of
any fiscal quarter, any Subsidiary that is not already a Subsidiary Guarantor
qualifies as a Material Subsidiary, the Company will promptly notify the
Administrative Agent thereof and, as soon as practicable (but in any event
within thirty days or such longer period to which the Administrative Agent may
agree in its sole discretion) following such acquisition, formation, merger,
Disposition or fiscal quarter end, as the case may be, deliver or cause to be
delivered to the Administrative Agent each of the following:

(i) a Subsidiary Guaranty Agreement or a Subsidiary Guaranty Joinder Agreement,
as applicable, duly executed by such Subsidiary;

(ii) a Security Agreement or a Security Joinder Agreement, as applicable, duly
executed by such Subsidiary (with all schedules thereto appropriately
completed);

 

109



--------------------------------------------------------------------------------

(iii) if such Subsidiary owns Equity Interests in any other Subsidiary, a Pledge
Agreement or a Pledge Joinder Agreement, as applicable, duly executed by such
Subsidiary (with all schedules thereto appropriately completed);

(iv) if such Subsidiary has any fee ownership interest in any real property and
such real property has a fair market value in excess of $3,500,000 or any
leasehold interest in any real property determined by the Administrative Agent
to be material to the business of the Company and its Subsidiaries taken as a
whole, a Mortgage and such Mortgaged Property Support Documents as the
Administrative Agent may request to cause such real property to be subject at
all times to a first priority, perfected Lien (subject to Permitted Liens) in
favor of the Administrative Agent for the benefit of the Secured Parties
securing the Obligations;

(v) a Pledge Agreement, Pledge Joinder Agreement or Pledge Agreement Supplement,
as applicable, duly executed by the Loan Party owning the Equity Interests of
such Subsidiary (in either case, with all schedules thereto appropriately
completed);

(vi) if any of the documents referenced in the foregoing clauses (i) through
(v) are delivered (or required to be delivered) and if requested by the
Administrative Agent, opinions of counsel to the applicable Loan Parties and
such Subsidiary with respect to the documents delivered and the transactions
contemplated by this Section 6.12(a), in form and substance reasonably
acceptable to the Administrative Agent, including opinions, assumptions and
qualifications similar to those contained in the opinions of counsel delivered
pursuant to Section 4.01(a);

(vii) if any of the documents referenced in the foregoing clauses (i) through
(iv) are delivered (or required to be delivered), current copies of the
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
with respect to such Subsidiary, all certified by the applicable Governmental
Authority or appropriate officer as the Administrative Agent may elect, all in
form and substance reasonably satisfactory to the Administrative Agent; and

(viii) evidence reasonably satisfactory to the Administrative Agent that all
taxes, filing fees and recording fees related to the perfection of the Liens
created under any of the documents delivered pursuant to this Section 6.12(a)
have been paid and all reasonable costs and expenses (including title insurance
premiums) of the Administrative Agent in connection therewith have been paid.

(b) With respect to any Material Real Property (i) acquired (whether by
purchase, merger or otherwise) after the Closing Date by any Person that is, or
is required to be or become, a Loan Party, or (ii) owned or leased by a Person
acquired after the Closing Date that is, or is required to be or become, a Loan
Party, cause to be delivered to the Administrative Agent promptly (but in any
event within thirty days after such acquisition or such longer period as the
Administrative Agent may agree in its sole discretion) a Mortgage and such
Mortgaged Property Support Documents as the Administrative Agent may request, in
the case of each of clauses (i) and (ii), in order to cause such Material Real
Property to be subject at all times to a first priority, perfected Lien (subject
to Permitted Liens) in favor of the Administrative Agent

 

110



--------------------------------------------------------------------------------

for the benefit of the Secured Parties securing the Obligations. As used herein,
“Material Real Property” means any fee-owned real property that has a fair
market value in excess of $3,500,000 and any leased real property determined by
the Administrative Agent to be material to the business of the Company and its
Subsidiaries taken as a whole.

(c) Without limiting the foregoing, within 30 days (or such longer period as
approved by the Administrative Agent in its sole discretion) after (i) each
delivery or required delivery of financial information pursuant to
Section 6.01(a) or Section 6.01(b) and (ii) any Disposition of any Subsidiary or
any material portion of its assets (including via merger or dissolution), cause
one or more Subsidiaries to become Subsidiary Guarantors and take such
additional actions of the type described in Section 6.12(a) as if such
Subsidiaries were Material Subsidiaries, to the extent necessary to cause,
subject to the limits and exclusions set forth in Section 6.12(d) below:

(i) the Obligations of the Company and any Designated Borrower that is a
Domestic Subsidiary to be guaranteed by, and secured by the Equity Interests and
assets of, Subsidiaries that, together with the Company, account for at least
90% of Consolidated Total Assets and 90% of the consolidated total revenues of
the Company and its Subsidiaries (but excluding from such calculation the assets
and revenues of each Foreign Subsidiary that would, if such Subsidiary provided
security or a guaranty with respect to such Obligations, result in material
adverse tax consequences to the Company); and

(ii) the Obligations of each Designated Borrower that is a Foreign Subsidiary to
be guaranteed by, and secured by the Equity Interests and assets of,
Subsidiaries that, together with the Company, account for at least 90% of
Consolidated Total Assets and 90% of the consolidated total revenues of the
Company and its Subsidiaries (but excluding from such calculation the assets and
revenues of each Foreign Subsidiary that would, if such Subsidiary provided
security or a guaranty with respect to such Obligations, result in material
adverse tax consequences to the Company).

For purposes of the foregoing calculations, (x) assets shall be determined as of
the last day of the most recently ended fiscal quarter for which financial
information is available, (y) revenues shall be determined using the results of
the four fiscal quarter period of the Company most recently ended for which
financial information is available, but giving effect to any pro forma
adjustments, with respect to any Specified Transaction, in a manner consistent
with the adjustments described in Section 1.07 and (z) the assets and revenues
of a Subsidiary shall not be deemed to include the assets and revenues of its
Subsidiaries.

(d) Notwithstanding anything in this Section 6.12 to the contrary, it is
acknowledged and agreed that (i) in no event shall any Foreign Subsidiary be
required to guarantee, or provide collateral security for, any portion of the
Obligations which would result in an adverse tax consequence to the Company,
(ii) the pledge of any Equity Interests in Foreign Subsidiaries as collateral
security for any portion of the Obligations shall be limited to an amount which
would not result in an adverse tax consequence to the Company, (iii) in no event
shall any of CECO Environmental, Aarding, ATA Beheer or Atradius Credit
Insurances N.V. be required to guarantee, or provide collateral security for,
any portion of the Obligations

 

111



--------------------------------------------------------------------------------

of the U.S. Borrowers and (iv) even if no adverse tax consequences to the
Company would result, no Foreign Subsidiary of any Netherlands Designated
Borrower shall be required to guarantee, or provide collateral security for, any
portion of the Obligations until requested by the Administrative Agent following
the repayment of the €10.0 million facilities agreement dated August 17, 2012
between ATA Beheer and Aarding, as borrowers, and ING Bank N.V., as the lender
(the “ING Debt”).

(e) Following the repayment of the ING Debt, the Company shall (i) promptly (but
in any event with 2 Business Days following such repayment) notify the
Administrative Agent thereof and (ii) upon the request of the Administrative
Agent, as soon as practicable (but in any event within thirty days or such
longer period to which the Administrative Agent may agree in its sole
discretion), cause each of the Netherlands Designated Borrowers and their
respective Foreign Subsidiaries to guarantee, and/or provide collateral security
for, the Obligations (subject to the limitations set forth in Section 6.12(d))
by delivering the documentation described in Section 6.12(a).

6.13 Compliance with Environmental Laws. Comply, and cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Company nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that (a) its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP, or (b) its failure to undertake any such action, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or result in a penalty, fine or liability to the Company
or any of its Subsidiaries in excess of the Threshold Amount.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

 

112



--------------------------------------------------------------------------------

6.15 Approvals and Authorizations. Except as would not reasonably be expected to
cause a Material Adverse Effect, maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.16 Anti-Corruption Laws. Conduct its businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

113



--------------------------------------------------------------------------------

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e) and
Section 7.03(f); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and, in the case
of Indebtedness assumed in connection with a Permitted Acquisition, the property
subject thereto immediately prior to such Acquisition and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

(j) Liens, if any, in favor of a surety granted by the Company and/or its
Subsidiaries arising by operation of law or under any indemnity agreement or
surety agreement entered into in the ordinary course of business in connection
with construction-related bid or performance bonds; provided that such Lien does
not at any time encumber any property other than the applicable bonded
contractual obligation and the accounts receivable, material and equipment under
such applicable bonded contractual obligation; and

(k) other Liens securing obligations, which when taken together with the
outstanding Indebtedness permitted under Section 7.03(e) and Section 7.03(f) do
not exceed $10,000,000 at any time outstanding.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of the Company and
Subsidiaries in an aggregate amount not to exceed $500,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date; (ii) Investments existing on the Closing Date (other than
Investments in Subsidiaries existing on the Closing Date) and described on
Schedule 7.02; (iii) Investments made after the Closing Date by any Loan Party
in any other Loan Party (limited, in the case of the Company and Loan Parties
that are Domestic Subsidiaries, to Investments in each other and in Foreign
Subsidiaries that have Guaranteed the Obligations of the Company);
(iv) Investments made after the Closing Date by any Subsidiary that is not a
Loan Party in any other Subsidiary that is not a Loan Party; (v) Investments
made after the Closing Date by any Subsidiary that is not a Loan Party in any
Loan Party; and (vi) Investments made after the

 

114



--------------------------------------------------------------------------------

Closing Date by any Loan Party in any Subsidiary that is either not a Loan Party
or is a Foreign Subsidiary that is a Loan Party but has not Guaranteed the
Obligations of the Company in an aggregate amount in any fiscal year, when taken
together with the aggregate amount of Investments made in the form of Permitted
Acquisitions pursuant to Section 7.02(g)(ii) during such fiscal year (exclusive
of the Zhongli Acquisition), not to exceed the Foreign/Non-Loan Party Investment
Basket for such fiscal year (provided that any Investments in the form of loans
or advances made by any Loan Party to any Subsidiary that is either not a Loan
Party or is a Foreign Subsidiary that is a Loan Party but has not Guaranteed the
Obligations of the Company pursuant to this clause (vi) shall be evidenced by a
demand note in form and substance reasonably satisfactory to the Administrative
Agent and shall be pledged and delivered to the Administrative Agent pursuant to
the Collateral Documents);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.03;

(f) the Closing Date Acquisition;

(g) Investments by the Company or any Subsidiary in the form of:

(i) Permitted Acquisitions to the extent that any Person or property acquired in
such Permitted Acquisition becomes a part of the Company or a Loan Party that
has Guaranteed the Obligations of the Company or becomes a Subsidiary Guarantor
which Guarantees the Obligations of the Company in the manner contemplated by
Section 6.12; and

(ii) Permitted Acquisitions to the extent that any Person or property acquired
in such Permitted Acquisition does not become a Loan Party that has Guaranteed
the Obligations of the Company or a part of a Loan Party that has Guaranteed the
Obligations of the Company in an aggregate amount in any fiscal year (exclusive
of the Zhongli Acquisition), when taken together with the aggregate amount of
Investments made pursuant to Section 7.02(c)(vi) during such fiscal year, not to
exceed the Foreign/Non-Loan Party Investment Basket for such fiscal year;

(h) Investments of a Person or any of its Subsidiaries existing at the time such
Person becomes a Subsidiary of the Company or at the time such Person merges or
consolidates with the Company or any of its Subsidiaries, in either case, in
connection with a Permitted Acquisition; provided that such Investments were not
made by such Person in connection with, or in anticipation or contemplation of,
such Person becoming a Subsidiary of the Company or such merger or
consolidation; and

(i) other Investments not exceeding $2,500,000 in the aggregate in any fiscal
year of the Company.

 

115



--------------------------------------------------------------------------------

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by (i) an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (ii) an amount equal to any
existing commitments unutilized thereunder, and (iii) the amount of Indebtedness
incurred pursuant to another subsection of this Section 7.03 and allocated by
the Company for such purpose in accordance with the final sentence of this
Section 7.03;

(c) unsecured (i) Indebtedness of any Loan Party to another Loan Party and
Guarantees of any Loan Party in respect of Indebtedness otherwise permitted
hereunder of another Loan Party; (ii) Indebtedness of any Subsidiary that is not
a Loan Party to another Subsidiary that is not a Loan Party and Guarantees of
any Subsidiary that is not a Loan Party in respect of Indebtedness otherwise
permitted hereunder of another Subsidiary that is not a Loan Party;
(iii) Indebtedness of a Subsidiary that is not a Loan Party to the Company or
any wholly-owned Subsidiary that is a Loan Party to the extent such Indebtedness
is permitted by Section 7.02(c)(vi); and (iv) Indebtedness owed by any Loan
Party to any Subsidiary that is not a Loan Party (provided that such
Indebtedness shall be subordinated to the Obligations in a manner reasonably
satisfactory to the Administrative Agent);

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness, at any one time outstanding, when added to the aggregate
amount of all outstanding Indebtedness permitted under Section 7.03(f) below,
shall not exceed $10,000,000;

(f) Indebtedness incurred in connection with Permitted Acquisitions (including
existing Indebtedness of a Person acquired in connection with a Permitted
Acquisition provided such Indebtedness was not incurred in anticipation of such
Acquisition); provided, however, that the aggregate amount of all such
Indebtedness, at any one time outstanding, when added to the aggregate amount of
all outstanding Indebtedness permitted under Section 7.03(e) above, shall not
exceed $10,000,000;

 

116



--------------------------------------------------------------------------------

(g) (i) the ATA Beheer Earn-Outs and (ii) other “earn-out” and similar payments
and obligations to make customary purchase price adjustments for working
capital, indemnities and the like in connection with Acquisitions permitted
hereby;

(h) Indebtedness of Foreign Subsidiaries and Guarantees by the Company thereof;
provided, however, that the aggregate amount of all such Indebtedness, at any
one time outstanding, shall not exceed $20,000,000; and

(i) other Indebtedness in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding.

To the extent that the creation, incurrence or assumption of any Indebtedness
could be attributable to more than one subsection of this Section 7.03, the
Company may allocate such Indebtedness to any one or more of such subsections
and in no event shall the same portion of Indebtedness be deemed to utilize or
be attributable to more than one item.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Subsidiary that is a Loan Party is merging
with another Subsidiary that is not a Loan Party, the Subsidiary that is a Loan
Party shall be the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Company or to another Subsidiary;
provided that if the transferor in such a transaction is a Loan Party, then the
transferee must either be the Company or another Loan Party.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out equipment, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;

 

117



--------------------------------------------------------------------------------

(e) Dispositions permitted by Section 7.04;

(f) Dispositions of accounts receivable that are at least 180 days past due or
are owing from obligors that are the subject of proceedings of the types
described in Section 8.01(f); and

(g) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that (i) at the time of such Disposition, no
Event of Default shall exist or would result from such Disposition and (ii) the
aggregate book value of all property Disposed of in reliance on this clause
(g) while this Agreement is in effect shall not exceed $35,000,000;

provided, however, that any Disposition pursuant to clauses (a) through
(g) above shall be for fair market value and, in the case of Dispositions
pursuant to clause (g) above, shall be for at least 75% cash consideration.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Subsidiary may make Restricted Payments to the Company, the Subsidiary
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests; and

(d) so long as no Event of Default exists or would result therefrom (in the case
of the Consolidated Fixed Charge Coverage Ratio calculated on a pro forma basis
as if such Restricted Payment occurred on the last day of the four fiscal
quarter period most recently ended for which financial information is
available), the Company may declare and pay cash dividends and distributions to
the holders of its Equity Interests.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof (after giving effect to the Closing Date
Acquisition) or any business substantially related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not

 

118



--------------------------------------------------------------------------------

apply to transactions between or among the Company and any Subsidiary Guarantor
or Designated Borrower or between and among any Designated Borrowers or
Subsidiary Guarantors.

7.09 Burdensome Agreements. After the date hereof, enter into any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary (other than an Excluded Subsidiary)
to make Restricted Payments to the Company or any Subsidiary Guarantor or to
otherwise transfer property to the Company or any Subsidiary Guarantor, (ii) of
any Subsidiary (other than an Excluded Subsidiary) to Guarantee the Indebtedness
of the Company or (iii) of the Company or any Subsidiary (other than an Excluded
Subsidiary) to create, incur, assume or suffer to exist Liens on property of
such Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or
(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds.

(a) Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

(b) Directly or indirectly, use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as a Lender, the
Arranger, the Administrative Agent, the L/C Issuers, the Swing Line Lender, or
otherwise) of Sanctions.

(c) Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions.

7.11 Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any period of four consecutive fiscal
quarters of the Company to be less than 1.25 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period set forth below to be greater than the ratio set forth
below opposite such period:

 

119



--------------------------------------------------------------------------------

Period

   Consolidated Leverage Ratio

Closing Date through June 29, 2016

   3.75 to 1.00

June 30, 2016 through December 31, 2016

   3.50 to 1.00

January 1, 2017 through September 30, 2017

   3.25 to 1.00

October 1, 2017 and thereafter

   3.00 to 1.00

7.12 Amendment or Modification of Organization Documents. Amend any of its
Organization Documents in any manner that is material and adverse to the
interests of any Secured Party.

7.13 Accounting Changes. Make any material change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year, except that
any Subsidiary can conform its fiscal year to that of the Company.

7.14 Amendment, Etc. of Closing Date Acquisition Documents. Amend, modify or
change in any manner any term or condition of any Closing Date Acquisition
Document or give any consent, waiver or approval thereunder, in either case, to
the extent such amendment, modification, change, consent, waiver or approval is
material and adverse to the interests of the Lenders, as reasonably determined
by the Administrative Agent, without the prior written consent of the
Administrative Agent.

7.15 Interest Rate Protection. Within 120 days after the Closing Date, fail to
enter into, and thereafter maintain, Swap Contracts with Persons reasonably
acceptable to Administrative Agent and the Arranger, the effect of which is fix
or limit the interest cost to the Borrower with respect to at least thirty-three
percent (33%) of the Outstanding Amount of the Term Loan Facility.

7.16 Post-Closing Action. Fail to deliver to the Administrative Agent within
thirty (30) days following the Closing Date (or such longer period as the
Administrative Agent may permit in its sole discretion), a Mortgage granting a
Lien to the Administrative Agent for the benefit of the Secured Parties in the
property located at 5450 Dakota Lane, Denton, TX 76207, and any Mortgaged
Property Support Documents in connection therewith.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Company or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five Business Days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

120



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a) (in
the case of any Borrower only), 6.11, or 6.12 or Article VII, or any Subsidiary
Guarantor fails to perform or observe any term, covenant or agreement contained
in the Subsidiary Guaranty to which it is a party; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for (i) 5 Business Days, in the case of any covenant or agreement
contained in Section 6.05 or 6.10 or (ii) 30 days, in all other cases; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise but taking into account any applicable period
of grace) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails to observe or perform (after taking
into account any applicable period of grace) any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Company or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Company or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Company or such Subsidiary as a result thereof is
greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Company or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator,

 

121



--------------------------------------------------------------------------------

liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Company or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid Lien on the Collateral purported to
be covered thereby.

 

122



--------------------------------------------------------------------------------

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent (to the extent required to
be paid or reimbursed hereunder) and amounts payable under Article III) payable
to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations arising under the Loan
Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders and the
L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers (to the extent required to be paid or
reimbursed hereunder) and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;

 

123



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Company pursuant to Sections 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law;

provided that Excluded Swap Obligations with respect to any Loan Party shall not
be paid with amounts received from such Loan Party or its assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.

Subject to Section 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party to this Agreement.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints Bank of

 

124



--------------------------------------------------------------------------------

America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither any Borrower nor any other Loan Party shall have rights as
a third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

125



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance,

 

126



--------------------------------------------------------------------------------

extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such L/C Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Company), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date. With effect from the Resignation Effective Date, (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) except for any
indemnity payments or other amounts then owed to the retiring Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01(g) and other

 

127



--------------------------------------------------------------------------------

than any rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Revolving Credit
(USD) Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Revolving Credit (USD) Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment by the
Company of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the arranger(s), bookrunner(s), syndication agent(s) or documentation
agent(s) listed on the cover

 

128



--------------------------------------------------------------------------------

page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

The Loan Parties and the Secured Parties hereby irrevocably authorize the
Administrative Agent, based upon the instruction of the Required Lenders, to
(a) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Section 363 of the Bankruptcy Code of the United States
or any similar Laws in any other jurisdictions to which a Loan Party is subject,
or (b) credit bid and in such manner purchase (either directly or through one or
more acquisition vehicles) all or any portion of the Collateral at any other
sale or foreclosure conducted by (or with the consent or at the direction of)
the Administrative Agent (whether by judicial action or otherwise) in accordance
with applicable Law. In connection with any such credit bid and purchase, the

 

129



--------------------------------------------------------------------------------

Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not unduly delay the ability of the Administrative
Agent to credit bid and purchase at such sale or other disposition of the
Collateral and, if such claims cannot be estimated without unduly delaying the
ability of the Administrative Agent to credit bid, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the asset or
assets purchased by means of such credit bid) and the Secured Parties whose
Obligations are credit bid shall be entitled to receive interests (ratably based
upon the proportion of their Obligations credit bid in relation to the aggregate
amount of Obligations so credit bid) in the asset or assets so purchased (or in
the Equity Interests of the acquisition vehicle or vehicles that are used to
consummate such purchase). Except as provided above and otherwise expressly
provided for herein or in the other Collateral Documents, the Administrative
Agent will not execute and deliver a release of any Lien on any Collateral. Upon
request by the Administrative Agent or the Company at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
any such Liens on particular types or items of Collateral pursuant to this
Section 9.09.

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Hedge Bank and a potential Cash Management Bank) and
each L/C Issuer irrevocably authorize the Administrative Agent at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Cash Management Bank or Hedge Bank
shall have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements with respect
thereto reasonably satisfactory to the Administrative Agent and each L/C Issuer
shall have been made), (ii) that is sold or otherwise Disposed of or to be sold
or otherwise Disposed of as part of or in connection with any sale or other
Disposition permitted hereunder or under any other Loan Document, or
(iii) subject to Section 10.01, if approved, authorized or ratified in writing
by the Required Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty to which it is a party if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty to
which it is a party pursuant to this Section 9.10.

 

130



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedging Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefit of the provisions of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of any Guaranty or
any Collateral Document) other than in its capacity as a Lender and, in such
case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other reasonably satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Company or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders (or the Administrative Agent acting with the authorization
of the Required Lenders) and the Company or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Credit (USD) Lenders,
Required Revolving Credit (MC) Lenders) or the Required Term Loan Lenders, as
the case may be;

(c) extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

131



--------------------------------------------------------------------------------

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any interest, fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary (i) to amend the definition of “Default Rate” or to
waive any obligation of any Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

(f) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby or the order of application of payments required
thereby without the written consent of each Lender adversely and directly
affected thereby;

(g) change Section 2.05 in a manner that would alter the order of application of
any prepayments of Term Loans without the written consent of each Term Loan
Lender;

(h) change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than as provided in
subclause (ii) of this clause (h)), without the written consent of each Lender
or (ii) the definition of “Required Facility Lenders” as it relates to a
Facility (or the constituent definition therein relating to such Facility)
without the written consent of each Lender under such Facility;

(i) amend Section 1.09 of the definition of “Alternative Currency”, in either
case, as it relates to the Revolving Credit (MC) Facility, without the written
consent of each Revolving Credit (MC) Lender;

(j) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(k) release (i) the Company from the Company Guaranty without the written
consent of each Lender, or (ii) all or substantially all of the value of the
Subsidiary Guaranties without the written consent of each Lender, except to the
extent the release of any Subsidiary Guarantor is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

(l) amend Section 2.14(d) as it relates to the termination of a Designated
Borrower’s status as such under a particular Facility, without the written
consent of each Lender under such Facility; or

 

132



--------------------------------------------------------------------------------

(m) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Facility;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by such L/C Issuer in addition to the Lenders required above,
affect the rights or duties of any L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it
(including, without limitation, any amendment, waiver or consent that would
change Section 1.09 or the definition of Alternative Currency, in either case,
as it relates to the Revolving Credit (USD) Facility); (ii) no amendment, waiver
or consent shall, unless in writing and signed by the Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of the Swing
Line Lender under this Agreement; (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; and (iv) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender or all Lenders
or each affected Lender under a Facility may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) no Commitment
of any Defaulting Lender may be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender or all Lenders or each affected Lender
under a Facility that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent or Bank of America, in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender or L/C Issuer, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

133



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Company may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any other Loan Party, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s, any other Loan Party’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the platform, any
other electronic platform or electronic messaging service or through the
Internet.

 

134



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuers and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, liabilities and reasonable and documented
out-of-pocket expenses resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan

 

135



--------------------------------------------------------------------------------

Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuers; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as an L/C Issuer or Swing Line Lender, as the case may
be) hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, disbursements and other charges
of one counsel for the Administrative Agent and the Arranger, taken as a whole,
and, if reasonably necessary, of one local counsel and one regulatory counsel in
any relevant jurisdiction for the Administrative Agent and the Arranger, taken
as a whole), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the documented fees, disbursements and other charges of
one counsel for the Administrative Agent, the Lenders and the L/C Issuers, taken
as a whole, and, if reasonably necessary, of one local counsel and one
applicable regulatory counsel in each relevant jurisdiction for the
Administrative Agent, the Lenders and each L/C Issuer, taken as a whole, and,
solely in the case of a conflict of interest, one additional counsel to all such
affected Persons similarly situated, taken as a whole), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

136



--------------------------------------------------------------------------------

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Indemnitees, taken as a whole, and, if reasonably
necessary, of one local counsel and one applicable regulatory counsel in each
relevant jurisdiction to all such Indemnitees, taken as a whole, and, solely in
the case of a conflict of interest, one additional counsel to all affected
Indemnitees similarly situated, taken as a whole), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of

 

137



--------------------------------------------------------------------------------

the time that the applicable unreimbursed expense or indemnity payment is
sought), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

138



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (e) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000, in the case of any assignment
in respect of the Revolving Credit (USD) Facility, or

 

139



--------------------------------------------------------------------------------

$1,000,000, in the case of any assignment in respect of the Term Loan Facility
or the Revolving Credit (MC) Facility, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Loan Commitment, any Revolving Credit (USD) Commitment or any
Revolving Credit (MC) Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such a Lender or an Approved Fund with respect to such a Lender or (ii) any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit (USD) Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

140



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii) Assignee is not a Competitor. Unless an Event of Default has occurred and
is continuing (in which case this clause (vii) shall not apply to such
assignment), each assignee represents and warrants to the Company that such
assignee is not a Competitor.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

141



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by each of the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person, a
Defaulting Lender or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment(s) and/or the Loans (including such Lender’s participations in
L/C Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under subsection
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted

 

142



--------------------------------------------------------------------------------

by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided that such Participant agrees to be subject
to Section 2.13 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its Revolving Credit (USD) Commitment and
Revolving Credit (USD) Loans pursuant to subsection (b) above, Bank of America
may, (A) upon 30 days’ notice to the Company and the Revolving Credit (USD)
Lenders, resign as an L/C Issuer and/or (B) upon 30 days’ notice to the Company,
resign as Swing Line Lender, and (ii) if at any time any other Lender acting as
an L/C Issuer assigns all of its Revolving Credit (USD) Commitment and Revolving
Credit (USD) Loans pursuant to subsection (b) above, such Lender may, upon 30
days’ notice to the Company and the Revolving Credit (USD) Lenders, resign as an
L/C Issuer. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as an L/C Issuer or Swing Line Lender, as the
case may be, or any other Lender as an L/C Issuer. If Bank of America or any
other Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding and issued by it as of the effective date of its resignation
as an L/C Issuer and all L/C Obligations with respect thereto (including the
right to require the Lenders to make Base Rate Revolving Credit (USD) Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate

 

143



--------------------------------------------------------------------------------

Revolving Credit (USD) Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
reasonably satisfactory to Bank of America or such other retiring L/C Issuer, as
the case may be, to effectively assume the obligations of Bank of America or
such other retiring L/C Issuer, as the case may be, with respect to such Letters
of Credit issued by it.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.15(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Company or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Company or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments.

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary,
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in

 

144



--------------------------------------------------------------------------------

this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set-off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer or their respective Affiliates, irrespective of
whether or not such Lender, such L/C Issuer or such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Borrower are owed to a branch, office or Affiliate of such
Lender or such L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.17 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

145



--------------------------------------------------------------------------------

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement and the other Loan
Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Company may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant

 

146



--------------------------------------------------------------------------------

to Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EXCEPT TO THE EXTENT MANDATED BY APPLICABLE LAW
OR RULES OF PROCEDURE, EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN

 

147



--------------------------------------------------------------------------------

THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

148



--------------------------------------------------------------------------------

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent, the Arranger and the Lenders, on
the other hand, (B) such Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arranger
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, the Arranger nor any Lender has any
obligation to disclose any of such interests to any Borrower or any of their
respective Affiliates. To the fullest extent permitted by law, each of the
Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, Swing Line Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent, any L/C
Issuer nor any Lender is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent, such L/C Issuer or such Lender pursuant to procedures
approved by it and provided further without limiting the foregoing, upon the
request of any party, any electronic signature shall be promptly followed by
such manually executed counterpart.

 

149



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Keepwell. The Company hereby absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Subsidiary Guarantor
as may be needed by such Subsidiary Guarantor from time to time to honor all of
its obligations under the Subsidiary Guaranty to which it is a party and the
other Loan Documents to which it is a party in respect of Swap Obligations that
would, in absence of the agreement in this Section 10.19, otherwise constitute
Excluded Swap Obligations (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering the Company’s
obligations and undertakings under this Section 10.19 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of the Company under this
Section 10.19 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Company intends this
Section 10.19 to constitute, and this Section 10.19 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Subsidiary Guarantor for all purposes
of the Commodity Exchange Act.

10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent, any Lender
or any L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Lender or any L/C Issuer from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such

 

150



--------------------------------------------------------------------------------

Lender or such L/C Issuer, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, any Lender or any L/C Issuer in such currency, the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable law).

10.21 Amendment and Restatement; No Novation. This Agreement constitutes an
amendment and restatement of the Existing Credit Agreement, effective from and
after the Closing Date. The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement based on
facts or events occurring or existing prior to the execution and delivery of
this Agreement. On the Closing Date, the credit facilities described in the
Existing Credit Agreement, shall be amended, supplemented, modified and restated
in their entirety by the facilities described herein, and all loans and other
obligations of the Borrowers outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such Loans, together
with any Loans funded on the Closing Date, reflect the respective Applicable
Percentages of the Lenders hereunder and the Borrowers agree to pay any amounts
required pursuant to Section 3.05 in connection with such transfers as if all
Loans under the Existing Credit Agreement were repaid on the Closing Date, to
the extent not waived by the applicable Lenders.

[Signature pages follow.]

 

151



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed as of the date first above written.

 

CECO ENVIRONMENTAL CORP. By:  

/s/ Edward J. Prajzner

Name:   Edward J. Prajzner Title:   Chief Financial Officer

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Anthony W. Kell

Name:   Anthony W. Kell Title:   Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, an L/C
Issuer and Swing Line Lender By:  

/s/ Joseph R. Jackson

Name:   Joseph R. Jackson Title:  

Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Dale R. Carr

Name:   Dale R. Carr Title:   Senior Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Richard B. Wertz

Name:   Richard B. Wertz Title:   Executive Director

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender and an L/C
Issuer By:  

/s/ Nick Jevic

Name:   Nick Jevic Title:   Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

TD BANK, N.A. By:  

/s/ Susan Schwartz

Name:   Susan Schwartz Title:   Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Gregory Buchanan

Name:   Gregory Buchanan Title:   Senior Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender and an L/C Issuer By:  

/s/ John Torres

Name:   John Torres Title:   Senior Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ASSOCIATED BANK NATIONAL ASSOCIATION By:  

/s/ Erik Zimmerman

Name:   Erik Zimmerman Title:   Senior Vice President

CECO Environmental Corp.

Amended and Restated Credit Agreement

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1.01A

CLOSING DATE MORTGAGED PROPERTY

 

Property Owner

(after giving effect to the Closing Date Acquisition)

  

Address

Met-Pro Technologies LLC   

1550 Industrial Drive

Owosso, MI 48867

Met-Pro Technologies LLC   

6040 Guion Road

Indianapolis, IN 46254

Met-Pro Technologies LLC   

700 Emlen Way

Telford, Pennsylvania 18969

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1.01B

EXISTING LETTERS OF CREDIT

 

Issuer

  

Letter of Credit No.

  

Beneficiary

  

Amount

    

Date
Issued

  

Expiration

Date

  

Currency

Bank of America, N.A.

   S501818    ALSTOM POWER INC.      77,480.00       8/27/13    5/31/16    USD

Bank of America, N.A.

   S503099    TECNIMONT S.P.A      39,820.00       8/27/13    5/30/16    USD

Bank of America, N.A.

   S503523    CMP ARLES      69,745.00       9/9/13    6/30/16    USD

Bank of America, N.A.

   S503627    BABCOCK 7 WILCOX POW      32,025.00       9/12/13    12/14/17   
USD

Bank of America, N.A.

   S500548    ALSTROM NORWAY      98,000.00       8/27/13    5/31/16    USD

Bank of America, N.A.

   S502651-FX    SLOVENSKE ENERGETICK      20,053.50       10/1/13    6/18/16   
EUR

Bank of America, N.A.

   S503763    TECHNIP DE MEXICO      65,152.50       10/30/13    4/12/16    USD

Bank of America, N.A.

   S503787    RILEY POWER INC      30,921.00       11/5/13    5/1/16    USD

Bank of America, N.A.

   S504431    CMMERZBANK AG AMSTE      30,699.80       5/20/14    1/31/18    USD

Bank of America, N.A.

   S504482    BABCOCK AND WILCOX P      123,800.06       6/4/14    8/19/16   
USD

Bank of America, N.A.

   S504488    ALSTOM ENVIRONMENTAL      46,912.00       6/6/14    6/30/18    USD

Bank of America, N.A.

   T00000068104476    DAELIM INDUSTRIAL CO      16,794.00       6/26/14   
4/30/17    USD

Bank of America, N.A.

   T00000068105100    ADVATECH LLC      79,465.00       7/23/14    12/2/16   
USD

Bank of America, N.A.

   T00000068104475    INDUSTRIAL COML BK C      137,500.00       7/28/14   
1/10/18    USD

Bank of America, N.A.

   T00000068106084    BOUSTEAD INTERNATION      8,849.00       9/16/14   
5/31/17    USD

Bank of America, N.A.

   T00000068106843    EAST KENTUCKY POWER      37,977.50       9/26/14   
4/30/17    USD

Bank of America, N.A.

   T00000068107522    M&T BANK      2,000,000.00       10/31/14    4/30/16   
USD

Bank of America, N.A.

   T00000068107638    COMMERZBANK      390,213.66       11/19/14    1/29/16   
EUR

Bank of America, N.A.

   T00000068107637    INTESA SANPAOLO      160,612.06       12/11/14    12/15/16
   EUR

Bank of America, N.A.

   T00000068108904    MIRO MINERALOELRAFFI      56,243.69       1/21/15   
12/16/16    EUR

Bank of America, N.A.

   T00000068109210    GAMMA TECH FZE      43,077.45       1/21/15    8/31/16   
EUR

Bank of America, N.A.

   T00000068109440    DANSKE BANK      87,447.22       2/9/15    7/29/16    EUR

Bank of America, N.A.

   T00000068109211    GR ENGINEERING PRIVA      256,449.69       2/11/15   
1/31/17    CAD

Bank of America, N.A.

   T00000068109212    GR ENGINEERING PRIVA      342,389.18       2/11/15   
1/31/17    CAD

Bank of America, N.A.

   T00000068110257    GR ENGINEERING PRIVA      26,913.76       2/23/15   
1/31/17    CAD

Bank of America, N.A.

   T000000681110268    PHILLIPS 66 LTD.      103,131.97       3/17/15    2/28/17
   EUR

Bank of America, N.A.

   S505406    RELIANCE INDUSTRIES      12,017.50       3/17/15    8/30/15    USD

Bank of America, N.A.

   T00000068109814    BANCO BILBAO VIZCAYA      391,260.10       3/20/15   
12/30/15    USD

Bank of America, N.A.

   T00000068109815    BANCO BILBAO VIZCAYA      71,138.20       3/20/15   
12/30/15    USD

Bank of America, N.A.

   T00000068110865    PHILLIPS 66 LTD.      81,706.76       4/2/15    2/28/17   
CAD

Bank of America, N.A.

   T00000068110844    BANK OF AMERICA      167,521.58       4/3/15    3/28/18   
EUR

Bank of America, N.A.

   T00000068111187    SOLVAY INDUPA S.A.I.      32,355.03       4/15/15   
6/30/16    EUR

Bank of America, N.A.

   T00000068111186    DEUTSCHE BANK      2,995,110.00       4/17/15    3/29/16
   USD

Bank of America, N.A.

   T00000068110866    HEURTEY PETROCHEM S.      23,905.22       5/11/15   
11/13/17    EUR

Bank of America, N.A.

   T00000068111572    SEWON CELLONTECH      12,470.00       5/11/15    8/31/15
   USD

Bank of America, N.A.

   T00000068111874    BANCA POPOLARE DI AN      148,561.98       5/20/15   
10/29/15    EUR

Bank of America, N.A.

   T00000068113489    HONG KONG SHANGHAI B      4,824.00       7/29/15   
7/22/16    USD

Bank of America, N.A.

   T00000068113443    EAST KENTUCKY POWER      14,401.50       8/4/15    4/30/17
   USD

Bank of America, N.A.

   T00000068113441    THE BABCOCK & WILCOX      300,000.00       8/13/15   
3/31/18    USD

Bank of America, N.A.

   T00000068113442    THE BABCOCK & WILCOX      14,175.50       8/13/15   
3/31/17    USD

Bank of America, N.A.

   T00000068114109    BANK OF AMERICA MERR      15,665.00       8/14/15   
12/30/15    USD

Citibank, N.A.

   63667767    SIEMENS ENERGY, INC.      67,640.00       4/5/13    12/18/15   
USD

Citibank, N.A.

   63667765    SIEMENS ENERGY INC.      137,380.00       4/5/13    10/15/15   
USD

Citibank, N.A.

   63669503    CITIBANK SINGAPORE      1,000,000.00       10/31/13    8/30/16   
USD

Citibank, N.A.

   69600354    PCS NITROGEN OHIO, L.P.      6,172.70       3/21/14    12/2/15   
USD

Citibank, N.A.

   69600708    CITIBANK KOREA, INC.      24,170.50       5/7/14    9/30/17   
USD

Citibank, N.A.

   69600707    LUMMUS TECHNOLOGY      42,060.00       5/7/14    11/7/15    USD

Citibank, N.A.

   69600797    LUMMUS TECHNOLOGY      19,450.00       5/20/14    12/29/15    USD

Citibank, N.A.

   69601558    PCS NITROGEN OHIO, L.P.      109,921.15       8/12/14    12/4/15
   USD

Citibank, N.A.

   69601737    LUMMUS TECHNOLOGY      18,486.50       9/4/14    5/1/16    USD

Citibank, N.A.

   69602027    BECHTEL INTERNATIONAL, INC.      68,337.00       10/15/14   
10/16/15    USD

 

S-2



--------------------------------------------------------------------------------

Issuer

  

Letter of Credit No.

  

Beneficiary

  

Amount

    

Date
Issued

  

Expiration
Date

  

Currency

Citibank, N.A.

   69603226    CITIBANK KOREA INC.      49,200.00       2/20/15    5/1/16    USD

Citibank, N.A.

   69603350    LINDE ENGINEERING NORTH AMERICA      70,451.30       3/3/15   
12/31/15    USD

Citibank, N.A.

   69603930    HSBC BANK PLC      4,500,000.00       4/20/15    4/15/16    USD

Citibank, N.A.

   69604719    KIEWIT ENERGY CANADA CORP.      45,542.50       7/10/15    1/2/16
   USD

Citibank, N.A.

   69605119    RABOBANK NEDERLAND-UTRECHT      126,836.00       8/25/15   
1/8/16    USD

Citibank, N.A.

   69605154    BANCO CITIBANK DE EL SALVADOR, S.A.      82,090.40       8/28/15
   10/31/15    USD

Citibank, N.A.

   69605155    BANCO CITIBANK DE EL SALVADOR, S.A.      41,045.20       8/28/15
   10/31/15    USD

 

S-3



--------------------------------------------------------------------------------

SCHEDULE 1.01C

CONSOLIDATED EBITDA ADJUSTMENTS FOR SPECIFIED 2014 ACQUISITIONS AND CLOSING DATE
ACQUISITION

 

Fiscal

Quarter

   HEE Acquisition      SAT Acquisition      Emtrol Acquisition      Zhongli
Acquisition      PMFG Acquisition      Incremental
EBITDA      Expected
Savings      Incremental
EBITDA      Expected
Savings      Incremental
EBITDA      Expected
Savings      Incremental
EBITDA      Expected
Savings      Incremental
EBITDA     Expected
Savings  

March 31, 2014

   $ 337,000       $ 0       $ 142,000       $ 0       $ 1,231,000       $
750,000       $ 875,000       $ 0         —          —     

June 30, 2014

   $ 337,000       $ 0       $ 142,000       $ 0       $ 1,231,000       $
750,000       $ 875,000       $ 0         —          —     

September 30, 2014

   $ 169,000       $ 0       $ 142,000       $ 0       $ 1,231,000       $
750,000       $ 875,000       $ 0       $ 2,780,000        —     

December 31, 2014

   $ 0       $ 0       $ 0       $ 0       $ 410,000       $ 750,000       $
875,000       $ 0       $ 1,401,000        *   

March 31, 2015

     —           —           —           —           —           —           —  
        —         $ 851,000        *   

June 30, 2015

     —           —           —           —           —           —           —  
        —         ($ 488,000 )      *   

September 30, 2015

     —           —           —           —           —           —           —  
        —          
 
 
 
 
 
 
 
  To be
calculated
in
accordance
with
Section
1.07 of the
Credit
Agreement   
  
  
  
  
  
  
  
       *   

 

* $10,000,000 in the aggregate of expected savings with respect to the PMFG
Acquisition shall be added in calculating Consolidated EBITDA in the first four
covenant calculations occurring after the Closing Date.

 

S-4



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND APPLICABLE PERCENTAGES

 

Lender

   Revolving
Credit (USD)
Commitment      Applicable
Percentage
(Revolving
Credit (USD)
Facility)     Revolving
Credit (MC)
Commitment      Applicable
Percentage
(Revolving
Credit (MC)
Facility)     Term Loan
Commitment      Applicable
Percentage
(Term Loan
Facility)  

Bank of America, N.A.

   $ 14,520,000.00         24.000000000 %    $ 4,680,000.00         24.000000000
%    $ 40,800,000.00         24.000000000 % 

Citizens Bank of Pennsylvania

   $ 9,680,000.00         16.000000000 %    $ 3,120,000.00         16.000000000
%    $ 27,200,000.00         16.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 9,075,000.00         15.000000000 %    $ 2,925,000.00         15.000000000
%    $ 25,500,000.00         15.000000000 % 

Fifth Third Bank

   $ 7,260,000.00         12.000000000 %    $ 2,340,000.00         12.000000000
%    $ 20,400,000.00         12.000000000 % 

TD Bank, N.A.

   $ 6,655,000.00         11.000000000 %    $ 2,145,000.00         11.000000000
%    $ 18,700,000.00         11.000000000 % 

PNC Bank, National Association

   $ 5,445,000.00         9.000000000 %    $ 1,755,000.00         9.000000000 % 
  $ 15,300,000.00         9.000000000 % 

Citibank, N.A.

   $ 4,235,000.00         7.000000000 %    $ 1,365,000.00         7.000000000 % 
  $ 11,900,000.00         7.000000000 % 

Associated Bank National Association

   $ 3,630,000.00         6.000000000 %    $ 1,170,000.00         6.000000000 % 
  $ 10,200,000.00         6.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 60,500,000.00         100.000000000 %    $ 19,500,000.00        
100.000000000 %    $ 170,000,000.00         100.000000000 % 

 

S-5



--------------------------------------------------------------------------------

SCHEDULE 2.07(a)

TERM LOAN FACILITY AMORTIZATION SCHEDULE

 

Last Business Day of

  

Principal Payment Amount

December 2015

   $3,187,500.00

March 2016

   $3,187,500.00

June 2016

   $3,187,500.00

September 2016

   $3,187,500.00

December 2016

   $3,187,500.00

March 2017

   $3,187,500.00

June 2017

   $3,187,500.00

September 2017

   $3,187,500.00

December 2017

   $4,250,000.00

March 2018

   $4,250,000.00

June 2018

   $4,250,000.00

September 2018

   $4,250,000.00

December 2018

   $5,312,500.00

March 2019

   $5,312,500.00

June 2019

   $5,312,500.00

September 2019

   $5,312,500.00

December 2019

   $5,312,500.00

March 2020

   $5,312,500.00

June 2020

   $5,312,500.00

Maturity Date

   Entire outstanding principal amount of Term Loans

 

S-6



--------------------------------------------------------------------------------

SCHEDULE 5.05(b)

SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS

Fees and expenses (including any change in control or severance payments
payable) paid in connection with the Closing Date Transaction.

 

S-7



--------------------------------------------------------------------------------

SCHEDULE 5.12(d)

PENSION PLANS

 

1. Met-Pro Corporation Amended and Restated Hourly Pension Plan.

 

2. Met-Pro Corporation Amended and Restated Salaried Pension Plan, effective
February 1, 2012.

 

3. CECO Profit Sharing and 401(k) Savings Retirement Plan for non-union
employees.

 

4. CECO Environmental Corp. 1997 Stock Option Plan and Amendment.

 

5. Executive Incentive Compensation / Bonus Plan (Amended and Restated 2006
Executive Incentive Compensation Plan).

 

6. CECO Environmental Corp. 2007 Equity Incentive Plan, as amended.

 

7. First Amendment to CECO Environmental Corp. 2007 equity Incentive Plan.

 

8. CECO Environmental Corp. Employee Stock Purchase Plan.

 

9. Kirk and Blum Manufacturing Company Sheet Metal Workers Local Union 183
Pension Plan.

 

10. Kirk and Blum Manufacturing Company Post-Retirement Medical Plan (for
employee retired prior to January 1, 1990).

 

11. CECO Environmental Corp. or its Subsidiaries contribute to, or have
contributed to, multiemployer plans with respect to the following union locals:

 

  a. Union #110

 

  b. Union #177

 

  c. Union #214

 

  d. Union #214B

 

  e. Union #312

 

  f. Union #05CH

 

  g. Union #05NC

 

  h. Union #20IN

 

  i. Union #24CN

 

  j. Union #36LR

 

  k. Union #100B

 

  l. Union #PF572

 

S-8



--------------------------------------------------------------------------------

  m. Union #PF619

 

12. Effective as of March 31, 2012, Kirk & Blum Manufacturing Company terminated
the Kirk & Blum Manufacturing Company Sheet Metal Workers Local Union No. 433
401(k) Plan.

 

13. The PBGC has notified CECO Environmental Corp. that it is assessing whether
an ERISA Section 4062(e) event has occurred with respect to the Kirk and Blum
Manufacturing Company Sheet Metal Workers Local Union 183 Pension Plan.

 

14. The following Employee Plans promise or provide retiree medical or other
retiree welfare benefits:

 

  a. Kirk and Blum Manufacturing Company Sheet Metal Workers Local Union 183
Pension Plan.

 

  b. Kirk and Blum Manufacturing Company Post-Retirement Medical Plan (for
employees retired prior to January 1, 1990).

 

15. With respect to employees of Flextor, Inc. (“Flextor”) located in Canada,
Flextor makes required contributions to government-sponsored/maintained plans.
In addition, Felxtor provides health and dental benefits to its employees
through arrangements with Groupe Financier AGA Intrust Manulife.

 

16. With respect to employees of Aarding Thermal Acoustics B.V. (“Aarding”)
located in The Netherlands, Aarding makes required contributions to
government-sponsored/maintained plans.

 

17. With respect to employees of PMC or its subsidiaries and affiliates located
in the United Kingdom, Germany, Singapore, and China, PMC makes required
contributions to government-sponsored/maintained plans.

 

18. PMC Retirement Savings Plan and Trust, Plan # 002

 

S-9



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES; EQUITY INVESTMENTS; LOAN PARTIES

Part (a).            Subsidiaries.

 

Name

  

State or Country
of Formation

  

Subsidiary of

  

% of Ownership

CECO Group, Inc.

   Delaware    CECO Environmental Corp.    100%

CECO Abatement Systems, Inc.

   Delaware    CECO Group, Inc.    100%

GMD Environmental Technologies, Inc.

   Delaware    CECO Group, Inc    100%

The Kirk & Blum Manufacturing Company

   Ohio    CECO Group, Inc.    100%

KBD/Technic, Inc.

   Indiana    CECO Group Inc.    100%

Effox Inc.

   Delaware    CECO Group, Inc.    100%

CECOaire, Inc.

   Delaware    CECO Group, Inc.    100%

Adwest Technologies, Inc.

   California    CECO Group, Inc.    100%

CECO Filters, Inc.

   Delaware    CECO Group, Inc.    99%

CECO India Private Limited

   India    CECO Filters, Inc    100%

New Busch Co., Inc.

   Delaware    CECO Filters, Inc.    100%

H.M. White, Inc.

   Delaware    CECO Group Inc.    100%

CECO Mexico Holdings LLC

   Delaware    CECO Group Inc.    100%

CECO Environmental Mexico S. de R.L. de C.V.

   Mexico    H.M. White, Inc. ECO Mexico Holdings LLC   

> 99% H.M. White, Inc.

< 1% CECO Mexico Holdings LLC

CECO Environmental Services S. de R.L. de C.V.

   Mexico   

H.M. White, Inc.

CECO Mexico Holdings LLC

  

> 99% H.M. White, Inc.

< 1% CECO Mexico Holdings LLC

Fisher-Klosterman, Inc.

   Delaware    CECO Group, Inc.    100%

FKI, LLC

   Delaware    Fisher-Klosterman, Inc.    100%

CECO Environmental (Shanghai) Co., Ltd.

   China    Fisher-Klosterman, Inc.    100%

AVC, Inc.

   Delaware    Fisher-Klosterman, Inc.    100%

Fisher-Klosterman-Buell Shanghai Co. Ltd.

   China    Fisher-Klosterman, Inc.    100%

Emtrol LLC

   New York    Fisher-Klosterman, Inc.    100%

Emtrol Ltd.

   Ontario,
Canada    Emtrol LLC    100%

SAT Technology, Inc.

   Delaware    Fisher-Klosterman, Inc.    100%

SAT Technology, Inc.

   China    SAT Technology, Inc. (DE)    100%

Flextor Inc.

   Quebec, Canada    CECO Environmental Corp.    100%

Flextor Chile S.A.

   Chile    Flextor Inc.    100%

 

S-10



--------------------------------------------------------------------------------

Name

  

State or Country of
Formation

  

Subsidiary of

  

% of Ownership

Flextor do Brasil Importacao e Exportacao Ltda.

   Brazil    Flextor Inc.    100%

CECO Group Global Holdings LLC

   Delaware    CECO Environmental Corp.    100%

CECO Environmental Netherlands B.V.

   Netherlands    CECO Group Global Holdings LLC    100%

ATA Beheer B.V.

   Netherlands    CECO Environmental Netherlands B.V.    100%

Aarding Thermal Acoustics B.V.

   Netherlands    ATA Beheer B.V.    100%

Aarding Thermal Acoustics USA Inc.

   Delaware    CECO Group, Inc.    100%.

Aarding do Brasil Fornecimento de Produtos Termo Acusticos Equipamentos Ltda

   Brasil   

ATA Beheer B.V.

Aarding Thermal Acoustics B.V.

  

99.99% ATA Beheer B.V.

0.01% Aarding Thermal Acoustics B.V.

Met-Pro Technologies LLC (f/k/a Mustang Acquisition II LLC)

   Delaware    CECO Environmental Corp.    100%

Met-Pro Chemicals Inc.

   Delaware    Met-Pro Technologies LLC    100%

Strobic Air Corporation

   Delaware    Met-Pro Technologies LLC    100%

MPC Inc.

   Delaware    Met-Pro Technologies LLC    100%

Met-Pro Industrial Services, Inc.

   Pennsylvania    Met-Pro Technologies LLC    100%

Bio-Reaction Industries Inc.

   Delaware    Met-Pro Technologies LLC    100%

Met-Pro Product Recovery/Pollution Control Technologies Inc.

   Canada    Met-Pro Technologies LLC    100%

Mefiag B.V.

   Netherlands    Met-Pro Technologies LLC    100%

Met-Pro (Hong Kong) Company Limited

   Hong Kong    Met-Pro Technologies LLC    100%

Met-Pro Holdings LLC

   Delaware    Met-Pro Technologies LLC    100%

Met-Pro Chile Limitada

   Chile   

Met-Pro Technologies LLC

Met-Pro Holdings LLC

   99% - Met-Pro Technologies LLC 1% - Met-Pro Holdings LLC

Mefiag (Guangzhou) Filter Systems Ltd.

   Special
Administrative
Region of the
People’s
Republic of
China    Met-Pro (Hong Kong) Company Limited    100%

Jiangyin Zhongli Industrial Technology Co. Ltd.

   China    Met-Pro (Hong Kong) Company Limited    100%

Peerless Mfg. Co.

   Texas    PMFG Acquisition LLC (f/k/a Top Gear Acquisition II LLC)    100%

Nitram Energy, Inc.

   New York    PMC    100%

PMC Acquisition, Inc.

   Texas    PMC    100%

Peerless Europe Ltd.

   United Kingdom    PMC    100%

 

S-11



--------------------------------------------------------------------------------

Name

  

State or Country of
Formation

  

Subsidiary of

  

% of Ownership

Peerless Manufacturing Canada Ltd.

   British Columbia    PMC    100%

Peerless Asia Pacific Pte. Ltd.

   Singapore    PMC    100%

Peerless Propulsys China Holdings LLC

   Delaware    PMC   

60%- Peerless Mfg. Co.

40%- Propulsys, Inc.

Peerless China Manufacturing Co., Ltd.

   China    Peerless Propulsys China Holdings LLC    100%

Burgess-Manning, Inc.

   Texas    Nitram Energy, Inc.    100%

BurMan Management, Inc.

   Texas    Nitram Energy, Inc.    100%

Bos-Hatten, Inc.

   New York    Nitram Energy, Inc.    100%

Burgess Manning (India) Private Limited1

   India    Burgess-Manning, Inc.    51%

Burgess-Manning GmbH

   Germany    Peerless Europe Ltd.    100%

Prior to the Closing Date Acquisition, the Company also had the following
Subsidiaries:

 

Name

  

State or Country
of Formation

  

Subsidiary of

  

% of Ownership

Top Gear Acquisition Inc.

   Delaware    CECO Environmental Corp.    100%

Top Gear Acquisition II LLC (name to be changed to “PMFG Acquisition LLC”
immediately after closing)

   Delaware    CECO Environmental Corp.    100%

Part (b).            Other Equity Investments.

Fuel Tech Inc.            50,000 shares

Part (c).            Loan Parties.

 

Name

   Jurisdiction of
Organization    U.S. taxpayer identification number

CECO Environmental Corp.

   Delaware    13-2566064

 

1  In the process of being dissolved

 

S-12



--------------------------------------------------------------------------------

Name

   Jurisdiction of
Organization    U.S. taxpayer identification number

CECO Group, Inc.

   Delaware    31-1679799

CECO Abatement Systems, Inc.

   Delaware    36-4445097

GMD Environmental Technologies, Inc.

   Delaware    26-1290976

The Kirk & Blum Manufacturing Company

   Ohio    31-0341570

KBD/Technic, Inc.

   Indiana    31-1246102

Effox Inc.

   Delaware    20-8253585

CECOaire, Inc.

   Delaware    20-2192100

Adwest Technologies, Inc.

   California    33-0345523

CECO Filters, Inc.

   Delaware    23-2399315

New Busch Co., Inc.

   Delaware    23-2918900

H.M. White, Inc.

   Delaware    01-0720084

CECO Mexico Holdings LLC

   Delaware    26-1242052

Fisher-Klosterman, Inc.

   Delaware    26-1564793

FKI, LLC

   Delaware    35-2299704

AVC, Inc.

   Delaware    26-4562479

CECO Group Global Holdings LLC

   Delaware    46-2136381

Aarding Thermal Acoustics USA Inc.

   Delaware    32-0294798

Strobic Air Corporation

   Delaware    23-2857851

MPC Inc.

   Delaware    33-1038149

Met-Pro Industrial Services Inc.

   Pennsylvania    27-0294918

Bio-Reaction Industries Inc.

   Delaware    27-3638451

Met-Pro Holdings LLC

   Delaware    45-2514820

Met-Pro Technologies LLC

   Delaware    46-2630972

Emtrol LLC

   New York    11-3465171

SAT Technology, Inc.

   Delaware    30-0856624

Peerless Mfg. Co.

   Texas    75-0724417

Met-Pro Chemicals Inc.

   Delaware    03-0373683

Nitram Energy, Inc.

   New York    16-1117245

PMC Acquisition, Inc.

   Texas    75-2862839

Burgess-Manning, Inc.

   Texas    75-2322352

BurMan Management, Inc.

   Texas    75-2436011

Bos-Hatten, Inc.

   New York    16-0357060

 

S-13



--------------------------------------------------------------------------------

Prior to the Closing Date Acquisition, the following Subsidiaries will also be
Loan Parties:

 

Name

   Jurisdiction of
Organization    U.S. taxpayer identification number

Top Gear Acquisition Inc.

   Delaware    47-4363166

Top Gear Acquisition II LLC (name to be changed to “PMFG Acquisition LLC”
immediately after closing)

   Delaware    47-4374225

 

S-14



--------------------------------------------------------------------------------

SCHEDULE 5.21

COLLECTIVE BARGAINING AGREEMENTS

AND MULTIEMPLOYER PLANS

 

1. Path Forward Agreement between CECO Environmental Corp. and Sheet Metal
Workers International Association, AFL-CIO and the Sheet Metal Workers
International Local Union 24 and 83, expires June 20, 2016

 

2. Path Forward Agreement between CECO Environmental Corp. and Sheet Metal
Workers International Association, AFL-CIO, expires June 20, 2016 (for employees
located in Ontario, Canada)

 

3. UAW in Telford, PA. Expires 11/11/2015.

 

4. CECO Environmental Corp. and/or its Subsidiaries are parties to the following
union / collective bargaining agreements:

 

Branch    Local #      Expires  

Cincinnati

     24         05-31-18   

Indianapolis

     20         05-31-16   

Lexington/Louisville

     110         05-31-18   

North Carolina

     5         05-14-16   

Tennessee

     177         05-01-18   

Piping

     572         04-30-17   

Canton

     214         08-01-16   

Piping

     619         12-31-15   

 

5. The Kirk & Blum Manufacturing Company is a signatory to Sheet Metal Workers’
International Association.

 

6. In Holland, companies with more than thirty-five (35) employees have an
“employees (or workers) council.” The employees of Mefiag B.V. have chosen not
be a part of the council for their section. Each employee in Holland has the
right to be a member of the union for which the employees pay a monthly fee. In
the past, a few employees of Mefiag B.V. were members of this union.

 

7. Pursuant to applicable law, employees of PMFG in China are represented by
collective bargaining associations pursuant to customary contractual
arrangements.

 

S-15



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

 

1. That certain UCC Financing Statement against Met-Pro Corporation in favor of
Intellipack, Inc. filed with the Pennsylvania Department of State on May 5, 2008
as File Number 2008050605098, as such UCC Financing Statement may be amended to
modify the name of Met-Pro Corporation to Met-Pro Technologies LLC (f/k/a
Mustang Acquisition II LLC and successor to Met-Pro Corporation following the
Closing Date Acquisition).

 

2. That certain UCC Financing Statement against Effox Inc. in favor of Orbian
Financial Services II, LLC filed with the Delaware Secretary of State on
September 13, 2011 as File Number 2011 3513200.

 

3. That certain UCC Financing Statement against New Busch Co., Inc. in favor of
Orbian Financial Services II, LLC filed with the Delaware Secretary of State on
January 14, 2011 as File Number 2011 0156912.

 

4. That certain UCC Financing Statement against The Kirk & Blum Manufacturing
Company in favor of Dell Financial Services L.L.C. filed with the Ohio Secretary
of State on April 16, 2008 as File Number OH00125767973.

 

5. That certain UCC Financing Statement against The Kirk & Blum Manufacturing
Company in favor of NMHG Financial Services, Inc. filed with the Ohio Secretary
of State on October 15, 2008 as File Number OH00130227057.

 

6. That certain UCC Financing Statement against The Kirk & Blum Manufacturing
Company in favor of Orbian Financial Services II, LLC filed with the Ohio
Secretary of State on February 3, 2010 as File Number OH00140111317.

 

7. That certain UCC Financing Statement against PMFG, Inc. in favor of Citibank,
N.A. as Administrative Agent filed with the Delaware Secretary of State on
September 7, 2012 as File Number 2012 3468313.2

 

8. That certain UCC Financing Statement against Peerless Mfg. Co. in favor of
Citibank, N.A. as Administrative Agent filed with the Texas Secretary of State
on September 7, 2012 as File Number 12-0028446633.2

 

9. That certain UCC Financing Statement against Nitram Energy, Inc. in favor of
Citibank, N.A. as Administrative Agent filed with the New York Secretary of
State on September 7, 2012 as File Number 201209076012339. 2

 

 

2  To be released at Closing

 

S-16



--------------------------------------------------------------------------------

10. That certain UCC Financing Statement against PMC Acquisition, Inc. in favor
of Citibank, N.A. as Administrative Agent filed with the Texas Secretary of
State on September 7, 2012 as File Number 12-0028446512. 2

 

11. That certain UCC Financing Statement against Bos-Hatten, Inc. in favor of
Citibank, N.A. as Administrative Agent filed with the New York Secretary of
State on September 7, 2012 as File Number 201209076012327.2

 

12. That certain UCC Financing Statement against BurMan Management, Inc. in
favor of Citibank, N.A. as Administrative Agent filed with the Texas Secretary
of State on September 7, 2012 as File Number 12-0028446370.2

 

13. That certain UCC Financing Statement against Burgess-Manning, Inc. in favor
of Citibank, N.A. as Administrative Agent filed with the Texas Secretary of
State on September 7, 2012 as File Number 12-0028446491.2

 

14. There exist liens on the assets of Peerless Europe Ltd., securing the debt
under Item 6 on Schedule 7.03.

 

15. There exist liens on the assets of Burgess-Manning GmbH, securing the debt
under Item 7 of Schedule 7.03.

 

S-17



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INVESTMENTS

None.

 

S-18



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INDEBTEDNESS

 

1. That certain facilities agreement among ING Bank N.V., ATA Beheer B.V and
Aarding Thermal Acoustics B.V., dated August 17, 2012, as amended, evidencing
Indebtedness in the amount of up to €7,000,000.

 

2. That certain Credit Agreement in the amount of $30,000,000 dated as of
September 7, 2012, as amended, between PMFG, Peerless Mfg. Co. and Citibank,
N.A. and other lenders a party thereto.3

 

3. That certain Guaranty of the PMFG and PMC’s obligations under the Credit
Agreement, by Nitram Energy, Inc., PMC Acquisition, Inc., Burgess-Manning, Inc.,
BurMan Management, Inc. and Bos-Hatten, Inc., as amended.4

 

4. That certain Short-term Financing Agreement in the amount of RMB 10,000,000,
dated December 11, 2014, by and between Peerless China Manufacturing Co., Ltd.
and the Bank of China.

 

5. That certain Long-term Financing Agreement in the amount of RMB 43,000,000,
dated July 7, 2013, by and between Peerless China Manufacturing Co., Ltd. and
the Bank of China.

 

6. That certain Facility Letter in the amount of £6,000,000, dated May 26, 2015,
by and between Peerless Europe Ltd. and HSBC Bank plc, as amended.

 

7. That certain Credit Agreement in the amount of €4,750,000, dated October 5,
2012, by and between UniCredit Bank AG and Burgess-Manning GmbH, as amended.

 

8. That certain Surety Agreement, dated April 26, 2010, by and between R+V
Allgemeine Versicherung AG and Burgess-Manning GmbH, as amended.

 

9. That certain Credit Facilities Letter in the amount of $1,000,000, dated as
of October 25, 2013, by and between Citibank, N.A. and Peerless Asia Pacific
Pte. Ltd.

 

10. That certain General Contract of Indemnity / Surety Agreement, dated May 18,
2009, between the Company and Peerless Mfg. Inc., and Travelers Casualty and
Surety Company of America.

 

3  To be paid off at Closing

4  To be terminated at Closing

 

S-19



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

COMPANY:

CECO Environmental Corp.

4625 Red Bank Road

Suite 200

Cincinnati, OH 45227

Attention:     Edward J. Prajzner

Telephone:   (215) 717-7822

Facsimile:     (610) 688-4083

Electronic Mail: eprajzner@cecoenviro.com

U.S. Taxpayer Identification Number: 13-2566064

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for Payments and Requests for Credit Extensions):

Bank of America, N.A., as Administrative Agent

One Independence Center, 101 N. Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Michael L. Wetherell, Credit Services Representative

Telephone: 980-683-0902

Facsimile: 704-719-8870

Electronic Mail: michael.l.wetherell@baml.com

Wire Instructions:

Pay to:     Bank of America, N.A.

                New York, NY

                ABA 026009593

                Account No.: 001291000883

                Account Name: Corporate Credit Services

                Ref: CECO Environmental Corp.

(for all Other Notices and deliveries to Administrative Agent (financial
reporting requirements, Bank Group Communications, etc.)):

Bank of America, N.A., as Administrative Agent

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention:     Anthony Kell

Telephone:   214-209-4124

Telecopier:   214-290-9422

Electronic Mail: Anthony.w.kell@baml.com

 

S-20



--------------------------------------------------------------------------------

BANK OF AMERICA AS AN L/C ISSUER:

(for issuance, amendment, etc. of Standby Letters of Credit):

Bank of America, N.A., as an L/C Issuer

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave, Jr., Sr. Operations Manager

Telephone: 570-496-9622

Facsimile: 800-755-8743

Electronic Mail: alfonso.malave@baml.com

SWING LINE LENDER:

(for borrowings and payments of Swing Line loans):

Bank of America, N.A., as Swing Line Lender

One Independence Center, 101 N. Tryon St.

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Michael L. Wetherell, Credit Services Representative

Telephone: 980-683-0902

Facsimile: 704-719-8870

Electronic Mail: michael.l.wetherell@baml.com

Wire Instructions:

Pay to:     Bank of America, N.A.

                New York, NY

                ABA 026009593

                Account No.: 001291000883

                Account Name: Corporate Credit Services

                Ref: CECO Environmental Corp.

(for Swing Line loans on auto-borrow):

Bank of America, N.A., as Swing Line Lender

312 Walnut St., Suite 2200

Mail Code: OH7-442-22-00

Cincinnati, OH 45202

Attention: Paula Buhrmann, Credit Support Associate

Telephone: 513-929-3434

Facsimile: 513-929-3454

Electronic Mail: paula.buhrmannl@baml.com

 

S-21



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among CECO Environmental
Corp., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company party thereto (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each Lender from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned hereby requests on behalf of the Borrower referenced in item 6
below (select one):

 

  ¨ A Borrowing of [Revolving Credit (USD) Loans] [Revolving Credit (MC) Loans]
[Term Loans]

 

  ¨ A conversion or continuation of [Revolving Credit (USD) Loans] [Revolving
Credit (MC) Loans] [Term Loans]

 

  1. On                                     (a Business Day).

 

  2. In the amount of $                                .

 

  3. Comprised of                                          
                                   . [Type of Loan requested (e.g., Base Rate
Loans or Eurocurrency Rate Loans)]

 

  4. In the following currency1:                                          
       .

 

  5. For Eurocurrency Rate Loans: with an Interest Period of
                                 months.

 

  6. On behalf of                                      [insert name of
applicable Borrower]

[The [Revolving Credit (USD) Borrowing][Revolving Credit (MC) Borrowing], if
any, requested herein complies with the proviso to the first sentence of Section
[2.01(a)] [2.01(c)] of the Agreement.]2

  

 

1  For Revolving Credit (MC) Borrowings only.

2  Include this sentence in the case of a Revolving Credit (USD) Borrowing or a
Revolving Credit (MC) Borrowing.

 

A-1

Form of Loan Notice



--------------------------------------------------------------------------------

COMPANY: CECO ENVIRONMENTAL CORP. By:  

 

Name:  

 

Title:  

 

 

A-2

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,         

 

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among CECO Environmental
Corp., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company party thereto (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each Lender from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

 

  1. On                                  (a Business Day).

 

  2. In the amount of $            .

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

 

COMPANY: CECO ENVIRONMENTAL CORP. By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF REVOLVING CREDIT (USD) NOTE

                    , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of                              or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit (USD) Loan and/or Swing Line Loan, as
applicable (each referred to herein as a “Loan”), from time to time made by the
Lender under that certain Amended and Restated Credit Agreement, dated as of
September 3, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among [the Borrower, certain of
its Subsidiaries][CECO Environmental Corp., certain of its Subsidiaries
(including, the Borrower)]3, each Lender from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date such Loan is made until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in immediately
available funds at the Administrative Agent’s Office for Dollar-denominated
payments. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Revolving Credit (USD) Note is one of the Revolving Credit (USD) Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Revolving Credit (USD) Note is also entitled to the benefits of
[the Company Guaranty and]4 one or more of the Subsidiary Guaranties and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Credit (USD) Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. Loans made by
the Lender shall be evidenced by one or more loan accounts or records maintained
by the Lender in the ordinary course of business. The Lender may also attach
schedules to this Revolving Credit (USD) Note and endorse thereon the date,
amount, currency and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (USD) Note.

[Signature page follows]

 

3  Second set of brackets to be used for Revolving Credit (USD) Notes signed by
Designated Borrowers.

4  Applicable to Revolving Credit (USD) Notes signed by Designated Borrowers.

 

C-1-1

Form of Revolving Credit (USD) Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT (USD) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[BORROWER NAME] By:  

 

Name:  

 

Title:  

 

 

C-1-2

Form of Revolving Credit (USD) Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                   

 

C-1-3

Form of Revolving Credit (USD) Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TERM LOAN NOTE

                    , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                             or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Term Loan made by the Lender to the Borrower from time to time
under that certain Amended and Restated Credit Agreement, dated as of
September 3, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among the Borrower, certain of
its Subsidiaries, each Lender from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date such Term Loan is made until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars and in Same Day
Funds at the Administrative Agent’s Office for Dollar-denominated payments. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.

This Term Loan Note is one of the Term Loan Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Term Loan Note is
also entitled to the benefits of one or more of the Subsidiary Guaranties and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Term Loan Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Each Term Loan
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Loan Note and endorse thereon the date, amount and
maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Loan Note.

[Signature page follows]

 

C-2-1

Form of Term Loan Note



--------------------------------------------------------------------------------

THIS TERM LOAN NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

CECO ENVIRONMENTAL CORP. By:  

 

Name:  

 

Title:  

 

 

C-2-2

Form of Term Loan Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                   

 

C-2-3

Form of Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF REVOLVING CREDIT (MC) NOTE

                    , 20        

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of                              or registered assigns (the “Lender”),
in accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Revolving Credit (MC) Loan, from time to time made by
the Lender to [the Borrower][the U.S. Borrowers]5 under that certain Amended and
Restated Credit Agreement, dated as of September 3, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among [the Borrower, certain of its Subsidiaries][CECO Environmental Corp.,
certain of its Subsidiaries (including, the Borrower)]6, each Lender from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
such Revolving Credit (MC) Loan from the date such Revolving Credit (MC) Loan is
made until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in the
currency in which such Revolving Credit (MC) Loan was denominated and in
immediately available funds at the Administrative Agent’s Office for payments
denominated in such currency. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit (MC) Note is one of the Revolving Credit (MC) Notes
referred to in the Agreement, is entitled to the benefits thereof and may be
prepaid in whole or in part subject to the terms and conditions provided
therein. This Revolving Credit (MC) Note is also entitled to the benefits of
[the Company Guaranty and]7 one or more of the Subsidiary Guaranties and is
secured by the Collateral. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Revolving Credit (MC) Note shall become, or may be declared to
be, immediately due and payable all as provided in the Agreement. Revolving
Credit (MC) Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Credit (MC) Note and
endorse thereon the date, amount, currency and maturity of its Revolving Credit
(MC) Loans evidenced by this Revolving Credit (MC) Note and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit (MC) Note.

[Signature page follows]

 

5  Second set of brackets to be used for Revolving Credit (MC) Notes signed by
U.S. Borrowers.

6  Second set of brackets to be used for Revolving Credit (MC) Notes signed by
Designated Borrowers.

7  Applicable to Revolving Credit (MC) Notes signed by Designated Borrowers.

 

C-3-1

Form of Revolving Credit (MC) Note



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT (MC) NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

[BORROWER NAME] By:  

 

Name:  

 

Title:  

 

 

C-3-2

Form of Revolving Credit (MC) Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Currency
and Amount
of Loan
Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                                                                        
                                                                                
                                                                                
                                   

 

C-3-1

Form of Revolving Credit (MC) Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined), among CECO
Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), each Lender
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                   of the Company,
and that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the audited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal year of the Company ended
as of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Credit Agreement for the fiscal quarter of the Company
ended as of the above date. Such financial statements fairly present in all
material respects the financial condition, results of operations and cash flows
of the Company and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject only to normal year-end audit adjustments and the
absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Company during the accounting period covered by such financial statements.

 

D-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A review of the activities of the Company during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Company performed and observed all its Obligations
under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, no Default has occurred and is
continuing.]

—or—

[to the best knowledge of the undersigned, the following is a list of each
Default that has occurred and is continuing and its nature and status:]

4. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

5. Attached on Schedule 3 hereto is a list of all Excluded Subsidiaries as of
the date of this certificate and calculations showing compliance with the
definition of “Material Subsidiary” and Section 6.12 of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of                     ,         .

 

COMPANY: CECO ENVIRONMENTAL CORP. By:  

 

Name:  

 

Title:  

 

 

D-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 18

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.11(a) – Consolidated Fixed Charge Coverage Ratio.

 

    A.   Consolidated EBITDA for four consecutive fiscal quarters ending on
above date (“Subject Period”):          1.    Consolidated Net Income for
Subject Period:    $                   2.    Consolidated Interest Charges for
Subject Period:    $                   3.    Provision for income taxes for
Subject Period:    $                   4.    Depreciation expenses for Subject
Period:    $                   5.    Amortization expenses for Subject Period:
   $                   6.    Other non-cash reductions of Consolidated Net
Income for Subject Period:    $                   7.    Fees and expenses
incurred in connection with the Specified 2014 Acquisitions (not to exceed
$2,000,000):    $                   8.    ATA Beheer Earn-Outs and any other
“earn-out” and similar payments:    $                   9.    Retention portion
of the purchase price for the acquisition by the Company of ATA Beheer and its
subsidiaries (not to exceed $260,000)    $                   10.    Fees and
expenses incurred in connection with the Closing Date Acquisition Transaction
(not to exceed $11,000,000):    $                   11.    Income tax credits
for Subject Period:    $                   12.    Non-cash additions to
Consolidated Net Income for Subject Period:    $                   13.   
Necessary adjustments (see Schedule 1.01C):    $                   14.   
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 – 11 – 12
+ 13):    $                 B.   Capital Expenditures during Subject Period9:   
$            

 

8  The following is a summary of the Credit Agreement and to the extent any
conflict exists between the following and the Credit Agreement, the Credit
Agreement shall control.

9  Excluding (A) Capital Expenditures constituting payments in respect of
capital leases and Capital Expenditures financed by Indebtedness permitted under
the Credit Agreement, (B) amounts expended as consideration for Acquisitions
permitted under the Credit Agreement to the extent such amounts would otherwise
be included as Capital Expenditures and (C) Capital Expenditures paid for with
proceeds of casualty insurance as evidenced in writing and submitted to the
Administrative Agent together with any Compliance Certificate delivered pursuant
to Section 6.02(a) of the Credit Agreement.

 

D-3

Form of Compliance Certificate



--------------------------------------------------------------------------------

    C.   Income taxes paid during Subject Period:    $                 D.  
Consolidated Fixed Charges for Subject Period:          1.    Consolidated
Interest Charges paid in cash during Subject Period:    $                   2.
   Scheduled principal payments of Consolidated Funded Indebtedness during
Subject Period:    $                   3.    Dividends and distributions paid in
cash by Company to its shareholders during Subject Period:    $                
  4.    ATA Beheer Earn-Outs and any other “earn-out” and similar payments
during Subject Period:    $                   5.    Consolidated Fixed Charges
for Subject Period (Lines I.D.1 + 2 + 3 + 4):    $                 E.  

Consolidated Fixed Charge Coverage Ratio ((Line I.A.14 – Line I.B – Line I.C) ÷
Line I.D.5):

            to 1.00          Minimum permitted:    1.25 to 1.00

 

D-4

Form of Compliance Certificate



--------------------------------------------------------------------------------

II. Section 7.11 (b) – Consolidated Leverage Ratio.

 

   A.    Consolidated Funded Indebtedness at Statement Date:          1.   
Outstanding principal amount of all obligations for borrowed money:   
$                   2.    Purchase money Indebtedness:    $                   3.
   Direct obligations arising under letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar instruments:    $                   4.
   Obligations in respect of the deferred purchase price of property or
services:    $                   5.    Attributable Indebtedness in respect of
capital leases and Synthetic Lease Obligations:    $                   6.   
Guarantees with respect to outstanding Indebtedness of the types specified in
Lines II.A.1 through II.A.5 above of Persons other than the Company or any
Subsidiary:    $                   7.    Indebtedness of the types referred to
in Lines II.A.1 through II.A.6 above of any partnership or joint venture in
which the Company or a Subsidiary is a general partner or joint venturer (unless
non-recourse):    $                   8.    Consolidated Funded Indebtedness
(Lines II.A.1 + 2 + 3 + 4 + 5 + 6 + 7):    $                B.    Consolidated
EBITDA for Subject Period (enter Line I.A.14 above):    $                C.   
Consolidated Leverage Ratio (Line II.A.8 ÷ Line II.B):                
to 1.00

Maximum Permitted:

 

Period

   Consolidated Leverage Ratio

Closing Date through June 29, 2016

   3.75 to 1.00

June 30, 2016 through December 31, 2016

   3.50 to 1.00

January 1, 2017 through September 30, 2017

   3.25 to 1.00

October 1, 2017 and thereafter

   3.00 to 1.00

 

D-5

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 210

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Credit Agreement)

 

Consolidated

EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Twelve
Months
Ended

Consolidated Net Income

              

+ Consolidated Interest Charges

              

+ income taxes

              

+ depreciation expense

              

+ amortization expense

              

+ Other non-cash expenses

              

+ Fees and expenses incurred in connection with the Specified 2014 Acquisitions
(subject to cap)

              

+ ATA Beheer Earn-Outs and any other “earn-out” and similar payments

              

+ retention portion of purchase price for acquisition by the Company of ATA
Beheer and its subsidiaries (subject to cap)

              

+ Fees and expenses incurred in connection with the Closing Date Acquisition
Transaction (subject to cap)

              

+ Necessary adjustment (see Schedule 1.01C)

              

- income tax credits

              

- non-cash income

              

= Consolidated EBITDA

              

 

10  The following is a summary of the Credit Agreement and to the extent any
conflict exists between the following and the Credit Agreement, the Credit
Agreement shall control.

 

D-6

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 311

to the Compliance Certificate

($ in 000’s)

LIST OF EXCLUDED SUBSIDIARIES12

 

Subsidiary

   Assets of Subsidiary    Consolidated Total
Assets of Company
and its Subsidiaries    % of
Consolidated
Assets    Revenue of
Subsidiary    Consolidated Total
Revenue of the
Company and its
Subsidiaries    % of
Consolidated
Revenue                                                                        
                 

 

11  The following is a summary of the Credit Agreement and to the extent any
conflict exists between the following and the Credit Agreement, the Credit
Agreement shall control.

12  For the calculations of assets and revenues, (a) revenues shall be
calculated giving effect to any pro forma adjustments with respect to any
Specified Transaction in a manner consistent with the adjustments described in
Section 1.07 of the Credit Agreement and (b) the assets and revenues of a
Subsidiary shall be deemed to include the assets and revenues of its
Subsidiaries.

 

D-7

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]13 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]14 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]15 hereunder are several and not joint.]16
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities17) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

13  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

14  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

15  Select as appropriate.

16  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

17  Include all applicable subfacilities.

 

E-1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.    Assignor[s]:   

 

        

 

      [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower(s):    CECO Environmental Corp., a Delaware corporation
(the “Company”) and certain Subsidiaries of the Company (each a “Designated
Borrower” and, together with the Company, the “Borrowers” and, each a
“Borrower”)

4.      

   Administrative Agent:    Bank of America, N.A., as the administrative agent
under the Credit Agreement 5.    Credit Agreement:    Amended and Restated
Credit Agreement, dated as of September 3, 2015, among CECO Environmental Corp.,
a Delaware corporation (the “Company”), certain Subsidiaries of the Company
party thereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and each a “Borrower”), each Lender from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer. 6.    Assigned Interest[s]:   

 

Assignor[s]18

   Assignee[s]19    Facility
Assigned20    Aggregate
Amount of
Commitment
/Loans
for all Lenders21      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans22     CUSIP
Number          $                    $                                   %      
      $                    $                                   %             $
                   $                                   %   

 

  

 

18  List each Assignor, as appropriate.

19  List each Assignee and, if available, its market entity identifier, as
appropriate.

20  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit (USD) Commitment”, “Term Loan Commitment”, etc.).

21  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

22  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

E-2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[7.    Trade Date:                                 ]23

Effective Date:                     , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]24 [NAME OF ASSIGNOR] By:  

 

Title:   [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE[S]25 [NAME OF ASSIGNEE] By:  

 

Title:   [NAME OF ASSIGNEE] By:  

 

Title:  

 

23  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

24  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

25  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

E-3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and]26 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

Title:   [Consented to:27 CECO ENVIRONMENTAL CORP. By:  

 

Title:   BANK OF AMERICA, N.A., as Swing Line Lenderand an L/C Issuer By:  

 

Title:   FIFTH THIRD BANK, as an L/C Issuer By:  

 

Title:  

                                                         ]

 

26  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

27  To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuers) is required by the terms of the Credit
Agreement.

 

E-4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

E-5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-6

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Company
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

 

 

  Name:  

 

 

 

  Title:  

 

 

 

    Date:                  , 20[    ]

 

F-1-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:  

 

 

 

  Name:  

 

 

 

  Title:  

 

 

 

    Date:                  , 20[    ]

 

F-2-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E, or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:  

 

 

 

  Name:  

 

 

 

  Title:  

 

 

 

    Date:                  , 20[    ]

 

F-3-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), the lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, an L/C Issuer and Swing Line Lender.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10 percent shareholder” of any Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[Signature page follows]

 

F-4-1

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[NAME OF LENDER]   By:  

 

 

 

  Name:  

 

 

 

  Title:  

 

 

 

    Date:                  , 20[    ]

 

F-4-2

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF LETTERS OF CREDIT REPORT

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among CECO Environmental
Corp., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company party thereto (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each Lender from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer.

This report is being delivered pursuant to Section 2.03(l) of the Agreement. Set
forth in the table below is a description of each Letter of Credit issued by the
undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount    Current
Face Amount    Beneficiary
Name    Issuance
Date    Expiry Date    Auto
Renewal    Date of
Amendment    Amount of
Amendment                                                                     
                          

 

[APPLICABLE L/C ISSUER] By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

G-1

Form of Letters of Credit Report



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DESIGNATED BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.14 of that certain Amended and Restated Credit Agreement,
dated as of September 3, 2015 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), each Lender
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer and reference is made thereto for
full particulars of the matters described therein. All capitalized terms used in
this Designated Borrower Request and Assumption Agreement and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

Each of                                  (“Designated Borrower”) and the Company
hereby confirms, represents and warrants to the Administrative Agent[, the
Revolving Credit (USD) Lenders]28 and the Revolving Credit (MC) Lenders that the
Designated Borrower is a wholly-owned [Domestic][Foreign] Subsidiary of the
Company.

The documents required to be delivered to the Administrative Agent under
Section 2.14 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Borrower is a Domestic Subsidiary: The true and
correct U.S. taxpayer identification number of the Designated Borrower is
                            .

Complete if the Designated Borrower is a Foreign Subsidiary: The true and
correct unique identification number that has been issued to the Designated
Borrower by its jurisdiction of organization and the name of such jurisdiction
are set forth below:

 

Identification Number

   Jurisdiction of Organization      

The parties hereto hereby confirm that with effect from the date of the
Designated Borrower Notice for the Designated Borrower, the Designated Borrower
shall have obligations,

 

 

28 

Include only in the case of Domestic Subsidiaries becoming Designated Borrowers.

 

H-1

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

duties and liabilities toward each of the other parties to the Credit Agreement
identical to those which the Designated Borrower would have had if the
Designated Borrower had been an original party to the Credit Agreement as a
Borrower. Effective as of the date of the Designated Borrower Notice for the
Designated Borrower, the Designated Borrower confirms its acceptance of, and
consents to, all representations and warranties, covenants, and other terms and
provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive [Revolving Credit (USD) Loans and]29 Revolving Credit (MC) Loans under
the Credit Agreement.

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

 

Name:  

 

Title:  

 

CECO ENVIRONMENTAL CORP. By:  

 

Name:  

 

Title:  

 

 

29  Include only in the case of Domestic Subsidiaries becoming Designated
Borrowers.

 

H-2

Form of Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF DESIGNATED BORROWER NOTICE

Date:                     ,         

To: CECO Environmental Corp.[, the Revolving Credit (USD) Lenders]30 and the
Revolving Credit (MC) Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Amended and Restated Credit Agreement, dated as of September 3,
2015 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among CECO Environmental
Corp., a Delaware corporation (the “Company”), certain Subsidiaries of the
Company party thereto (each a “Designated Borrower” and, together with the
Company, the “Borrowers” and, each a “Borrower”), each Lender from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and an L/C Issuer, and reference is made thereto for full particulars of
the matters described therein. All capitalized terms used in this Designated
Borrower Notice and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company[, the Revolving Credit
(USD) Lenders]28 and the Revolving Credit (MC) Lenders that effective as of the
date hereof [                                ] shall be a Designated Borrower
and may receive [Revolving Credit (USD) Loans and]28 Revolving Credit (MC) Loans
for its account on the terms and conditions set forth in the Credit Agreement.

This Designated Borrower Notice shall constitute a Loan Document under the
Credit Agreement.

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

 

30  Include only in the case of Domestic Subsidiaries becoming Designated
Borrowers.

 

I-1

Form of Designated Borrower Notice



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF NOTICE OF LOAN PREPAYMENT

 

TO:    Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”) RE:    Reference is made to that certain Amended and Restated Credit
Agreement, dated as of September 3, 2015 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among CECO Environmental Corp., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company party thereto (each a “Designated Borrower” and,
together with the Company, the “Borrowers” and, each a “Borrower”), each Lender
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer. DATE:    [Date]

The Company hereby provides notice to the Administrative Agent that it shall
repay the following Loans as more specifically set forth below:

The Loan(s) to be prepaid consist of: [check each applicable box]

 

  ¨ Optional prepayment of Term Loans in the amount of $            

 

  ¨ Optional prepayment of Revolving Credit (USD) Loans in the amount of $
            

 

  ¨ Optional prepayment of Revolving Credit (MC) Loans in the amount of $
            

(Complete with an amount in accordance with Section 2.05 of the Credit
Agreement.)

The Company shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a date no earlier than (i) the same
Business Day as the date of this Notice of Prepayment with respect to any Base
Rate Loan, (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to Eurocurrency Rate Loans denominated in Dollars,
(iii) four (4) Business Days prior to the date of the Notice of Prepayment with
respect to Eurocurrency Rate Loans denominated in Alternative Currencies other
than Special Notice Currencies, and (iv) five (5) Business Days prior to the
date of this Notice of Prepayment with respect to Eurocurrency Rate Loans
denominated in Special Notice Currencies.)

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

J-1

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

J-2

Form of Notice of Loan Prepayment



--------------------------------------------------------------------------------

COMPANY:

CECO ENVIRONMENTAL CORP.

By:  

 

Name:  

 

Title:  

 

 

J-3

Form of Notice of Loan Prepayment